UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 Commission file number 001-09913 KINETIC CONCEPTS, INC. (Exact name of registrant as specified in its charter) Texas 74-1891727 (State of Incorporation) (I.R.S. Employer Identification No.) 8023 Vantage Drive San Antonio, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(210) 524-9000 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common stock, par value $0.001 New York Stock Exchange Securities registered pursuant to section 12(g) of the Act:NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesXNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesNoX Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesXNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoX The aggregate market value of the voting and non-voting common equity held by non-affiliates as of June 30, 2010 was $1,696,948,801 based upon the closing sales price for the registrant's common stock on the New York Stock Exchange. As of February 25, 2011, there were 72,149,506 shares of the registrant's common stock outstanding. Documents Incorporated by Reference:Certain information called for by Part III of this Form 10-K is incorporated by reference to the definitive Proxy Statement for the 2010 Annual Meeting of Shareholders, which will be filed not later than 120 days after the close of the Company's fiscal year. TABLE OF CONTENTS KINETIC CONCEPTS, INC. Page No. PART I. Item 1. Business 4 Item 1A. Risk Factors 29 Item 1B. Unresolved Staff Comments 40 Item 2. Properties 41 Item 3. Legal Proceedings 42 PART II. Item 5. Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 45 Item 6. Selected Financial Data 47 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 49 Item 7A. Quantitative and Qualitative Disclosures About Market Risks 70 Item 8. Financial Statements and Supplementary Data 72 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III. Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters Item 13. Certain Relationships and Related Transactions and Director Independence Item 14. Principal Accountant Fees and Services PART IV. Item 15. Exhibits and Financial Statement Schedules SIGNATURES 2 Table of Contents SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, which are covered by the "safe harbor" created by those sections. The forward-looking statements are based on our current expectations and projections about future events. Discussions containing forward-looking statements may be found in "Management's Discussion and Analysis of Financial Condition and Results of Operations," "Risk Factors," and elsewhere in this report. In some cases, you can identify forward-looking statements by terminology such as "may," "will," "should," "could," "predicts," "projects," "potential," "continue," "expects," "anticipates," "future," "intends," "plans," "believes," "estimates," or the negative of those terms and other variations of them or by comparable terminology. These forward-looking statements are only predictions, not historical facts, and involve certain risks and uncertainties, as well as assumptions.Actual results, levels of activity, performance, achievements and events could differ materially from those stated, anticipated or implied by such forward-looking statements.The factors that could contribute to such differences include those discussed under the caption "Risk Factors." You should consider each of the risk factors and uncertainties under the caption "Risk Factors" in this Annual Report on Form 10-K among other things, in evaluating our prospects and future financial performance. The occurrence of the events described in the risk factors could harm our business, results of operations and financial condition. These forward-looking statements are made as of the date of this report.We disclaim any obligation to update or alter these forward-looking statements, whether as a result of new information, future events or otherwise. TRADEMARKS 3M™ Tegaderm™ is a licensedtrademark of 3M Company; Spirit Select™ is a licensedtrademark of Carroll Hospital Group, Inc.; GRAFTJACKET® is a licensed trademark of Wright Medical Technology Inc; Novadaq® and SPY® are licensed trademarks of Novadaq Technologies, Inc.Unless otherwise indicated, all other trademarks appearing in this report are proprietary to KCI Licensing, Inc. or LifeCell Corporation, their affiliates and/or licensors. The absence of a trademark or service mark or logo from this report does not constitute a waiver of trademark or other intellectual property rights of KCI Licensing, Inc. or LifeCell Corporation, their affiliates and/or licensors. 3 Table of Contents PART I ITEM 1.BUSINESS INTRODUCTION General Kinetic Concepts, Inc. (“KCI”) is a leading global medical technology company devoted to the discovery, development, manufacture and marketing of innovative, high-technology therapies and products that have been designed to leverage the body’s ability to heal, thus improving clinical outcomes while helping to reduce the overall cost of patient care.We have an infrastructure designed to meet the specific needs of medical professionals and patients across all healthcare settings, including acute care hospitals, extended care organizations and patients’ homes, both in the United States and abroad.Our primary business units serve the advanced wound care, regenerative medicine and therapeutic support systems markets. · Our Active Healing Solutions ™ business unit (“AHS”) is focused on the development and commercialization of advanced wound care therapies based on our Negative Pressure Technology Platform (“NPTP”) which employs negative pressure in a variety of applications to promote wound healing through unique mechanisms of action and to speed recovery times while reducing the overall cost of treating patients with complex wounds.NPTP comprises three primary product categories:Negative Pressure Wound Therapy (“NPWT”), Negative Pressure Surgical Management (“NPSM”) and Negative Pressure Regenerative Medicine (“NPRM”).NPWT, through our proprietary V.A.C.® Therapy portfolio, currently represents the primary source of revenue for the AHS business.We continue to develop and commercialize new products and therapies to broaden and diversify our NPTP revenue streams.During July 2010, our newest NPWT product, the V.A.C.ViaTM Therapy System, was placed on our first patient in the U.S.In addition, during 2010, the Company launched our PrevenaTM Incision Management System (“Prevena”) globally.Prevena is our newest NPSM product designed specifically for the management of surgically-closed incisions.In the acute care setting, we bill our customers directly for the rental and sale of our products.In the homecare setting, we provide products and services to patients in the home and generally bill third-party payers directly. · Our LifeCell™ business unit is focused on the development and commercialization of regenerative and reconstructive acellular tissue matrices for use in reconstructive, orthopedic, and urogynecologic surgical procedures to repair soft tissue defects, as well as for reconstructive and cosmetic procedures. Existing products include our human-based AlloDerm® Regenerative Tissue Matrix (“AlloDerm”) and porcine-based StratticeTM Reconstructive Tissue Matrix (“Strattice”) in various configurations designed to meet the needs of patients and caregivers. The majority of our LifeCell revenue is generated from the clinical applications of challenging hernia repair and post-mastectomy breast reconstruction, which is generated primarily in the United States in the acute care setting on a direct billing basis. We continue efforts to penetrate markets with our other LifeCell products while developing and commercializing additional tissue matrix products and applications to expand into new markets and geographies. · Our Therapeutic Support Systems business unit (“TSS”) is focused on commercializing specialized therapeutic support systems, including hospital beds, mattress replacement systems, overlays and patient mobility devices.Our TSS business unit rents and sells products in three primary surface categories: critical care, wound care and bariatric care.Our critical care products, typically used in the ICU, are designed to address pulmonary complications associated with immobility; our wound care surfaces are used to reduce or treat skin breakdown; and our bariatric care surfaces assist caregivers in the safe and dignified handling of obese and morbidly obese patients, while addressing complications related to immobility.We also have products designed to reduce the incidence and severity of patient falls in the hospital setting. KCI was founded in 1976 and is incorporated in Texas.Our principal executive offices are located at 8023 Vantage Drive, San Antonio, Texas 78230.Our telephone number is (210) 524-9000. 4 Table of Contents Corporate Strategy KCI is committed to consistently generating superior clinical outcomes for patients and caregivers using our products and therapies.Our differentiated products, competencies and know-how continue to drive trust and recognition of superior performance among our customers, which we believe translates into strong stakeholder value.We intend to execute on our strategic vision of sustaining leadership positions in each of our AHS, LifeCell and TSS businesses by delivering unparalleled outcomes with compelling economic value for our customers and focusing on innovation, globalization and diversification.We are also focused on organizational readiness and are making a concerted effort to enhance our business processes and management systems through a corporate global business transformation initiative to enable us to effectively and efficiently carry out our strategic vision. Innovation.We focus on our core technologies as platforms for growth through the development of new products and clinical data.In our AHS business unit, we plan to leverage our highly successful NPWT franchise, now with its fourth generation V.A.C. Therapy System, into a more expansive NPTP portfolio based on the successful development and commercialization of next generation NPWT systems and dressings as well as new NPSM and NPRM products to diversify our AHS revenue in the future.During July 2010, our newest NPWT product, V.A.C.Via, was placed on our first patient in the U.S.Also in July, we launched a second NPSM product, Prevena, for the management of higher-risk surgical incisions.In the future, our goal is to commercialize advanced NPRM therapies for the treatment of chronic wounds and hard tissue defects.In our LifeCell business, in January 2010, we launched new clinical applications including stoma reinforcement and mastopexy and are continuing development of additional applications for lumpectomy and inguinal hernia.At the same time, we are investing in advanced technologies in tissue engineering, genetically-modified animals, and new tissue types to address unmet clinical needs and to improve outcomes through regenerative medicine.In September 2010, LifeCell entered into an exclusive sales and marketing agreement with Novadaq® Technologies, Inc. (“Novadaq”) for the distribution of Novadaq's SPY® Intraoperative Perfusion Assessment System in certain specified North American surgical markets.The SPY Intraoperative Perfusion Assessment System enables surgeons to see blood perfusion in tissue during surgical procedures, providing surgeons with real-time information needed to modify operative plans and optimize outcomes before the patient leaves the operating table.In our TSS business, we are investing in the development and commercialization of enhanced products designed to meet the needs of ICU patients and to reduce or prevent “never” events such as hospital-acquired pressure ulcers, nosocomial infections and injurious falls.Over the long term, we will continue to make significant investments in innovation to strengthen our competitive position in the markets we serve. Globalization.We endeavor to increase penetration in existing geographic markets while we expand availability of our product offerings in new countries.Currently, the majority of our revenue from each of our business units is generated in North America, while we have notable operations in Europe, the Middle East and Africa (“EMEA”) and the Asia Pacific (“APAC”) regions.The goal of our globalization efforts is to increase the share of our revenue generated outside the United States over time while growing our business overall.In our AHS business, we have entered the Japan market with our core NPWT product, the V.A.C. Therapy System and related disposables.In April 2010, we launched NPWT commercially in Japan following the receipt of all necessary approvals.In other countries, we have identified several opportunities for our NPWT products that may be best served initially by distributors.During the second half of 2010, we also launched NPWT products commercially in China and India.We are working aggressively to construct appropriate networks to launch and expand NPWT products in other emerging markets.We have also expanded our global NPWT dressing portfolio with the Simplace™ Dressing and GranuFoam™ Bridge products, which are now widely available in the countries where we operate.Since 2009, LifeCell has successfully launched Strattice into eleven European countries.Our TSS business currently operates primarily in the United States and Europe, and we are evaluating opportunities for further geographic expansion. Diversification.Beyond expanding our product offerings and revenue streams through innovation and globalization, we plan to seek additional opportunities to diversify our business through continued technology licensing and strategic acquisitions.We intend to build on the leadership positions held by our AHS, LifeCell and TSS businesses through the evaluation and investment in adjacent or enabling technologies and synergistic growth opportunities, supplementing our continued organic innovation efforts.We have maintained a strong balance sheet and liquidity position in order to take advantage of growth opportunities as they arise. Organizational Readiness.In an effort to implement our long-term strategy, our management team is focused on organizational readiness, with a goal of improved operations and management systems which transform us into a more agile, progressive and global enterprise.We are currently undertaking a global business transformation initiative designed to identify and implement efficiencies in our systems and operations through standardization and automation which translate into reduced costs and more effective decision-making.As a result of ongoing improvements to our manufacturing operations through improved sourcing and automation, as well as global consolidation of certain shared services, we look forward to substantial and permanent cost reductions exiting 2012.We are also making significant progress in the rationalization of our service center and distribution infrastructure for our AHS and TSS businesses, yielding additional cost savings.As we improve our operations and management systems over time, we will continue to look for new opportunities to augment our business processes and make infrastructure enhancements to improve our efficiency and agility as a company. 5 Table of Contents Competitive Strengths We believe we have the following competitive strengths: Innovation and commercialization.We have a successful track record spanning over 30 years in commercializing novel technologies that change the clinical practice of medicine by addressing the critical unmet needs of clinicians, restoring the well-being of their patients and helping to reduce the overall cost of patient care.We leverage our scientific depth, clinical know-how and market experience, and we manage an active research and development program in all three of our businesses in support of our development and commercialization efforts.We seek to provide novel, clinically-efficacious solutions and treatment alternatives that increase patient compliance, enhance clinician performance and ease-of-use and ultimately improve healthcare outcomes. Product differentiation and superior clinical efficacy.We differentiate our portfolio of products by providing effective therapies, supported by a clinically-focused and highly-trained sales and service organization, which combine to produce clinically-proven, superior outcomes.The superior clinical efficacy of our products is supported by an extensive collection of published clinical studies, peer-reviewed journal articles and textbook citations, which aid adoption by clinicians. We successfully distinguish our NPWT products from competitive offerings through unique marketing claims that have been cleared by the U.S. Food and Drug Administration (“FDA”).These unique claims mirror our novel mechanisms of actions with respect to the creation of an environment that promotes wound healing through the reduction of edema and promotion of granulation tissue formation and perfusion, ultimately preparing the wound bed for closure.LifeCell differentiates its products through clinically-proven performance demonstrating tissue acceptance, cell recruitment and incorporation, revascularization and angiogenesis and finally tissue remodeling and regeneration.Our proprietary tissue processes minimize the potential for specific rejection of transplanted tissue matrices, and our products offer improved ease-of-use while reducing the risk of complications, including adhesions to the implant.The benefits of using our tissue matrix products over the use of autografts and other processed and synthetic products include reduced susceptibility to infection, resorption, encapsulation, movement away from the transplanted area, and erosion through the skin along with reduced patient discomfort compared to autograft procedures.In our TSS business, we have successfully differentiated our critical care products with clinical data showing the benefits of our Kinetic Therapy™ surfaces in the reduction of ventilator acquired pneumonia.We have also developed and commercialized our RotoProne™ product, the only ICU therapeutic surface to provide 360 degrees of rotation, essential automated proning therapy for patients with acute respiratory distress syndrome (“ARDS”) and other severe pulmonary conditions associated with immobility.Through our commitment to innovation and diversification, we are well positioned to continue differentiating our products through demonstrated superior clinical efficacy. Broad reach and customer relationships.Our worldwide sales organization, consisting of approximately 2,000 team members, has fostered strong relationships with prescribers, patients, caregivers and payers over the past three decades by providing a high degree of clinical support and consultation along with our extensive education and training programs.Because our products address the critical needs of patients who seek treatment in numerous locations where care is provided, we have built a broad and diverse reach across all healthcare settings and among a wide variety of clinicians and specialized surgeons.We have strong relationships with an extensive list of acute care hospitals worldwide and long-term care facilities, skilled nursing facilities, home healthcare agencies and wound care clinics in the United States.Additionally, our LifeCell sales representatives interact with plastic surgeons, general surgeons, head and neck surgeons and trauma/acute care surgeons regarding the use and potential benefits of our tissue matrix products. As we continue to innovate in our product portfolio and diversify our business, we plan to leverage our customer relationships to advance the commercialization of essential therapies to patients and caregivers worldwide. 6 Table of Contents Reimbursement expertise.During the commercialization process for each of our therapies and products, we dedicate substantial resources to seeking and obtaining reimbursement from third-party payers in each of the countries where we operate.This process requires demonstration of clinical efficacy, determination of economic value and obtaining appropriate pricing for each offering, which is critical to the commercial success of our products.We have also developed a core competency in post-commercialization reimbursement systems, which enable us to efficiently manage our collections and accounts receivable with third-party payers.We leverage a comprehensive set of skills and systems through our Advantage Center operation to manage billing and collections activities in support of our reimbursement efforts. Our focus on reimbursement provides us with an advantage both in product development and in the responsible management of our working capital. Extensive service center network.With a network of 111 domestic and 57 international service centers, we are able to rapidly deliver, manage and service our products at major hospitals in the United States, Canada, Australia, Singapore, Japan, South Africa, and most major European countries.Our network gives us the ability to deliver our products to any major Level I U.S. trauma center rapidly.This extensive network and capability is critical to securing contracts with national group purchasing organizations (“GPOs”) and allows us to directly and efficiently serve the homecare market. Our network also provides a platform for the introduction of additional products in one or more care settings. Corporate Organization We are principally engaged in the rental and sale of our products throughout the United States and in 22 countries internationally.We are headquartered in San Antonio, Texas.We have research and development facilities in the United States and the United Kingdom, and we maintain manufacturing and engineering operations in the United States, the United Kingdom, Ireland and Belgium.Our operations are run by our three separate business units: AHS, LifeCell and TSS.AHS and TSS are headquartered in San Antonio and LifeCell is headquartered in Branchburg, New Jersey. INFORMATION RELATED TO BUSINESS UNITS Introduction and Revenue Summary We have three reportable operating segments which correspond to our three business units: AHS, LifeCell and TSS.We have two primary geographic regions:North America, which is comprised principally of the United States and includes Canada, Puerto Rico and Latin America; and EMEA/APAC, which is comprised principally of Europe and includes the Middle East, Africa and the Asia Pacific region. For the year ended December 31, 2010, we generated revenue of $2.02billion.Approximately 70% of our 2010 revenue was from our AHS business unit, while our LifeCell and TSS business units accounted for 17% and 13%, respectively.Revenue from our North America operations accounted for 79% of our fiscal 2010 revenue, while our EMEA/APAC operations represented approximately 21% of total revenue. For further information on our performance by reportable segment and financial performance attributable to significant geographic areas, see Note 15 of the Notes to the Consolidated Financial Statements. 7 Table of Contents ACTIVE HEALING SOLUTIONS Description of Business Our AHS business unit offers advanced wound healing and tissue repair systems that are targeted to meet the needs of specific care settings and wound or patient requirements and that incorporate our proprietary Negative Pressure Technology Platform (“NPTP”).NPTP comprises three primary product categories, Negative Pressure Wound Therapy (“NPWT”), Negative Pressure Surgical Management (“NPSM”) and Negative Pressure Regenerative Medicine (“NPRM”).NPWT currently represents the primary source of revenue for the AHS business.We continue to develop and commercialize new products and therapies in NPSM and plan to launch NPRM products, which are currently being developed by our research and development group, to diversify our NPTP revenue in the future. Our NPWT product portfolio is built upon our proprietary V.A.C. Therapy technology, which promotes wound healing by delivering a controlled and regulated negative pressure (a vacuum) to the wound bed through an open-cell foam dressing.This distributed negative pressure helps draw wound edges together, removes infectious materials and actively promotes granulation at the cellular level.Since its introduction, our V.A.C. Therapy technology has changed the way wounds are treated and managed.With more published clinical evidence than any competitive offering, V.A.C. Therapy has been selected by prescribers as the treatment of choice for approximately 4 million patients worldwide.As part of our corporate strategy and to better address customer and patient needs, we are in the process of expanding from our suite of NPWT products to a broad, differentiated NPWT therapeutic portfolio.During July 2010, our newest NPWT product, V.A.C.Via, was placed on our first patient in the U.S.V.A.C.Via is our first single-patient-use disposable device using our proprietary Vortis™ micro-pump technology.V.A.C.Via is designed with the clinical benefits of V.A.C. Therapy in an embodiment that is easier to procure, store and use, which we believe will enhance utilization and patient compliance.We are currently planning the commercial launch of another NPWT product during 2011, the V.A.C.Ulta™ Therapy System.V.A.C.Ulta combines our existing V.A.C. Therapy technology with instillation capability in one device and is intended to augment and accelerate the wound healing process while targeting ease of use.Our new NPWT products, which are supported by new intellectual property, are in pre-commercialization stages and remain subject to regulatory approval in the U.S. and internationally. We are also making significant investments in the development and commercialization of new AHS products in NPSM and NPRM over the next several years. During 2010, the Company launched our Prevena globally.Prevena is our newest NPSM product designed specifically for the management of surgically-closed incisions.In the future, our goal is to develop and commercialize new and next generation products in NPWT and NPSM, as well as advanced NPRM therapies for the treatment of chronic wounds and hard tissue defects. Our AHS business offers an exclusive combination of technology, support and proven results that delivers 360 degrees of healing.In addition to the innovative therapy systems and dressings and the most evidence-based outcomes in the NPWT field, AHS also offers an unmatched integrated service and delivery model, which includes support through the care continuum provided by on-call clinical experts that offer clinical assistance and education across all care settings. 8 Table of Contents Products and Clinical Applications Our AHS products are designed to deliver highly-effective therapies in multiple clinical applications with the needs of physicians, nurses, and patients in mind for both the acute care and post-acute care settings.The table below provides a summary view of our NPTP products, including those that are already commercially available as well as those currently under development.All of our AHS products listed below are approved for use in the United States, Canada, and the European Union. NPTP (Negative Pressure Technology Platform) NPWT (Negative Pressure Wound Therapy) NPSM (Negative Pressure Surgical Management) Care Setting Acute Post -Acute Acute (Operating Room) Products InfoV.A.C.® V.A.C. ATS® (1) V.A.C. Instill® V.A.C.Ulta™ (3) V.A.C.Via™ ActiV.A.C. ® V.A.C. Freedom® (2) V.A.C.Via™ ABThera™ Prevena™ Clinical Application Used primarily for creating an environment that promotes wound healing by preparing the wound bed for closure, reducing edema, promoting granulation tissue formation and perfusion, and by removing exudate and infectious material Used primarily for management of the open abdomen, as a temporary bridging of abdominal wall openings where primary closure is not possible and/or repeat abdominal entries are necessary Used primarily to manage surgical incisions by maintaining a closed environment to protect the incision site from external infectious sources, removing exudates, approximating incision edges and reducing edema (1) Approved for use in Japan (2) Certified for Joint Airworthiness by the U.S. Military (3) Product currently in pre-commercialization phase NPWT Products Each of the V.A.C. Therapy Systems in our NPWT portfolio consists of a therapy unit and four types of disposables: our proprietary dressings, an occlusive drape, a unique tubing system connecting the dressing to the therapy unit and a specialized canister.Our V.A.C. Therapy dressings are specially designed to address the unique physical characteristics of different wound types, such as large open wounds, surgical incisions, and diabetic foot ulcers, among others.The V.A.C. Therapy unit consists of a pump that generates controlled negative pressure and sophisticated internal software that controls and monitors the application of the therapy.The therapy can be programmed for individualized use based on prescriber preferences and requirements.The occlusive drape covers the dressing and secures the foam, thereby allowing negative pressure to be maintained at the wound site.The tubing system is both a means of delivering negative pressure therapy to a wound site as well as a proprietary feedback mechanism to measure and monitor therapy levels. The canister collects the fluids, or exudates, helps reduce odors through the use of special filters and provides for safe disposal of medical waste.Additionally, all of our V.A.C. Therapy units include safety alarms that respond in real time to signal users of any tubing blockage, dressing leakage or other condition which may interfere with appropriate therapy delivery.The systems have a number of on-screen user-assist features such as treatment guidelines. The superior clinical efficacy of our V.A.C. Therapy wound healing and tissue repair systems is proven and supported by an extensive collection of published clinical studies.In addition, independent consensus conferences have issued guidelines for the use of NPWT for diabetic foot wounds, pressure ulcers, complex chest wounds, hospital-treated wounds and open abdominal wounds.The table below provides a summary description of each of our NPWT therapy systems and specialized dressings. 9 Table of Contents NPWT Products NPWT Product Description V.A.C.Ulta™ Therapy System V.A.C.Ulta is designed to incorporate all of the functionality of InfoV.A.C. and V.A.C. Instill into a single therapy system thereby enhancing efficiency and ease of use. The therapeutic highlight is V.A.C. VeraFlo™ Therapy, which enhances V.A.C. Therapy with the controlled delivery and removal of topical solutions in the wound bed. V.A.C. VeraFlo Therapy expands the current NPWT market opportunity.We expect V.A.C.Ulta to be launched in 2011. V.A.C.Via™ Therapy System V.A.C.Via is designed as a single-patient use disposable NPWT device. V.A.C.Via provides all of the clinical benefits of V.A.C. Therapy for less-complex wounds having minimal to moderate levels of exudate. The portable, sleek design of V.A.C.Via enhances patient mobility and provides discretion, which enables improved patient therapy compliance. V.A.C. ® GranuFoam™ Bridge Dressing The V.A.C. GranuFoam Bridge Dressing is specifically designed to allow the SensaT.R.A.C.™ Pad to be placed away from the wound site.This makes the V.A.C. GranuFoam Bridge Dressing an ideal dressing for diabetic foot wounds requiring NPWT and off-loading therapy.Because V.A.C. GranuFoam Bridge Dressing can be used with all existing V.A.C. Therapy Systems, and in combination with standard-of-care off-loading boots or devices, the V.A.C. GranuFoam Bridge Dressing improves patient mobility and allows patients to resume daily living activities.The V.A.C. GranuFoam Bridge Dressing, when used with an off-loading boot and V.A.C. Therapy, facilitates patient transition from acute facilities to non-acute care settings. V.A.C. ® Simplace™ Dressing The V.A.C. Simplace Dressing features a newly designed GranuFoam Dressing and a 3M™ Tegaderm™ Dressing designed exclusively for use with our proprietary V.A.C. Therapy Systems.The unique features of the V.A.C. Simplace Dressing kit are designed to simplify and quicken the V.A.C. Therapy dressing application process, which results in improved adaptation of the technology with less training required.The new spiral shaped GranuFoam Dressing is pre-scored, which reduces the need to cut the foam and facilitates easier placement in the wound site.The 3M Tegaderm Dressing conforms to the body and flexes with the skin to help ensure the existence of an optimal wound-healing environment. InfoV.A.C. ® Therapy System InfoV.A.C. provides a digital wound imaging feature that allows caregivers to monitor and document wound healing progress.Digital images can be reviewed on-screen or transferred electronically to help document patient progress, which enables convenient sharing of wound information among caregivers and payers who require evidence of wound healing.Advancements also include SensaT.R.A.C. Technology and Seal Check™ Leak Detector, which simplify the application, monitoring and documentation of wound therapy. ActiV.A.C.® Therapy System ActiV.A.C. addresses the demand for a simpler, lighter, and lower profile design that enhances patient comfort and mobility. ActiV.A.C. features newly-developed technology that automatically documents the patient's therapy history and treatment times.Reports can be reviewed on-screen or downloaded to a computer and are electronically stored in the system.ActiV.A.C., which can be battery operated, incorporates SensaT.R.A.C. Technology and Seal Check Leak Detector, which simplify the application, monitoring and documentation of wound therapy. V.A.C. GranuFoam Silver® Dressing The V.A.C. GranuFoam Silver Dressing combines the proven benefits of NPWT with the antimicrobial attributes of silver.The V.A.C. GranuFoam Silver Dressing is the only NPWT dressing that allows direct contact of silver to the wound, thereby eliminating the need for additional silver dressing layers that may inhibit negative pressure and granulation.Micro-bonded metallic silver is uniformly distributed throughout the dressing, providing continuous delivery of silver even after dressing sizing.A single application of V.A.C. GranuFoam Silver Dressing eliminates the need for adjunct silver dressings.The dressing offers a protective barrier to reduce certain infection-producing bacteria. V.A.C. Instill® Therapy System V.A.C. Instill has all the capabilities and features of the V.A.C. ATS® (described below), while also providing the ability to instill topical wound treatment solutions and suspensionsinto the wound bed. V.A.C. ATS® Therapy System V.A.C. ATS incorporates our proprietary T.R.A.C.™ Technology, which enables the system to monitor pressure at the wound site and automatically adjust system operation to maintain the desired therapy protocol.V.A.C. ATS is the initial therapy system commercialized in Japan. V.A.C. Freedom® Therapy System V.A.C. Freedom was designed to meet the requirements for a lightweight product suitable for ambulatory patients.V.A.C. Freedom also utilizes T.R.A.C. technology and T.R.A.C. dressings.With the introduction of ActiV.A.C. to the post-acute market, V.A.C. Freedom is primarily utilized in the long-term care market.In addition, V.A.C. Freedom has achieved Joint Airworthiness Certification status by the U.S. Military, following an extensive evaluation process testing the device’s safety for use on military aeromedical evacuation aircraft.The certification program is a shared U.S. Air Force-Army initiative and applies to specific U.S. Air Force aircraft and U.S. Army helicopters.The certification enables military caregivers to continue providing effective and uninterrupted treatment for injured military personnel that are being transported long distances from theatre hospitals to continental U.S. hospitals. 10 Table of Contents NPSM Products The NPSM product portfolio consists of products designed specifically for use in the surgical suite.These products leverage the NPTP to address unique challenges that surgeons encounter during and after surgical procedures.Each NPSM product offering includes a therapy unit, application-specific dressing, tubing set, drape, and canister.The levels of negative pressure for each therapy unit are pre-determined based on the surgical procedures it is designed to address. Relevant alarms and alerts are also built into the unit and are based on the specific surgical procedure.The dressings offered are designed to suit the needs of the surgeon during the surgical procedure.A tubing set connects the dressing to the therapy unit.A canister is also available to collect exudate and its size varies to accommodate levels of exudate observed for each type of surgical procedure.The table below provides a summary description of each of our NPSM therapy systems. NPSM Therapy Systems NPSM Product Description Prevena™ Incision Management System Prevena is designed for the management of surgical incisions.Prevena provides a closed environment to protect the incision site from external infectious sources, removes exudates, approximates incision edges, and reduces edema, all of which assist with the management of surgical incisions.Prevena is fully disposable and includes a battery-powered, pre-programmed therapy unit delivering negative pressure, a peel and place dressing and a carrying case. ABThera™ Open Abdomen Negative Pressure Therapy System ABThera is designed specifically for the management of patients with an open abdomen.The system includes a dedicated therapy unit delivering negative pressure, which is designed to be easy to use and is made available in the operating room.ABThera Therapy is a unique temporary abdominal closure technique, which helps achieveprimary fascial closure, manage exudate, protect the abdominal contents and allow for rapid application. Other Product In January 2011, we entered into an agreement to license Wright Medical Technology, Inc.’s GRAFTJACKET® brand name, which our AHS business unit will use in marketing the LifeCell acellular human dermal-based regenerative tissue matrix for wound applications such as diabetic foot ulcers and venous stasis ulcers. Patients can be treated with GRAFTJACKET Matrix as part of the overall treatment regimen in a variety of care settings, including outpatient wound care clinics, physicians’ offices, or hospitals. GRAFTJACKET Matrix may be used in conjunction with V.A.C. Therapy, providing a convenient option in caring for chronic wounds. The addition of GRAFTJACKET Matrix allows us to offer both negative pressure wound therapy and regenerative tissue matrix for the treatment of hard-to-heal wounds, providing clinicians two leading modalities for treating patients across the wound healing continuum. 11 Table of Contents Customers In U.S. acute care and long-term care facilities, we contract with healthcare facilities individually or through GPOs that represent large numbers of hospitals and long-term care facilities.We bill these facilities directly for the rental and sale of our products.In the U.S. homecare setting, we provide products and services to patients in the home and bill third-party payers, such as Medicare and private insurance, directly.For 2010, 2009 and 2008, U.S. Medicare placements accounted for 12%, 11%, and 12% of total AHS revenue, respectively.None of our individual customers or third party payers accounted for 10% or more of total AHS revenues for 2010, 2009 or 2008.Outside of the U.S., most of our AHS revenue is generated in the acute care setting on a direct billing basis.Sales and rentals of our AHS products accounted for approximately 70% of our total revenue in 2010.By geographic region, North America and EMEA/APAC represented 76% and 24%, respectively, of total 2010 AHS revenue. Reimbursement We have extensive contractual relationships and reimbursement coverage for our AHS products in the United States.We have contracts with nearly all major acute care hospital organizations and most major extended care organizations, either directly or through GPOs.As of December 31, 2010, our AHS business had contracts with private and governmental payer organizations covering over 200million member lives in the United States.We are paid directly by hospitals and extended care organizations, who seek reimbursement for surgical procedures from both private and public payers.A substantial portion of AHS product placements, particularly placements in the home, are subject to reimbursement coverage from various public and private third-party payers, including government-funded programs, such as the Medicare and Medicaid programs in the United States, and other publicly-funded health plans in foreign jurisdictions.As a result, the demand and payment for our products are dependent, in part, on the reimbursement policies of these payers. In the U.S. homecare market, our NPWT products are subject to Medicare Part B reimbursement and many U.S. insurers have adopted coverage criteria similar to Medicare standards.From time to time, the U.S. Medicare administrative agency, The Centers for Medicare and Medicaid Services (“CMS”) publishes reimbursement policies and rates that affect reimbursement for our Medicare placements in the home. We are continuing our efforts to obtain expanded reimbursement for our NPWT products and related disposables in foreign jurisdictions.These efforts have resulted in varying levels of reimbursement from private and public payers in Japan, Germany, Austria, the Netherlands, Switzerland, Canada, South Africa, Australia and the United Kingdom, mainly in the acute care setting.Generally, our NPWT products are covered and reimbursed in the inpatient hospital setting and to some extent, depending on the country, in post-acute or community-based care settings.However, in certain countries important to AHS’s growth, such as Germany, the United Kingdom, France and Spain, post-acute care coverage and reimbursement are largely provided on a case-by-case basis, and multiple efforts are underway with certain countries to secure consistent coverage and reimbursement policies in community-based outpatient care settings.In targeted countries, we are utilizing accepted “coverage with evidence” mechanisms in close cooperation with local clinicians and clinical centers, government health ministry officials, and in some cases, private payers to obtain the necessary evidence to support adequate coverage and reimbursement. In Germany, we receive reimbursement for our NPWT products in the acute care setting.While we do receive reimbursement today for patients treated in the homecare setting, the process for this is not part of a standard homecare reimbursement but instead performed on a patient-by-patient evaluation of possible coverage by the insurance company.We continue to seek expanded homecare reimbursement and have been working with the German government and several German insurance agencies to design clinical trials and possibly a registry for the purposes of assessing payment and coverage for V.A.C. Therapy in the home.There have been delays in this process generally driven by a formal tender process.The tender is comprised of four regions for which we will bid, as will competitors, to receive the patient study population in a particular region.The study will not differentiate between providers of NPWT but will assess the effectiveness of NPWT versus the standard of care in Germany.The tender process has been delayed and we anticipate submitting a formal bid in early to mid-2011 to participate in this study.Assessment of results and any coverage decisions will follow the conclusion of the studies. 12 Table of Contents In the APAC region, we are undertaking major coverage and reimbursement efforts for our NPWT products.In 2009, we received approval to begin market development activities in Japan for our innovative V.A.C. Therapy product, and during the first quarter of 2010 we received reimbursement approval from Japan’s Health Insurance Bureau.In April 2010, we launched NPWT commercially in Japan.In Australia, where acute care reimbursement for the V.A.C. Therapy System has been approved for many years, we are seeking reimbursement approval for V.A.C. Therapy in the post acute or community-based settings.In this regard, negotiations are underway with the Australian health ministry, as well as that country’s largest private payers. In addition, during the second half of 2010, we launched NPWT commercially in China and India.We are working aggressively to construct appropriate networks to launch NPWT products in other APAC countries that are important to AHS’s growth, where we intend to dedicate substantial efforts to obtain reimbursement in the future. Overall, the prospects of achieving broader global coverage and reimbursement for our NPWT products in both acute and post-acute settings are dependent upon the controls applied by governments and private payers with regard to rising healthcare costs balanced by the significant and growing evidence that our NPWT products have demonstrated the ability to prepare wounds for closure while reducing the overall costs associated with treatment.We believe that our plans to achieve positive coverage and reimbursement decisions for NPWT products outside the United States are supported by the growing need for clinical and economic evidence. To ensure compliance with Medicare and other regulations to which we are subject, regional carriers often conduct audits and request patient records and other documents to support claims we submit for payment of services rendered to customers.From time to time, we receive inquiries from various government agencies requesting customer records and other documents.It is our policy to cooperate with all such requests for information.We also are subject to routine pre-payment and post-payment audits of reimbursement claims submitted to Medicare.These audits typically involve a review, by Medicare or its designated contractors and representatives, of documentation supporting the medical necessity of the therapy provided by us and could ultimately result in denial, recoupment or refund demands for claims submitted for Medicare reimbursement.In addition, Medicare or its contractors could place us on extended pre-payment review, which could slow our collections process for submitted claims.Initial audit findings of this type are subject to administrative remedies and appeals processes. Going forward, it is likely that we will be subject to periodic inspections, assessments and audits of our billing and collections practices. Competition Historically, our AHS therapies and systems have competed primarily with traditional wound care dressings, other advanced wound dressings (hydrogels, hydrocolloids, alginates), skin substitutes, products containing growth factors and other medical devices used for wound care.Many of these methods can be used to compete with our NPWT products or as adjunctive therapies which may complement our products.In recent years, as a result of the success of our V.A.C. Therapy System, a number of companies have announced or introduced products similar to, or designed to mimic the product component of, our NPWT solution, and others may do so in the future. We believe that the principal competitive factors within our markets are clinical outcomes, cost of care and support and service, especially across care settings. Furthermore, we believe that a national presence with full distribution capabilities is important to serve large, national and regional healthcare GPOs and care systems.We believe our AHS business is well-positioned to compete effectively in advanced wound care markets based on our broad reach and relationships, the clinical efficacy and superior outcomes of our products, which is supported by a large body of evidence, and our differentiated global infrastructure, service and support.Multiple studies have demonstrated that our V.A.C. Therapy System, including its unique design, materials and mechanism of action, provides a clinical advantage for treatment of wounds, including limb salvage in patients with diabetic foot ulcers. Our AHS business primarily competes with Convatec, Huntleigh Healthcare/Getinge and Smith & Nephew. In addition there are several smaller regional companies that have introduced medical devices designed to compete with our products. 13 Table of Contents Sales and Marketing We currently market our AHS products in the acute, extended and home care settings.We operate the largest sales organizations in the world dedicated to wound healing with negative pressure, which is comprised of approximately 1,650 employees.In each foreign market where we have a presence, we sell our products through our direct sales force or through local distributors with local expertise.Our U.S. dedicated AHS sales organization consists of approximately 950individuals dedicated to the sale and placement of AHS products and is organized by care setting.Our international sales organization includes approximately 450 employees in 22 foreign countries, and we also have approximately 250 individuals in our sales organization that support both our AHS and TSS business units.In addition, our LifeCell and AHS sales organizations are beginning to capitalize on synergistic opportunities involving commercialization of products used in surgical procedures, such as those involving the open abdomen.Because physicians and nurses are critical to the adoption and use of advanced medical systems, a major element of our marketing focus is to educate and train these medical practitioners in the application of our therapies, including the specific knowledge necessary to drive optimal clinical outcomes, restore patient well-being and reduce the cost of patient care.Our AHS sales organization includes over 550 clinical consultants, all of whom are healthcare professionals, whose principal responsibilities are to make product rounds, consult on complex cases and assist organizations and home health agencies in developing their patient-care protocols and educate facility staff on the use of our therapies.Additionally, these team members consult with our customers regarding the often demanding and complex paperwork required by Medicare and private insurance companies.In fulfilling the paperwork requirements, these specialists enhance the overall productivity of our sales force. Seasonality Historically, we have experienced a seasonal slowing of AHS unit demand beginning in the fourth quarter and continuing into the first quarter, which we believe has been caused by year-end clinical treatment patterns, such as the postponement of elective surgeries and increased discharges of individuals from the acute care setting around the winter holidays.Although we do not know if our historical experience will prove to be indicative of future periods, similar slow-downs may occur in subsequent periods. Operations and Manufacturing Our U.S. operations have a national 24-hour, seven days-a-week customer service communications system, which allows us to quickly and efficiently respond to our customers’ needs.Additionally, we have approximately 850 employees located in San Antonio at our Advantage Center operation who perform functions associated with customer service and sales administration.We maintain a secure and encrypted website, KCI Express®, allowing customers across all care settings to transact business with us directly and efficiently on the web.This website, www.kciexpress.com, provides AHS customers self-service applications designed to meet the specific needs in their care setting.In the U.S., we distribute our AHS products through a network of 111 service centers and three strategically located distribution centers.Our U.S. network gives us the ability to deliver our products to any major Level I domestic trauma center rapidly.Our international operations distribute our products through a network of 57 service centers.These international service centers are strategically located within the regions and countries where we market our products and provide services similar to those provided in the U.S. market, but vary by country to ensure we meet the unique needs of our international customers.In addition, we manage a V.A.C. Therapy van fleet which has enhanced our efficiency and ability to better serve customers by providing increased mobility and accelerated turnaround of products. In addition to delivery, pick-up and technical support services, our service organization cleans, disinfects and reconditions products between rentals.To ensure availability when products are needed, the service organization manages our rental fleet of over 90,000V.A.C. Therapy units, deploying units to meet individual service center demand patterns while maintaining high levels of rental asset utilization.Services are provided by approximately 1,000 employees in the U.S. and 550 employees internationally. Our manufacturing processes for AHS products involve producing final assemblies in accordance with a master production plan.Assembly of our products is accomplished using metal parts,plastics, electronics and other materials and component parts that are primarily purchased from outside suppliers.Component parts and materials are obtained from industrial distributors, original equipment manufacturers and contract manufacturers.The majority of parts and materials are readily available in the open market (steel, aluminum, plastics, fabric, etc.) for which price volatility is reasonably low.Our manufacturing processes and quality systems are intended to comply with appropriate FDA and International Organization for Standardization (“ISO”) requirements. 14 Table of Contents Our manufacturing plant in Athlone, Ireland currently manufactures our V.A.C.Via, Prevena, ABThera and other V.A.C. Therapy units for our global markets.Our Ireland plant also manufactures certain disposable supplies, on a high-volume automation line, which have historically been supplied by Avail Medical Products, Inc., a subsidiary of Flextronics International Ltd.We plan to continue leveraging our existing infrastructure and manufacturing capabilities within our Athlone plant and expand internal production in the future.In 2007, we entered into a contract manufacturing agreement with Avail, which has a term of five years through November 2012 and may be renewed by agreement of both parties.Under this agreement, we have title to the raw materials used to manufacture our disposable supplies and retain title of all disposables inventory throughout the manufacturing process.The terms of this agreement provide that key indicators be provided to us that would alert us to any inability of Avail to perform under the agreement.Approximately 22%, 23% and 24% of our total revenue for the years ended December 31, 2010, 2009 and 2008, respectively, was generated from the sale of disposable supplies within our AHS business. LIFECELL Description of Business Our LifeCell business unit develops, processes and markets novel biological soft tissue repair products made from human or animal sources that have been uniquely designed to harness the body’s natural healing processes to promote remodeling and regeneration of lost or damaged tissue while restoring function and well-being.Soft tissue, such as skin, heart valves, blood vessels and nerve connective tissue, contains a complex, three-dimensional structure consisting of multiple forms of collagen, elastin, proteoglycans, other proteins and blood vessels making up the tissue matrix.As part of the body’s natural regenerative process, cells within a tissue continuously degrade and, in the process, replace the tissue matrix.However, in the event that a large portion of the body’s existing tissue matrix is destroyed or lost, such as from trauma or surgery, the body cannot effectively regenerate the damaged portion, resulting in scar formation.In such situations, surgeons consider a number of treatment options in the attempt to restore structure, function and physiology, including the use of implant materials.Alternatives include autograft transplants from one part of the patient’s body to another, processed allograft tissue, processed xenograft tissue and synthetic products. We believe the use of autograft tissue is disadvantageous due to the creation of a separate donor site wound and the associated pain, morbidity and scarring from this additional wound.We also believe there are disadvantages to using synthetic materials and certain biologic materials including their susceptibility to infection, resorption, encapsulation, movement away from the transplanted area, and erosion through the skin.Some biologic materials may include bovine collagen, which requires patient sensitivity testing. We believe that our acellular tissue matrix products provide surgeons with benefits over other implant materials due to our approach to biomaterials processing, namely to produce advanced tissue matrix products which the body recognizes as safe and self, thus encouraging acceptance and proper incorporation which in turn allows progression to healing and restoration.Our tissue matrix products undergo non-damaging proprietary processing, resulting in intact tissue matrices that are strong and support tissue regeneration by way of rapid revascularization and remodeling.Our proprietary tissue processes remove cells from biologic tissues to minimize the potential for specific rejection of the transplanted tissue.Our tissue matrix products also offer ease of use and minimize risk of some complications, including adhesions to the implant. In September 2010, LifeCell entered into an exclusive sales and marketing agreement with Novadaq® Technologies, Inc. (“Novadaq”) for the distribution of Novadaq's SPY® Intraoperative Perfusion Assessment System in certain specified North American surgical markets.The SPY Intraoperative Perfusion Assessment System enables surgeons to see blood perfusion in tissue during surgical procedures, providing surgeons with real-time information needed to modify operative plans and optimize outcomes before the patient leaves the operating table.The newest version of the system, the SPY Elite Intraoperative Perfusion Assessment System, has been well received by surgeons and was launched at our sales meeting in January 2011.LifeCell will provide market development and commercialization activities, including professional education, clinical support, reimbursement and sales distribution.Novadaq will continue to be responsible for manufacturing and research and development. 15 Table of Contents Products and Clinical Applications Our LifeCell product portfolio includes biological soft tissue repair products made from human and animal tissue for use in reconstructive, orthopedic and urogynecologic surgical procedures to repair or reinforce soft tissue defects or weaknesses. Allograft-Based Regenerative Tissue Matrix Products Our allograft-based tissue matrices are made from donated human skin tissue processed with our non-damaging proprietary technique.Our allograft products support the repair or reinforcement of damaged or weakened tissue by providing a foundation for regeneration of normal human soft tissue.Following transplant, our regenerative tissue matrix products revascularize and repopulate with the patient’s own cells becoming incorporated into the patient, thus providing a versatile scaffold with multiple surgical applications.The table below provides a description of our allograft tissue matrix products, common clinical applications and distribution channels. Allograft Products Product Description Distribution AlloDerm® Regenerative Tissue Matrix Human allograft tissue matrix product predominately used in general, plastic and reconstructiveprocedures: ·as an implant for soft tissue reconstruction or tissue deficit correction ·as a graft for tissue coverage or closure; and ·as a sling to provide support to tissue following nerve or muscle damage Examples of application include: ·in cancer reconstruction procedures, including breast reconstruction following mastectomy procedures ·in surgical repair of abdominal wall defects, to repair defects resulting from trauma, previous surgery, hernia repair, infection, tumor resection or general failure of the musculofascial tissue ·in periodontal surgical procedures, to increase the amount of attached gum tissue supporting the teeth as an alternative to autologous connective tissue grafts ·for the treatment of third-degree and deep second-degree burns requiring skin grafting to replace lost skin Our direct sales force handles the distribution of AlloDerm RTM for all applications other than periodontal applications. BioHorizons Implant Systems, Inc. distributes the product in the U.S. and certain international markets of AlloDerm RTM for use in periodontal applications. Cymetra® Micronized AlloDerm® Tissue Micronized human allograft tissue matrix product ideally suited for the correction of soft-tissue defects requiring minimally invasive techniques Example of application includes: ·injection laryngoplasty Our direct sales force handles the distribution of Cymetra Micronized AlloDerm Tissue. GRAFTJACKET® Regenerative Tissue Matrix Human allograft tissue matrix product intended for use in repairing damaged or inadequate integumental tissue in orthopedic surgical procedures Example of application includes: ·for rotator cuff tendon reinforcement Wright Medical Technology Inc. distributes the product for orthopedic marketsin the U.S. and certain international markets. GRAFTJACKET® Xpress Flowable Soft Tissue Scaffold Micronized human allograft tissue matrix product intended for the repair of damaged or inadequate integumental tissue, such as deep dermal wounds Example of application includes: ·for tunneling diabetic foot ulcers Wright Medical Technology Inc. distributes the product in the U.S. and certain international markets until June 2011, at which time KCI will distribute the product through its AHS division. AlloCraft® DBM Combination product using demineralized bone and micronized human tissue matrix intended for use as a bone void filler in various orthopedic surgical procedures Example of application includes: ·for spinal infusions Stryker Corporation distributes the product in the United States. Repliform® Tissue Regeneration Matrix Human allograft tissue matrix product intended for use in repairing damaged or inadequate integumental tissue in urogynecologic surgical procedures Examples of application include: ·as a bladder sling in the treatment of stress urinary incontinence ·for the repair of pelvic floor defects Boston Scientific Corporation distributes the product for use in urogynecology. 16 Table of Contents Xenograft-Based Reconstructive Tissue Matrix Products Our xenograft-based tissue matrices are porcine skin tissue processed with our non-damaging proprietary processing technique that removes cells and significantly reduces a component believed to play a major role in the xenogeneic rejection response.Our xenograft tissue matrix products support the repair of damaged tissue by allowing rapid revascularization and cell repopulation with a patient’s own cells, providing a versatile scaffold for optimal remodeling into the patient’s own tissues.The table below provides a description of our xenograft tissue matrix products, common clinical applications and distribution channels. Xenograft Products Product Clinical Applications Distribution Strattice™ Reconstructive Tissue Matrix Porcine reconstructive tissue matrix product intended for use as an implant to reinforce soft tissue where weakness exists and for the surgical repair of damaged or ruptured soft tissue membranes Examples of application include: ·in cancer reconstruction procedures, including breast reconstruction following mastectomy procedures ·in surgical repair of abdominal wall defects, to repair defects resulting from trauma, previous surgery, hernia repair, infection, tumor resection or general failure of the musculofascial tissue ·in reinforcement and repair of stoma sites at risk of herniation ·in breast augmentation revisionary and mastopexy procedures Our direct sales force handles the distribution of Strattice TM for all applications. Conexa™ Reconstructive Tissue Matrix Porcine reconstructive tissue matrix product intended for use in soft tissue reinforcement Example of application includes: ·for reinforcement of rotator cuff, patellar, achilles, biceps, quadriceps, or other tendons Tornier distributes the product in the U.S. and certain international markets. Customers Our LifeCell sales accounted for approximately 17% of our total revenue in 2010.By geographic region, North America and EMEA/APAC represented approximately 98% and 2%, respectively, of total 2010 LifeCell revenue.Our tissue matrix products are used primarily by general, plastic and reconstruction surgeons for challenging abdominal wall/hernia repair, stoma reinforcement, breast reconstruction post-mastectomy, mastopexy, head and neck trauma, and certain cosmetic surgical procedures.Hospitals and ambulatory surgical centers (“ASCs”) are the primary purchasers of our tissue matrix products. 17 Table of Contents Reimbursement LifeCell has contractual relationships with hospitals and ASCs in the United States. For direct sales of our tissue matrix products, we are paid directly by hospitals and ASCs, who seek reimbursement for surgical procedures from both private and public insurers. In 2009, we launched Strattice in our EMEA geographic region, where we have initially contracted directly with hospitals for the use of Strattice in challenging hernia repair and breast reconstruction. LifeCell has introduced Strattice into eleven European countries. We have undertaken significant efforts to inform and educate private insurers about the clinical efficacy and economic value associated with the use of AlloDerm in the United States. The majority of national and regional insurers have adopted coverage policies for the use of AlloDerm in connection with surgical procedures, making AlloDerm more accessible in the United States. With the launch of Strattice inthe first quarter of 2008, clinical studies were initiated to demonstrate favorable clinical outcomes. Published clinical experience is necessary to initiate insurance coverage. To date coverage of Strattice has been favorable on a case-by-case basis. For the 2011 Healthcare Common Procedure Coding System (“HCPCS”) code set, we submitted to CMS a Coding Modification Recommendation requesting an appropriate HCPCS code for Strattice. In November 2010, CMS notified us that the appropriate HCPCS code for Medicare outpatient procedures would be C1781–Mesh [Implantable].LifeCell has applied for a distinct HCPCS product code for Strattice, and if assigned, the new HCPCS code would be effective January 1, 2012.HCPCS product codes are important to facilities for appropriate payment for Strattice when procedures are performed in a hospital outpatient setting or in an ASC. Competition Our LifeCell products compete with autologous tissue and various commercially available products made from synthetic materials or biologic materials of human or animal tissue origin.Our tissue matrix products compete with products marketed by such companies as Covidien, C.R. Bard Inc., Johnson & Johnson, Integra LifeSciences Holdings Corporation, W.L. Gore & Associates, Cook, Inc., TEI Biosciences Inc., and Synovis Surgical Innovations.Two tissue processors, Musculoskeletal Transplant Foundation (“MTF”) and RTI Biologics Inc., distribute human tissue-based products that compete with our products.MTF distributes its products through a direct sales force and through Synthes, Inc. and Johnson & Johnson.RTI Biologics Inc. distributes its products through C.R. Bard Inc. Sales and Marketing We currently market tissue matrix products in the United States primarily for abdominal wall surgery, breast reconstruction post-mastectomy, general reconstruction and cosmetic applications through our LifeCell direct sales and marketing organization.As of December 31, 2010, this organization had a dedicated sales, marketing and customer service staff of over 250 employees, including over 150 in the U.S. sales organization.LifeCell sales representatives are responsible for interacting with plastic surgeons, general surgeons, and head and neck surgeons to educate them regarding the use and potential benefits of our tissue matrix products.We execute a variety of professional medical education events including programs, national and international conferences, trade shows, and medical symposia.We also participate in numerous national fellowship programs.In addition, our LifeCell and AHS sales organizations are beginning to capitalize on synergistic opportunities involving commercialization of products used to manage certain clinically-challenging situations, such as those involving the open abdomen. In addition to our direct sales and marketing efforts, we have arrangements with BioHorizons Implant Systems, Inc. (AlloDerm), Wright Medical Technology Inc. (GRAFTJACKET), Stryker Corporation (AlloCraft), Boston Scientific Corporation (Repliform), and Tornier (Conexa) for the distribution and marketing of our tissue matrix products in the United States and certain international markets. Seasonality Historically, our LifeCell business has experienced a seasonal slowing of sales in the third quarter of each year.This seasonality could be due to less surgeries being performed when patients and surgeons are on vacation.Although we do not know if our historical experience will prove to be indicative of future periods, similar slow-downs may occur in subsequent periods. 18 Table of Contents Operations and Manufacturing We conduct our LifeCell manufacturing operations, including tissue processing, primary warehousing and distribution at a single location in Branchburg, New Jersey.Warehousing and distribution of products supporting our EMEA business are conducted from a distribution center in the Netherlands.We maintain inventory of our tissue matrix products for direct sales and we periodically ship product to our distributors, which they maintain in inventory until final sale.We maintain a comprehensive quality assurance and quality control program, which includes documentation of all material specifications, operating procedures, equipment maintenance, and quality control test methods intended to comply with appropriate FDA and ISO requirements.In 2009, we finalized the validation of a new Strattice manufacturing suite in our existing facility that is now fully operational.We believe that demand for Strattice, especially larger product sizes, is likely to increase further as we expand the number of applications, products and geographies based on our corporate strategy.Also, demand for AlloDerm continues to be strong in the United States in light of a demonstrated physician preference for AlloDerm in breast reconstruction and head and neck applications. Our allograft tissue matrix products are made from donated human skin tissue.In 2010, we obtained all of our donated human cadaveric tissue from tissue banks and organ procurement organizations in the United States.These tissue banks and organ procurement organizations are subject to federal and state regulations.Specifically, the National Organ Transplant Act (“NOTA”) prohibits the sale of any human organ or tissue but permits the reasonable payment of costs associated with the removal, transportation, implantation, processing, preservation, quality control and storage of human tissue.We reimburse tissue banks and organ procurement organizations for their expenses associated with the recovery, storage and transportation of donated human skin that they provide to us for processing.In addition, we require supplying tissue banks and organ procurement organizations to comply with the guidelines of, and be registered by, the FDA.NOTA does not apply to xenograft tissue products; however, our materials and tissue suppliers are subject to extensive regulatory requirements applicable to their operations. Our LifeCell business is dependent on the availability of sufficient quantities of raw materials, including donated human cadaveric tissue, porcine tissue and other materials required for tissue processing.We currently receive human tissue from multiple U.S. tissue banks and organ procurement organizations. Our xenograft tissue matrix products are made from porcine skin tissue.As of late 2010, we have two qualified porcine tissue suppliers.Our primary porcine tissue source is supplied by three separate breeding herd farms that are isolated for biosecurity.We also have qualified second sources for all of our specialized solutions that are essential to the processing of our xenograft tissue matrix products. THERAPEUTIC SUPPORT SYSTEMS Description of Business Our Therapeutic Support Systems business (“TSS”) originated with the introduction of the RotoRest™ bed over 30 years ago and now includes a broad portfolio of specialty hospital beds, powered and non-powered mattress replacement systems and other products.Our TSS business is comprised of three primary surface categories: critical care, wound care and bariatric care.Our critical care products, often used in the ICU, are designed to address pulmonary complications associated with immobility, while our wound care surfaces are used to reduce or treat skin breakdown, and our bariatric care surfaces assist caregivers in the safe and dignified handling of obese and morbidly obese patients, while addressing complications due to immobility.We also market products designed to reduce the incidence and severity of patient falls in the hospital setting.In our TSS business, we are investing in the development and commercialization of enhanced products designed to meet the needs of ICU patients and to reduce or prevent “never” events such as hospital-acquired pressure ulcers, nosocomial infections and injurious falls. In October 2010, we launched a new TSS therapy, the SkinIQ™ Microclimate Manager (“Skin IQ”). Skin IQ is a waterproof, vapor-permeable cover system with bacterial barrier that uses KCI’s proprietary Negative Airflow Technology to actively reduce excess moisture and the temperature of the skin’s surface. This reduction in moisture and temperature is intended to help reduce the risk of damage to the underlying blood vessels. Used in combination with a pressure redistribution mattress, such as our AtmosAir 9000 MRS, Skin IQ provides an excellent alternative to conventional Low-Air-Loss therapy.Skin IQ is also designed to be compatible with many of the pressure redistribution mattresses on the market today. 19 Table of Contents In December 2010, we acquired substantially all of the assets and intellectual property of TechniMotion™ Medical, a U.S.-based company that designs and develops innovative and ergonomic patient handling systems for acute and post-acute patient care.Among other innovations, TechniMotion products include patient lifts that enable out-of-bed transfers, seated transfers, and basic sit-to-stand maneuvers in a more comfortable and natural position, and a reclining bedside chair that allows bed transfers to be performed over the patient’s mattress. Products and Clinical Applications Our TSS business offers the following clinically effective portfolio of beds, mattress replacement systems, and other products for critical care, wound care and bariatric care settings: Key Products Description Key Benefits Critical Care RotoProne™ TriaDyne Proventa™ TriaDyne™ II RotoRest™ Delta ·Product offerings include proning, rotational and percussion specialty beds / surfaces ·Beds designed to address specific patient types in the ICU, including: oPulmonary complications (e.g., ARDS and VAP) oSpecific mobility requirements (e.g., spinal cord injury) ·Some ICU beds / surfaces may also have wound care features ·Provides patient mobility to help treat Ventilator Acquired Pneumonia (VAP) through continuous rotation ·Provides therapeutic benefit for ARDS patients through prone positioning Wound Care TheraPulse™ ATP™ KinAir™ Spirit Select™ AtmosAir™ First Step™ TheraKair™ InterCell™ ProfiCare™ Innova™ TheraRest™ RIK™ Surfaces Skin IQ™Microclimate Manager ·Beds / surfaces designed to redistribute pressure to slow the progression and decrease the incidence of pressure wounds; these beds / surfaces also provide pulsation, alternating pressure, and low air loss ·Most beds / surfacesdesigned to provide an ideal microclimate for skin protection and moisture control ·Most products provide pressure redistribution ·Some products also manage skin microclimate (e.g., low air loss) ·Some products reduce shear and friction (not including treatments that are directly applied to wounds) ·Some products provide pressure redistribution while minimizing the impact of patient falls Bariatric Care BariMaxx™ II Therapy System BariAir™ Therapy System MaxxAir ETS™Mattress Replacement System ·Provides support for overweight and morbidly obese patients ·Some bariatric beds / surfaces also have wound care features ·Products offer features to assist with mobility ·Beds / surfaces designed to support large patients weighing up to 1000 lbs and accommodate patients up to 48” wide ·Some products also contain wound care surfaces offering oPressure redistribution oRotational therapy ·Patient transfer equipment offered, including lift systems, wheelchairs, walkers and commodes 20 Table of Contents Critical Care The most critically-ill patient population is generally cared for in the ICU of a hospital, where they can receive the most intense medical treatment and attention.Patients treated in the ICU usually suffer from serious acute or chronic diseases or severe traumatic injuries.These patients often have, or develop, pulmonary complications, such as ARDS, resulting directly from their conditions or stemming from their impaired mobility coupled with forced ventilation.Some ICU patients are in such acute distress that their organ systems are at risk of failure and many are on some type of life-support. Treating pulmonary complications requires special equipment and treatment methods.Because of the aggressive and specialized treatments required to address these life-threatening conditions, daily patient-care costs in the ICU are high.The advanced therapies offered by our TSS business are designed to help facilities manage patient outcomes in the critical care setting by helping to treat and prevent pulmonary complications associated with immobility.Our critical care therapies consist of Kinetic Therapy, Prone Therapy and Kinetic Prone Therapy to improve oxygenation levels and mobilization of lung secretions.We introduced Kinetic Therapy in 1976 with the RotoRest bed; such therapy involves the side-to-side rotation of a patient to an angle of at least 40degrees per side and has been shown in independent clinical studies to reduce the incidence of certain pulmonary complications and length of stay in the ICU.Prone Therapy involves turning a patient from the supine to prone position (180 degrees) and often is done manually by nurses in the ICU.Independent clinical studies have demonstrated that proning an ICU patient improves oxygenation which is critical for the survival of ARDS patients whose lungs have a seriously impaired ability to provide an adequate gas exchange.Improvement of oxygenation levels can reduce ventilator time and ICU length of stay, with more recent studies suggesting overall improved mortality rates.We introduced Kinetic Prone Therapy in 2005 with RotoProne Therapy System and enabled the automatic proning and rotation of a patient coupling the advantages of Kinetic Therapy and Prone Therapy. Wound Care Our pressure relieving TSS products help manage the complications and expenses associated with pressure ulcers by providing therapy for the treatment of pressure sores, burns, ulcers, skin grafts, and other skin conditions as well as helping prevent the formation of pressure sores that can develop in immobile individuals.Our TSS products optimally redistribute the amount of pressure on a patient's intact skin surface (prevention) or an existing wound site (treatment) by redistributing forces away from the skin or wound site through immersion of the patient into a medium such as air, foam, silicon beads, or viscous fluid.Our TSS products also help to reduce shear, a major factor in the development of pressure ulcers, by reducing the amount of friction between the skin surface and the surface of the bed.Many of our TSS products also provide moisture control, a major cause of maceration of the skin, by flowing air through the support surface to the skin, keeping the skin dry and moisture free.In addition to providing pressure-redistributing therapy, some of our products also provide for the pulsing of air into the surface cushions, known as Pulsation Therapy, which helps improve blood and lymphatic flow to the skin.Some of our TSS products further promote healing and reduce nursing time by providing an automated “wound care” turn of at least 20degrees per side.Our therapeutic wound care surfaces are utilized by patients in hospitals, residents in nursing homes and individuals in the home. Bariatric Care According to the National Center for Health Statistics, obesity is a life-threatening disease affecting 34% of adults in the U.S. Obesity is now the leading cause of preventable death in the U.S as reported in the Denver Science News Examiner.The July 2009 Health Affairs reports annual obesity-related health spending reached $147 billion in 2008, double what it was a decade ago.In the November 2009, America’s Health Rankings, “The Future Costs of Obesity,” it was projected that obesity-related health spending would cost the U.S. $344 billion each year by 2018.Obese patients are often unable to fit into standard-sized beds and wheelchairs and pose an increased risk to themselves and caregivers.Moreover, treating obese patients is a significant safety issue for many healthcare organizations, causing several states and many organizations to adopt a “no lift” policy because moving and handling obese patients increases the risk of injury to healthcare personnel.We offer innovative solutions to help manage the care of obese patients through a comprehensive offering of safety-focused and therapy-driven products, education and training, which enables caregivers to care for obese patients in a safe and dignified manner in all care settings while complying with any applicable “no lift” policy.While our bariatric products are generally used for patients weighing between 300 and 600 pounds, our products can accommodate patients weighing from 850 to 1,000 pounds.Our most sophisticated bariatric products provide five integrated therapies including a cardiac chair, pulsation and percussion and many of our products provide therapies like those in our wound treatment and prevention products. 21 Table of Contents Customers TSS sales and rentals accounted for 13% of our total revenue in 2010.By geographic region, North America and EMEA/APAC represented 66% and 34%, respectively, of total 2010 TSS revenue.TSS is primarily a rental-focused business, with 83% of TSS revenues from rentals.The majority of TSS revenue comes from acute care facilities, accounting for approximately 90% of TSS revenues.We have agreements with numerous GPOs which negotiate rental and purchase terms on behalf of large groups of acute care and extended care organizations.We believe that some of our larger customers desire alternatives to rental for at least some of their business, and we are evaluating and developing alternative models that will meet our customers’ needs now and into the future. Reimbursement We have extensive contractual relationships with hospitals and extended care facilities for our products in our North America and EMEA geographic regions.Acute and extended care organizations pay us directly for our products and services.In the U.S., we have contracts with nearly all major acute care hospital organizations and most major extended care organizations who seek reimbursement from both private and public payers based on the patient’s condition or diagnosis.Medicare and Medicaid reimburse these care settings generally at prospective or fixed rates based on a patient’s length of stay and disease complexity. Competition Our primary competitors with respect to TSS products for treatment of pulmonary complications in the ICU and wound treatment and prevention are Hill-Rom Company, Huntleigh Healthcare/Getinge, Stryker Corporation and UHS.In the bariatric market, our primary competitors are Hill-Rom Company, Sizewise Rentals, Stryker Corporation and Huntleigh Healthcare.We also compete on a regional, local and market segment level with a number of other companies. Sales and Marketing Our worldwide TSS sales organization consists of approximately 200 dedicated individuals, and we also have approximately 250 individuals in our sales organization that support both our AHS and TSS business units.Because physicians and nurses are critical to the adoption and use of our TSS products, a major element of the sales force's responsibility is to educate and train these medical practitioners in the application of our products, including the specific knowledge necessary for optimal clinical outcomes and reducing the cost of patient care.Our sales organization includes approximately 100 TSS healthcare professionals whose principal responsibilities are to make product rounds, consult on complex cases and assist organizations and home health agencies in developing their patient-care protocols.These professionals educate acute care and extended care organizations on the use of our products. Operations and Manufacturing Through our network of service centers, we are able to rapidly deliver, manage and service our products at major hospitals in the United States, Canada, Australia, New Zealand, Singapore, South Africa and most major European countries.This extensive network is critical to securing national contracts with GPOs.Our network also provides a platform for the rapid introduction of new products.Our U.S. operations have a national 24-hour, seven days-a-week customer service communications system, which allows us to quickly and efficiently respond to our customers’ needs.In addition to delivery, pick-up and technical support services, our service organization cleans, disinfects and reconditions products between rentals.Our TSS business shares certain resources with the AHS business, including our KCI Express website and approximately 850 employees located in San Antonio at our Advantage Center who perform functions associated with customer service and sales administration.In the United States, we distribute our TSS products through a network of 111 service centers, which gives us the ability to deliver our products to any major Level I domestic trauma center rapidly.Our international operations distribute our TSS products through a network of 57 service centers.These international service centers are strategically located within the regions and countries where we market our products and provide services similar to those provided in the U.S. market but vary by country to ensure we meet the unique needs of our international customers. 22 Table of Contents Our manufacturing plant in San Antonio, Texas currently manufactures our TSS products.Our manufacturing processes for TSS products, including mattress replacement systems and overlays, involve producing final assemblies in accordance with a master production plan.Assembly of our products is accomplished using metal parts,including bed frames, plastics, electronics and other materials and component parts that are primarily purchased from outside suppliers.Component parts and materials are obtained from industrial distributors, original equipment manufacturers and contract manufacturers.The majority of parts and materials are readily available in the open market (steel, aluminum, plastics, fabric, etc.) for which price volatility is reasonably low.Our manufacturing processes and quality systems are intended to comply with appropriate FDA and ISO requirements. INFORMATION WITH RESPECT TO OUR BUSINESS IN GENERAL U.S. Healthcare Reform In the United States, healthcare reform legislation will most likely remain focused on reducing the cost of healthcare.We believe that efforts by private payers to contain costs through managed care and other methods will continue in the future as efforts to reform the healthcare system continue.The demand for our products and the amount we may be reimbursed for our products is in many cases dependent on the policies of third-party payers such as Medicare, Medicaid, private insurance and managed care organizations that reimburse us for the sale and rental of our products. The many healthcare reform initiatives in the United States have caused healthcare providers to examine their cost structures and reassess the manner in which they provide healthcare services.This review, in turn, has led many healthcare providers to merge or consolidate with other members of their industry in an effort to reduce costs or achieve operating synergies.A substantial number of our customers, including proprietary hospital groups, GPOs, hospitals, national nursing home companies and national home healthcare agencies, have been affected by this consolidation.An extensive service and distribution network and a broad product line are key to servicing the needs of these larger provider networks.In addition, the consolidation of healthcare providers often results in the re-negotiation of contracts and the granting of price concessions.Finally, as GPOs and integrated healthcare systems increase in size, each contract represents a greater concentration of market share, and the adverse consequences of losing a particular contract increases. Intellectual Property To protect our proprietary rights in our products, new developments, improvements and inventions, we rely on a combination of patents, copyrights, trademarks, trade secrets and other laws, and contractual restrictions on disclosure, copying and transfer of title, including confidentiality agreements with vendors, strategic partners, co-developers, employees, consultants and other third parties.We seek patent protection in the United States and abroad.We have approximately 230 issued U.S. patents and 275 pending U.S. patent application relating to our existing and prospective products.Globally, we have approximately 1,485 issued patents and 1,710 pending patent applications.Many of our specialized beds, medical devices and services are offered under proprietary trademarks and service marks.We have 90 trademarks registered with the U.S. Patent and Trademark Office.We also have agreements with third parties that provide for the licensing of patented and proprietary technology. We have patent rights relating to our existing and prospective NPTP products, in the form of owned and licensed patents, including approximately 110 issued U.S. patents and 210 U.S. patent applications pending.Our worldwide patent portfolio (including owned and licensed patent assets) relating to our NPTP products includes approximately 985 issued patents and 1,440 pending patent applications, including protection in Europe, Canada, Australia, Japan and the U.S.Most of the patents in our patent portfolio have a term of 20years from their date of priority. Beginning in 1993, we licensed certain patents from Wake Forest University relating to NPWT (the “Wake Forest Patents”).The Wake Forest Patents expire in November 2012 in certain international markets and June 2014 in the U.S.The license agreement terminates according to its terms upon expiration of the licensed patents.Claims from two of the Wake Forest U.S. patents were held to be invalid in October 2010 by the U.S. District Court for the Western District of Texas.In light of the ruling, KCI believes that continued payment of the royalties scheduled under the Wake Forest license is inappropriate.On February 28, 2011, we filed suit in the Federal District Court for the Western District of Texas seeking a declaratory judgment that KCI no longer owes royalties based on the patents in suit because the relevant patent claims are invalid or not infringed.This legal action also follows protracted but unsuccessful negotiations with Wake Forest to reach a reduced royalty rate or its equivalent due to the various invalidity rulings around the world.Going forward, during the pendency of the Wake Forest royalty litigation, KCI does not plan to pay or accrue royalties under the license agreement.Historical royalties under the license agreement have been accrued and are reflected in our consolidated financial statements for the year ended December 31, 2010.In addition, we have accrued royalties under the license agreement through February 27, 2011.For additional information relating to our litigation, see Item 3: “Legal Proceedings." 23 Table of Contents There are certain primary patents and patent applications that we rely upon to protect our regenerative medicine technology.Eight U.S. patents and 30 pending U.S. patent applications cover various aspects of our regenerative medicine technology, including various aspects of the products, methods and apparatus for using, preparing, preserving and freeze-drying tissue-based products.Our regenerative medicine technology also relies upon certain knowledge that we consider proprietary, and we protect such information as trade secrets, as business confidential information or as know-how.Additionally, we license rights to additional technologies, some of which are protected by patents owned by others.We also have applied for patent protection in several foreign countries.Because of the differences in patent laws and laws concerning proprietary rights, the extent of protection provided by U.S. patents or proprietary rights owned by or licensed to us may differ from that of their foreign counterparts. We are subject to legal proceedings involving our patents that are significant to our business.These proceedings are discussed subsequently in Item 3: “Legal Proceedings." Research, Development and Clinical Sciences Our research and development efforts include the development of new and synergistic technologies across the continuum of wound care, including tissue regeneration, preservation and repair, new applications of negative pressure technology, as well as upgrading and expanding our surface technologies in our TSS business.Our research and development program is also leveraging our core understanding of biological tissues in order to develop biosurgery products in our LifeCell business. In 2010, we continued our successful track record of advancing therapies in our AHS, LifeCell and TSS businesses through new product introductions and significant enhancements to existing products.Our development and commercialization of our NPTP products, including proprietary, differentiated disposable dressings, has established us as a leader in advanced wound care and tissue healing.With the integration of LifeCell products, we now offer a portfolio of tissue matrix products that are used in a variety of surgical procedures including: breast reconstruction, abdominal wall reconstruction, and orthopedic repair.From LifeCell, we also gained valuable competencies in biological matrix and tissue regeneration technologies to complement our product development efforts.Our TSS technology originated with the introduction of the RotoRest bed over 30years ago.Since that time, we have continued to develop and commercialize a broad spectrum of TSS products which have significantly enhanced patient care.Additionally, we are committed to clinical research that continues to demonstrate the benefits of our technologies. We continue to focus our efforts in developing new cost-effective products and technologies that result in superior clinical outcomes.One of our primary focuses for innovation is to gain greater insights into areas of high clinical needs, where we can bring new product solutions with novel technologies to help clinicians address these problems.In addition, we strive to improve the value proposition of our products by increasing their clinical and economic benefits and by improving their ease of use. We are devoted to the discovery, development and commercialization of innovative, high-technology therapies and products that are designed to leverage the body’s ability to heal, thus improving clinical outcomes while helping to reduce the overall cost of patient care.Our current research and development activities are accomplished through over 300 employees worldwide.In 2010, we formed the Center for Advanced Research and Technology (“ART”) to identify, develop and acquire new technologies to support product development in our AHS, LifeCell and TSS businesses.Significant investments in our 2010 research, development and clinical sciences include: · new products designed to simplify use and tailored to the needs of different wound types and care settings; · new applications of negative pressure technology and unique differentiated dressings for other therapeutic modalities; · development of new surgical applications for regenerative tissue matrices; · research on new technologies in wound healing and tissue repair; · research programs designed to expand our product line in the rapidly growing biosurgery market, and · initiation, execution or support of a number of clinical trials, registries, development studies, and investigator initiated trials. 24 Table of Contents Expenditures for research and development, including clinical trials, in each of the periods below, were as follows (dollars in thousands): Year ended December 31, Research and development spending $ $ $ Percentage of total revenue % % % Working Capital Management We maintain inventory parts, supplies and disposables to support customer needs in our service centers, manufacturing facilities and distribution warehouses.We also maintain inventory for conversion to our AHS and TSS rental fleet in our manufacturing facilities.Our AHS rental equipment cannot be used without the disposables that support our therapy systems.As such, we generally ship disposable inventory directly to the customer. Our payment terms with acute care and extended care organizations are consistent with industry standards and generally provide for payment within 30days of invoice.Our payment terms with third-party payers, including Medicare and private insurance generally vary from 30 to 45 days, which is consistent with industry standards and is regulated by contract and state law.A portion of our receivables relate to unbilled revenues arising in the normal course of business.A portion of our revenues remain unbilled for a period of time due to monthly billing cycles requested by our acute care or extended care organization customers or due to our internal paperwork processing and compliance procedures regarding billing third-party payers. Regulatory Matters Regulation of Medical Devices in the United States The development, manufacture, sale and distribution of our medical device products are subject to comprehensive federal and state governmental regulation.Most notably, all of our medical devices sold in the United States are subject to the Federal Food, Drug, and Cosmetic Act (“FDC Act”) as implemented and enforced by the FDA.The FDA, and in some cases other government agencies, administer requirements covering the design, testing, safety, effectiveness, manufacturing, labeling, promotion and advertising, distribution and post-market surveillance of our products. Unless an exemption applies, each medical device that we market must first receive either premarket notification clearance (by making a 510(k) submission) or premarket approval (by filing a premarket approval application (“PMA”)) from the FDA pursuant to the FDC Act.In addition, certain modifications made to marketed devices also may require 510(k) clearance or approval of a PMA supplement.The FDA’s 510(k) clearance process usually takes from four to twelve months, but it may last longer.The process of obtaining PMA approval is much more costly, uncertain and may take three or more years.We cannot be sure that 510(k) clearance or PMA approval will be obtained for any product that we propose to market. FDA regulatory requirements for the human allograft tissue processed and distributed by our LifeCell tissue regeneration business unit are complex and constantly evolving.The FDA sets forth criteria for determining whether human cells, tissues and cellular and tissue-based products (“HCT/P”) can be regulated solely under Section 361 of the Public Health Service Act, i.e. as a “361” HCT/P (as opposed to a medical device or biologic regulation).A product containing human tissue may be regulated solely as a HCT/P or it may also be subject to regulation as a medical device or biologic.The FDA will apply human tissue regulation to an HCT/P that is: (i) minimally manipulated; (ii) intended for homologous use; (iii) is not combined with a device, drug or biologic (with limited exceptions); and (iv) does not have a systemic effect and is not dependent upon metabolic activity for its primary function (with certain exceptions).HCT/Ps generally may be commercially distributed without prior FDA clearance or approval. We believe that AlloDerm, Cymetra, GRAFTJACKET and Repliform satisfy FDA requirements to be considered a HCT/P, eligible for regulation solely as a “361” HCT/P, and therefore, do not require specific FDA clearance or approval for commercial distribution of these products.Correspondence between LifeCell and FDA does provide confirmation that AlloDerm, Cymetra, GRAFTJACKET, and Repliform are appropriately regulated as “361” HCT/P.AlloCraft DBM is regulated as an HCT/P and medical device and had received 510(k) clearance.Our xenograft products, e.g. Strattice, are regulated as medical devices and have all received 510(k) clearance. 25 Table of Contents After a device is placed on the market, numerous regulatory requirements continue to apply.Those regulatory requirements include the following: device listing and establishment registration; adherence to the Quality System Regulation (“QSR”) which requires stringent design, testing, control, documentation and other quality assurance procedures; labeling requirements and FDA prohibitions against the promotion of off-label uses or indications; adverse event reporting; post-approval restrictions or conditions, including post-approval study commitments; post-market surveillance requirements; the FDA’s recall authority, whereby it can ask for, or require, the recall of products from the market; and requirements relating to voluntary corrections or removals. Our manufacturing facilities, as well as those of certain of our suppliers, are subject to periodic and for-cause inspections to verify compliance with the QSR as well as other regulatory requirements.If the FDA were to find that we or certain of our suppliers have failed to comply with applicable regulations, it could institute a wide variety of enforcement actions, ranging from a public warning letter to more severe sanctions, such as product recalls or seizures, monetary sanctions, consent decrees, injunctions to halt manufacturing and distributing products, civil or criminal sanctions, refusal to grant clearances or approvals or delays in granting such clearances or approvals, import detentions of products made outside of the United States, restrictions on operations or withdrawal or suspension of existing approvals.The FDA also has the authority to request repair, replacement or refund of the cost of any medical device manufactured or distributed by us. In October 2009, we became aware of an investigation being conducted by the FDA into the safety of certain power cords supplied to medical device manufacturers, including KCI, by Electri-cord Manufacturing Company. Due to the potential safety risks associated with the 110 volt AC power cords manufactured by Electri-cord, we initiated a voluntary correction of specific KCI for-sale products in order to inspect and replace the affected power cords. Affected products include AHS and TSS products. With respect to KCI’s AHS and TSS rental fleets, the power cord replacements will occur during normal service cycles. KCI reported this voluntary correction to the FDA and the agency published this action as a Class II recall in a February 2010 enforcement report. In November 2010, the FDA notified KCI that they had completed the audit of KCI’s actions concerning the recall, concluded that the recall has been completed and there has been proper disposition of the recalled articles.Therefore, the FDA considers the recall terminated. In September 2010, we conducted a corrective field action with respect to our RotoProne product, which included clarified labeling and written notifications to existing customers regarding operational and safety features of the RotoProne.KCI reported this voluntary correction to the FDA. We do not expect that this corrective action will have a material impact on our results of operations. Regulation of Medical Devices Outside of the United States Medical device laws also are in effect in many of the non-U.S.markets in which we do business.These laws range from comprehensive device approval requirements for some or all of our products to requests for product data or certifications.Inspection of and controls over manufacturing, as well as monitoring of device-related adverse events, also are components of most of these regulatory systems.Most of our business is subject to varying degrees of governmental regulation in the countries in which we operate, and the general trend is toward increasingly stringent regulation.For example, the European Commission (“EC”) has harmonized national regulations for the control of medical devices through European Medical Device Directives with which manufacturers must comply. Under these regulations, manufacturing plants must have received CE certification from a “notified body” in order to be able to sell products within the member states of the European Union.Medical devices deemed to be in the high risk classifications, such as Strattice, further undergo a distinct design review by the notified body prior to certification.Certification allows manufacturers to stamp the products with a “CE” mark. Products covered by the EC regulations that do not bear the CE mark may not be sold or distributed within the European Union. 26 Table of Contents Human Tissue Regulation In addition to the regulations applicable to our products generally, procurement of certain human organs and tissue are subject to federal and state regulations, such as NOTA, which prohibits the sale of any human organ or tissue.The FDA has also issued regulations that require tissue donors to be screened and tested for relevant communicable diseases and require manufacturers of HCT/Ps to follow Good Tissue Practice in their recovery, processing, storage, labeling, packaging and distribution of HCT/Ps in order to prevent the introduction, transmission or spread of communicable diseases.Moreover, the FDA has the authority to inspect our facilities and to detain, recall or destroy our products and order us to cease manufacturing if we fail to comply with these requirements.The FDA regulations also require us to report adverse reactions and deviations from donor screening and other applicable requirements. Listing and establishment registration requirements also apply to human tissue products. A few but increasing number of states including Florida, California, Oklahoma, Illinois, New York and Maryland impose their own regulatory requirements on establishments involved in the processing, handling, storage and distribution of human tissue.Noncompliance with state requirements may include some or all of the risks associated with noncompliance with FDA regulation, as well as other risks. The regulation of our human tissue products outside the United States varies by country and is complex and constantly evolving.A limited amount of our human tissue products are currently distributed in several countries internationally.Certain countries regulate our human tissue products as pharmaceutical products, requiring us to make extensive filings and obtain regulatory approvals before selling our product.Certain countries classify our products as human tissue for transplantation but may restrict its import or sale.Certain foreign countries have laws similar to NOTA.These laws may restrict the amount that we can charge for our products and may restrict our ability to export or distribute our products to licensed not-for-profit organizations in those countries.Other countries have no applicable regulations regarding the import or sale of human tissue products similar to our products, creating uncertainty as to what standards we may be required to meet.Noncompliance with foreign country requirements may include some or all of the risks associated with noncompliance with FDA regulation as well as other risks. Healthcare Laws We are subject to various federal, state and local laws in the United States targeting fraud and abuse in the healthcare industry, which generally prohibit us from soliciting, offering, receiving or paying any remuneration in order to induce the ordering or purchasing of items or services that are in any way paid for by Medicare, Medicaid or other government-sponsored healthcare programs.Healthcare costs have been and continue to be a subject of study, investigation and regulation by governmental agencies and legislative bodies around the world.The U.S.federal government continues to scrutinize potentially fraudulent practices affecting Medicare, Medicaid and other government healthcare programs.Payers have become more influential in the marketplace and increasingly are focused on drug and medical device pricing, appropriate drug and medical device utilization and the quality and costs of healthcare.Violations of fraud and abuse-related laws are punishable by criminal or civil sanctions, including substantial fines, imprisonment and exclusion from participation in healthcare programs such as Medicare and Medicaid and health programs outside of the UnitedStates. Medical Record Confidentiality and Privacy Laws The Health Insurance Portability and Accountability Act (“HIPAA”) covers a variety of provisions which impact our business, including the privacy of patient healthcare information, the security of that information and the standardization of electronic data transactions for billing.Sanctions for violating HIPAA include criminal penalties and civil sanctions.HIPAA’s privacy regulations restrict the use and disclosure of certain individually identifiable protected health information (“PHI”).The HIPAA security standards require us to implement certain measures to protect the security and integrity of electronic PHI.HIPAA regulations regarding standardization of electronic data billing transactions also impact our business. We continue to work with all of our business associates with whom we share PHI and who process standardized transactions covered by the regulations in order to make the transition to standardized billing codes as smooth as possible. However, the healthcare industry’s continued transition to standardized billing codes may create billing difficulties or business interruptions for us. 27 Table of Contents Other Regulatory Requirements We are also subject to the U.S.Foreign Corrupt Practices Act and similar anti-bribery laws applicable in non-U.S.jurisdictions that generally prohibit companies and their intermediaries from making improper payments to non-U.S.government officials for the purpose of obtaining or retaining business.Because of the predominance of government-sponsored healthcare systems around the world, most of our customer relationships outside of the United States are with governmental entities and are therefore subject to such anti-bribery laws.Our policies mandate compliance with these anti-bribery laws.We operate in many parts of the world that have experienced governmental corruption to some degree, and in certain circumstances strict compliance with anti-bribery laws may conflict with local customs and practices.In the sale, delivery and servicing of our medical devices and software outside of the United States, we must also comply with various export control and trade embargo laws and regulations, including those administered by the Department of Treasury’s Office of Foreign Assets Control and the Department of Commerce’s Bureau of Industry and Security, which may require licenses or other authorizations for transactions relating to certain countries and/or with certain individuals identified by the U.S. government.Our policies require our employees to complete a training and compliance program, and we have internal controls, policies, and procedures aimed at providing employees with guidance related to the proper conduct of international business. Environmental Matters Our manufacturing operations worldwide are subject to many requirements under environmental laws.In the United States, the U.S.Environmental Protection Agency and similar state agencies administer laws that restrict the emission of pollutants into the air, discharges of pollutants into bodies of water and disposal of pollutants on the ground.Violations of these laws can result in significant civil and criminal penalties and incarceration.The failure to obtain a permit for certain activities may be a violation of environmental law and subject the owner and operator to civil and criminal sanctions.Most environmental agencies also have the power to shut down an operation if it is operating in violation of environmental law.U.S.laws also typically allow citizens to bring private enforcement action in some internal business situations.Outside of the United States, the environmental laws and their enforcement vary and may be more burdensome. For example, some European countries impose environmental taxes or require manufacturers to take back used products at the end of their useful life, and others restrict the materials that manufacturers may use in their products and require redesign and labeling of products.Although such laws do not currently have a significant impact on our products, they are expanding rapidly in Europe.We have management programs and processes in place that are intended to minimize the potential for violations of these laws. Other environmental laws, primarily in the United States, address the contamination of land and groundwater and require the clean-up of such contamination.These laws may apply not only to the owner or operator of an on-going business, but also to the owner of land contaminated by a prior owner or operator.In addition, if a parcel is contaminated by the release of a hazardous substance, such as through its historic use as a disposal site, any person or company that has contributed to that contamination, whether or not it has a legal interest in the land, may be subject to a requirement to clean up the parcel. Employees We currently have approximately 6,900 employees worldwide, the majority of whom are located in North America.Other major concentrations of employees are located in Europe and at our manufacturing, research and development and engineering operations based in the United Kingdom and Ireland.None of our North American employees are represented by a labor union. In various countries outside of North America, we interact with trade unions and work councils that represent a limited number of employees.We believe that our relationship with our employees is generally good. Availability of Securities and Exchange Commission Filings Our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to those reports filed or furnished pursuant to Section 13 or 15(d) of the Securities Exchange Act, as amended, are available free of charge on our website at www.kci1.com, as soon as reasonably practicable after we file or furnish such information to the SEC.Information contained on our website is not incorporated by reference to this report. 28 Table of Contents ITEM 1A. RISK FACTORS Risks Related to Our Business We face significant and increasing competition, which could adversely affect our operating results. We face significant and increasing competition in each of our businesses, which are intensely competitive and are characterized by rapid technological change.We compete with many companies, some of which have longer operating histories, better brand or name recognition, broader product lines and greater access to financial and other resources.Our customers consider many factors when selecting a product, including product reliability, clinical outcomes, product availability, price and services provided by the manufacturer, and market share can shift as a result of technological innovation and other business factors.Our ability to compete with other developers of advanced therapies and technologies will depend in large part on our ability to develop and acquire new products and technologies as well as anticipate technology advances.Product introductions or enhancements by competitors which have advanced technology, better features or lower pricing may make our products or proposed products obsolete or less competitive.Our competitive position can also be adversely affected by product problems, physician advisories and safety alerts, reflecting the importance of product quality in the medical device industry.For additional information regarding our competitive positioning, see Item 1:“Business—Information Related to Business Units—Active Healing Solutions—Competition; LifeCell—Competition; and Therapeutic Support Systems—Competition.” We expect competition in our AHS business to increase over time as competitors introduce additional competing products in the advanced wound care market.As our patents in the field of NPWT expire over time, we expect increased competition with products adopting basic NPWT technologies.In October 2010, certain patent claims licensed to KCI by Wake Forest University were held to be invalid in litigation with Smith & Nephew by the U.S. District Court for the Western District of Texas.On February 28, 2011, we filed suit in the Federal District Court for the Western District of Texas seeking a declaratory judgment that KCI no longer owes royalties based on the patents in suit because the relevant patent claims are invalid or not infringed.Smith & Nephew or third parties may become more aggressive in the marketing of competitive NPWT systems in light of the various invalidity rulings around the world and the Wake Forest royalty litigation.For additional information regarding our patent litigation, see Item 3: “Legal Proceedings.” Our NPWT systems also compete with traditional wound care dressings, other advanced wound care dressings, skin substitutes, products containing growth factors and other medical devices used for wound care in the United States and internationally.Our LifeCell business is facing increasing competition from providers of autologous tissue and various commercially available products made from synthetic materials or biologic materials of human or animal tissue origin.In addition, consolidation and the entrance of new low-cost competitors to our TSS business have greatly increased competition and pricing pressure in the United States and abroad.These companies have competed in all areas, but most effectively with our most price sensitive customers such as extended care facilities, and have grown in size and scale.If we are unable to effectively differentiate our products from those of our competitors, our market share, sales and profitability could be adversely impacted. If we are unable to develop new generations of products and enhancements to existing products, our competitive position may be harmed. Our success is dependent upon the successful development, introduction and commercialization of new generations of products and enhancements to existing products.Innovation in developing new product lines and in developing enhancements to our existing products is required for us to grow and compete effectively.The completion of development of any new products remains subject to all the risks associated with the commercialization of new products based on innovative technologies, including unanticipated technical or manufacturing problems; extended lead times in obtaining required regulatory approval of new products; the possibility of significantly higher development costs than anticipated; and gaining customer acceptance.Innovation through enhancements and new products requires significant capital commitments and investments on our part, which we may be unable to recover. Our current and future products are subject to regulation by the U.S. Food and Drug Administration (“FDA”) and other national, federal and state governmental authorities.We may be required to undertake time-consuming and costly development and clinical activities and seek regulatory clearance or approval for expanded clinical applications for current products and new products.Clearance and/or approval might not be granted for a new or modified product or expanded uses of existing products on a timely basis, if at all. 29 Table of Contents Applicable regulations are subject to change as a result of legislative, administrative or judicial action, which may further increase our costs or reduce sales.Recently, the FDA issued proposed rules which may result in substantial changes to the 510(k) clearance process for medical devices.Among the proposed changes, the clearance of certain medical devices may be subject to facility inspections to ensure compliance with Good Manufacturing Practices rules and regulations.If the proposed rules are made final in their current form, we expect that obtaining 510(k) clearances for KCI medical devices in the future may become more difficult and time consuming.Any substantial increase in requirements which are imposed on KCI as a result of new rules could potentially delay our development and commercialization of new medical device products.Additionally, the FDA could prohibit distribution of existing products for new uses until clearance or approval is obtained.We cannot assure that clearance or approval for new uses of existing products, or new products could be obtained in a timely fashion, or at all.Also, our determination that our allograft products are eligible for regulation as human cellular and tissue-based product is limited to their current intended uses.In the future, we may wish to market our allograft products for new intended uses, which may be require premarket clearance or approval under FDA medical device or biologic regulations, which could be time consuming and costly.Our failure to maintain clearances or approvals for existing products or to obtain clearance or approval for new or modified products could adversely affect our results of operations and financial condition. In addition, we may be subject to intellectual property infringement claims from individuals and companies who have acquired or developed patent portfolios in the fields of advanced wound care, therapeutic support systems or regenerative medicine for the purpose of developing competing products, or for the sole purpose of asserting claims against us.Any claims that our products or processes infringe the intellectual property rights of others, regardless of the merit or resolution of such claims, could cause us to incur significant costs in responding to, defending and resolving such claims, and may prohibit or otherwise impair our ability to commercialize new or existing products. If we are unsuccessful in protecting and maintaining our intellectual property, our competitive position could be harmed. Our ability to enforce our patents and those licensed to us, together with our other intellectual property, is subject to general litigation risks, as well as uncertainty as to the enforceability of our intellectual property rights in various countries.We own or license numerous patents on our existing products and processes, and we file applications as appropriate for patents covering new technologies as such technologies are developed.However, the patents we own, or in which we have rights, may not be sufficiently broad to protect our technology position against competitors, or may not otherwise provide us with competitive advantages.We often retain certain knowledge that we consider proprietary as confidential and elect to protect such information as trade secrets, as business confidential information or as know-how.In these cases, we rely upon trade secrets, know-how and continuing technological innovation to maintain our competitive position.Our intellectual property rights may not prevent other companies from developing functionally equivalent products, developing substantially similar proprietary processes, or otherwise gaining access to our confidential know-how or trade secrets. When we seek to enforce our intellectual property rights, we may be subject to claims that our rights are invalid, are otherwise unenforceable or are already licensed to the party against whom we are asserting a claim.When we assert our intellectual property rights, it is likely that the other party will seek to assert intellectual property rights of its own against us, which may adversely impact our business.All patents are subject to requests for reexamination by third parties.When such requests for reexamination are granted, some or all claims may require amendment or cancellation.Since 2007, multiple requests for reexamination of patents owned or licensed by KCI relating to our AHS business were granted by the U.S. Patent and Trademark Office.If we are unable to enforce our intellectual property rights our competitive position could be harmed.For more information on our current intellectual property litigation, see Item 3: “Legal Proceedings.” We have agreements with third parties pursuant to which we license patented or proprietary technologies.These agreements commonly include royalty-bearing licenses.If we lose the right to license technologies essential to our businesses, or the costs to license these technologies materially increase, our businesses could be adversely impacted. 30 Table of Contents KCI and its affiliates are involved in multiple intellectual property litigation suits in the United States and Europe, as described in Item 3: “Legal Proceedings.”If any of our key patent claims are narrowed in scope or found to be invalid or unenforceable, or we otherwise do not prevail, our share in the markets where we compete could be negatively impacted due to increased competition and pricing of our products could decline significantly, either of which would negatively affect our financial condition and results of operations.For example, in the United Kingdom and Germany, wherecertain patent claims relating to NPWT were invalidated in 2009 litigation, we have experienced increased competition and reduced growth rates in AHS revenue as a result.Also, in October 2010, the Federal District Court for the Western District of Texas entered an order in the Smith & Nephew case invalidating the patent claims involved in the lawsuit.In light of the ruling, KCI believes that continued payment of the royalties scheduled under the Wake Forest license is inappropriate.On February 28, 2011, we filed suit in the Federal District Court for the Western District of Texas seeking a declaratory judgment that KCI no longer owes royalties based on the patents in suit because the relevant patent claims are invalid or not infringed.This legal action also follows protracted but unsuccessful negotiations with Wake Forest to reach a reduced royalty rate or its equivalent due to the various invalidity rulings around the world.Going forward, during the pendency of the Wake Forest royalty litigation, KCI does not plan to pay or accrue royalties under the license agreement with Wake Forest.Historical royalties under the license agreement have been accrued and are reflected in our consolidated financial statements for the year ended December 31, 2010.In addition, we have accrued royalties under the license agreement through February 27, 2011.For the years ended December 31, 2010, 2009 and 2008, royalty payments to Wake Forest under the licensing agreement were approximately $86 million, $89 million and $93 million, respectively.Although an answer has not been filed in this case, it is likely that Wake Forest will claim damages against KCI for breach of contract or patent infringement.We believe that our defenses to any damages claims are meritorious and we intend to vigorously defend against any such claims.It is not possible to estimate damages that may result if we are unsuccessful in the litigation. Third parties may become more aggressive in the marketing of competitive NPWT systems in the U.S. and internationally due to the Wake Forest royalty litigation and the invalidation of Wake Forest patent claims around the world.We derived approximately 69% and 71% of total revenue for 2010 and 2009, respectively, from our NPWT products worldwide. The adoption of healthcare reform in the U.S. may adversely affect our business and financial results. On March 23, 2010, President Obama signed into law major healthcare reform legislation under the Patient Protection and Affordable Care Act of 2010 (“PPACA”) which was modified on March 30, 2010 by the enactment of the Health Care and Education Reconciliation Act of 2010.Under PPACA, it is expected that expanded healthcare coverage will be made available to an additional 30 million Americans.The increased costs to the U.S. government from PPACA are expected to be funded through a combination of payment reductions for providers over time and several new taxes, including an anticipated $20 billion tax on medical devices beginning in 2013.Although details concerning this tax will not be known until specific regulations are promulgated over the coming months,PPACA isexpected to impose a tax of 2.3% on qualifying products, which would include a number of products manufactured by KCI, beginning in 2013.PPACA also provides for the establishment of an Independent Medicare Advisory Board that could recommend changes in payment for physicians under certain circumstances beginning in 2014.In addition, PPACA authorizes certain voluntary demonstration projects beginning no later than 2013 around development of bundling payments for acute, inpatient hospital services, physician services, and post acute services for episodes of hospital care.PPACA increases fraud and abuse penalties and expands the scope and reach of the Federal Civil False Claims Act (“FCA”) and government enforcement tools, which may adversely impact healthcare companies. In addition to PPACA discussed above, the effect of which cannot presently be quantified given its recent enactment, various healthcare reform proposals have also emerged at the state level.We cannot predict whether future healthcare initiatives will be implemented at the federal or state level or the effect any future legislation or regulation will have on us.We are continuing to evaluate the impact that PPACA is expected to have on our business. The taxes imposed by the new federal legislation and the expansion in government’s role in the U.S. healthcare industry may result in decreased profits to us, lower reimbursements by payers for our productsand reduced medical procedure volumes, all of which may adversely affect our business, financial condition and results of operations, possibly materially. We may not successfully identify and complete acquisitions or strategic alliances on favorable terms or achieve anticipated synergies relating to any acquisitions or alliances, and such acquisitions could result in unforeseen operating difficulties and expenditures, require significant management resources and require significant charges or write-downs. We regularly review potential acquisitions of complementary businesses, technologies, services or products, as well as potential strategic alliances.We may be unable to find suitable acquisition candidates or appropriate partners with which to form alliances.Even if we identify appropriate acquisition or alliance candidates, we may be unable to complete the acquisitions or alliances on favorable terms, if at all.Future acquisitions may reduce our cash available for operations or other uses.In addition, the process of integrating an acquired business, technology, service or product into our existing operations could result in unforeseen difficulties and expenditures.Integration of an acquired company often requires significant expenditures as well as significant management resources that otherwise would be available for ongoing development of our other businesses.Moreover, we may not realize the anticipated financial or other benefits of an acquisition or alliance. 31 Table of Contents We may be required to take charges or write-downs in connection with acquisitions.Our financial results, including earnings per share, could be adversely affected by financial adjustments required by U.S. GAAP in connection with our acquisitions where significant goodwill or intangible assets are recorded.To the extent the value of goodwill or identifiable intangible assets with indefinite lives becomes impaired, we may be required to incur material charges relating to the impairment of those assets. Changes in U.S. and international reimbursement regulations, policies and rules, or their interpretation, could reduce the reimbursement we receive for and adversely affect the demand for our products. The demand for our products is highly dependent on the regulations, policies and rules of third-party payers in the United States and internationally, including the U.S. Medicare and Medicaid programs, as well as private insurance and managed care organizations that reimburse us for the sale and rental of our products.If coverage or payment regulations, policies or rules of existing third-party payers are revised in any material way in light of increased efforts to control healthcare spending or otherwise, the amount we may be reimbursed or the demand for our products may decrease, or the costs of furnishing or renting our products could increase. In the United States, the reimbursement of our products by Medicare is subject to review by government contractors that administer payments under federal healthcare programs.These contractors are delegated certain authority to make local or regional determinations and policies for coverage and payment of biologicals, durable medical equipment (“DME”), medical devices, and related supplies in various care settings.Adverse interpretation or application of Medicare contractor coverage policies, adverse administrative coverage determinations or changes in coverage policies can lead to denials of our claims for payment and/or requests to recoup alleged overpayments made to us for our products.Such determinations and changes can often be challenged only through an administrative appeals process.From time to time, we have been engaged in dialogue with the medical directors of the various Medicare contractors, including the Durable Medical Equipment Medicare Administrative Contractors (“DMACs”) in order to clarify local coverage policies for our tissue matrix and NPWT products. In some instances relating to reimbursement of our NPWT products, the DMAC medical directors have indicated that their interpretation of the NPWT coverage policy differs from ours.Although we have informed the DMACs and medical directors of our positions and billing practices, our dialogue has yet to resolve all open issues. In the event that our interpretations of NPWT coverage policies in effect at any given time do not prevail, we could be subject to recoupment or refund of all or a portion of any disputed amounts as well as penalties, which could exceed our related revenue realization reserves, and could negatively impact our AHS revenue from Medicare placements in the United States. In addition, the current Medicare NPWT coverage policy instructs the DMACs to initially deny payment for any NPWT placements that have extended beyond four months in the home; however, we are permitted to appeal such non-payment on a claim-by-claim basis.As of December 31, 2010, we had approximately $11.6 million in outstanding receivables relating to Medicare NPWT placements that have extended beyond four months in the home, including both unbilled items and claims where coverage or payment was initially denied.We are in the process of submitting all unbilled claims for payment and appealing the remaining claims through the appropriate administrative appeals processes necessary to obtain payment.We may not be successful in collecting these amounts.Further changes in policy or adverse determinations may result in increases in denied claims and outstanding receivables.In addition, if our appeals are unsuccessful and/or there are further policy changes, we may be unable to continue to provide the same types of services that are represented by these disputed claims in the future. If we are unable to obtain expanded reimbursement for our products in foreign jurisdictions, our international expansion plans could be delayed and our plans for growth could be negatively impacted. The successful global expansion of our business is dependent upon our ability to obtain expanded reimbursement for our products in the United States and in foreign jurisdictions.We are continuing our efforts to obtain reimbursement for Strattice and V.A.C. Therapy systems and related disposables in foreign jurisdictions.For V.A.C. Therapy systems and related disposables, these efforts have resulted in varying levels of reimbursement from private and public payers in multiple countries, mainly in the acute care setting.In these jurisdictions and others outside the United States, we continue to seek expanded homecare reimbursement, which we believe is important in order to increase the demand for V.A.C. Therapy Systems and related disposables in these markets.For our LifeCell business, work has begun to secure appropriate coding, coverage and reimbursement for AlloDerm in Canada, and for Strattice throughout Europe, the Middle East and Africa.If we are unable to obtain expanded reimbursement, our international expansion plans could be delayed and our plans for growth could be negatively impacted.For a more detailed discussion of our reimbursement efforts, see Item 1:“Business—Information Related to Business Units—Active Healing Solutions—Reimbursement; and LifeCell—Reimbursement.” 32 Table of Contents U.S. Medicare reimbursement of competitive products and the implementation of the Medicare competitive bidding program could reduce the reimbursement we receive and could adversely affect the demand for our V.A.C. Therapy Systems in the United States. From time to time, Medicare publishes reimbursement policies and rates that may unfavorably affect the reimbursement and market for our products.Since 2005, Medicare has assigned NPWT reimbursement codes to several devices being marketed to compete with V.A.C. Therapy Systems.Due to the introduction of competitive products, the Centers for Medicare and Medicaid Services (“CMS”) and other third-party payers could attempt to reduce reimbursement rates on NPWT or its various components through competitive bidding or otherwise, which could negatively impact our AHS revenue from U.S. Medicare placements. In the future, our AHS revenue from U.S. Medicare placements of NPWT products is expected to be subject to Medicare’s durable medical equipment competitive bidding program. In 2008, the Medicare competitive bidding program was delayed and significantly modified by the Medicare Improvements for Patients and Providers Act (“MIPPA”).MIPPA exempted NPWT from the first round of competitive bidding and delayed implementation of the second round of competitive bidding.The law also imposed a 9.5% price reduction for all U.S. Medicare placements of our NPWT products as of January 2009.The 9.5% reduction in reimbursement resulted in lower Medicare reimbursement levels, which negatively impacted our 2010 and 2009 total revenue by less than 1%, compared to pre-2009 reimbursement levels.Future inclusion of our NPWT products in the Medicare competitive bidding program could result in increased competition and reduced reimbursement for our Medicare placements.In the event that CMS adopts policies or procedures that are unfavorable to us,any resulting reduction in reimbursement could materially and adversely affect our business and operating results. U.S. Medicare reimbursement changes applicable to facilities that use our products, such as hospitals and skilled nursing facilities, could adversely affect the demand for our products. In 2006, CMS finalized new provisions for the hospital inpatient prospective payment system (“IPPS”) which included a significant change in the manner in which it determines the underlying relative weights used to calculate the diagnosis-related group (“DRG”) payment amount made to hospitals for certain patient conditions. In 2007, CMS began to phase-in the use of hospital costs rather than hospital charges for the DRG relative weight determination.As expected, payments have increased for hospitals serving more severely ill patients and decreased for those serving patients who are less severely ill.The fiscal year 2009 IPPS final rule, issued in 2008, announced the completion of the transition to the severity-adjusted DRGs.The changes to IPPS reimbursement procedures have placed downward pressure on prices paid by acute care hospitals to KCI and have somewhat affected the demand for our products used for inpatient services. The initiation by U.S. and foreign healthcare, safety and reimbursement agencies of periodic inspections, assessments or studies of the products, services and billing practices we provide could lead to reduced public reimbursement or the inability to obtain reimbursement and could result in reduced demand for our products. Due to the increased scrutiny and publicity of government efforts to contain rising healthcare costs, we may be subject to future assessments or studies by U.S. and foreign healthcare, safety and reimbursement agencies, which could lead to changes in reimbursement policies that adversely affect our business.We are also currently subject to multiple technology assessments related to our V.A.C. Therapy Systems in foreign countries where we conduct business.Any unfavorable results from these evaluations or technology assessments could result in reduced reimbursement or prevent us from obtaining reimbursement from third-party payers and could reduce the demand or acceptance of our V.A.C. Therapy Systems. In March 2009, the OIG published a report on the comparative pricing of NPWT pumps. In that report, the OIG suggested that CMS is overpaying for NPWT pumps because the current price is based on the price of the V.A.C. Therapy System and did not consider the lower prices of new products added to the NPWT category since 2005. The OIG suggested that CMS should either competitively bid NPWT in the Second Round of DME Competitive Bidding or conduct an inherent reasonableness assessment.It is possible that CMS will elect to apply inherent reasonableness or competitive bidding to NPWT pumps in the future, either of which could negatively impact U.S. Medicare reimbursement of our products. 33 Table of Contents The OIG has also reiterated that it plans to continue to review DME suppliers’ use of certain claims modifiers to determine whether the underlying claims made appropriate use of such modifiers when billing to Medicare.Under the Medicare program, a DME supplier may use these modifiers to indicate that it has the appropriate documentation on file to support its claim for payment.Upon request, the supplier may be required to provide this documentation; however, recent reviews by Medicare regional contractors have indicated that some suppliers have been unable to furnish this information.The OIG intends to continue its work to determine the appropriateness of Medicare payments for certain DME items, including wound care equipment, by assessing whether the suppliers’ documentation supports the claim, whether the item was medically necessary, and/or whether the beneficiary actually received the item.The OIG also plans to review DME that is furnished to patients who are receiving home health services to determine whether the DME is properly billed separately from the home health agency’s reimbursement.In the event that these initiatives result in any assessments with respect to KCI claims, we could be subject to material refunds, recoupments or penalties.Such initiatives could also lead to further changes to reimbursement or documentation requirements for our products, which could be costly to administer.The results of U.S. or foreign government agency studies could factor into governmental or private reimbursement or coverage determinations for our products and could result in changes to coverage or reimbursement rules which could reduce the amounts we collect for our products and have a material adverse effect on our business. We may be subject to claims audits that could harm our business and financial results. As a healthcare supplier, we are subject to claims audits by government regulators, contractors and private payers.Our documentation, billing and other practices are subject to scrutiny by regulators, including claims audits.To ensure compliance with U.S. reimbursement regulations, the Medicare regional contractors and other government contractors periodically conduct audits of billing practices and request medical records and other documents to support claims submitted by us for payment of services rendered to our customers.Such audits may also be initiated as a result of recommendations made by government agencies, such as those in the June 2007 OIG report.For more information on claims audits, see Note 13 of the Notes to the Consolidated Financial Statements.CMS’s Medicaid Integrity Plan, a national strategy to detect and prevent Medicaid fraud and abuse, seeks to identify, recover and prevent inappropriate Medicaid payments through increased review of suppliers of Medicaid services.KCI could be subjected to such reviews in any number of states potentially resulting in demands for refunds or assessments of penalties against KCI, which could have a material adverse impact on our financial condition and results of operations. In addition, our agreements with private payers commonly provide that payers may conduct claims audits to ensure that our billing practices comply with their policies.These audits can result in delays in obtaining reimbursement, denials of claims, or demands for significant refunds or recoupments of amounts previously paid to us. We could be subject to governmental investigations regarding the submission of claims for payment for items and services furnished to federal and state healthcare program beneficiaries. There are numerous rules and requirements governing the submission of claims for payment to federal and state healthcare programs. In many cases, these rules and regulations are not very clear and have not been interpreted on any official basis by government authorities.If we fail to adhere to these requirements, the government could allege we are not entitled to payment for certain claims and may seek to recoup past payments made.Governmental authorities could also take the position that claims we have submitted for payment violate the federal False Claims Act (“FCA”).The recoupment of alleged overpayments and/or the imposition of penalties or exclusions under the FCA or similar state provisions could result in a significant loss of reimbursement and/or the payment of significant fines and may have a material adverse effect on our operating results.Even if we were ultimately to prevail, an investigation by governmental authorities of the submission of widespread claims in non-compliance with applicable rules and requirements could have a material adverse impact on our business as the costs of addressing such investigations could be significant. In February 2009, we received a subpoena from the OIG seeking records regarding our billing practices under the local coverage policies of the four regional DMACs.In response to the request, we have produced substantial documentation to the OIG and have met with the U.S. Department of Justice and continue to assist the government in its review.The government made additional informal requests in November and December 2009, and we are currently in discussions with the government regarding the scope of its inquiries.We have not been advised of and cannot predict the time frame in which the government’s investigation will be resolved nor the impact the findings may have on our results of operations or our financial position.For a description of other risks relating to governmental review and investigation of our businesses, see each of the risk factors entitled “The initiation by U.S. and foreign healthcare, safety and reimbursement agencies of periodic inspections, assessments or studies of the products, services and billing practices we provide could lead to reduced public reimbursement or the inability to obtain reimbursement and could result in reduced demand for our products;” “We may be subject to claims audits that could harm our business and financial results;” and “We could be subject to governmental investigations under the Anti-Kickback Statute, the Stark Law, the federal False Claims Act or similar state laws with respect to our business arrangements with prescribing physicians and other healthcare professionals.” 34 Table of Contents We could be subject to governmental investigations under the Anti-Kickback Statute, the Stark Law, the federal False Claims Act or similar state laws with respect to our business arrangements with prescribing physicians and other healthcare professionals. We are subject to various federal, state and foreign laws pertaining to healthcare pricing and fraud and abuse, including prohibitions on kickbacks and the submission of false claims and restrictions on relationships with physicians and other referral sources.We have numerous business arrangements with physicians and other potential referral sources.Although we believe these arrangements or the remuneration provided thereunder in no way violate the federal Anti-Kickback Statute, the Stark Law or similar state laws, governmental authorities could attempt to take the position that one or more of these arrangements, or the payments or other remuneration provided thereunder, violates these statutes or laws.In addition, if any of our arrangements were found to violate such laws, federal authorities or whistleblowers could take the position that our submission of claims for payment to a federal healthcare program for items or services realized as a result of such violations also violates the FCA.Imposition of penalties or exclusions for violations of the Anti-Kickback Statute, the Stark Law or similar state laws could result in a significant loss of reimbursement and may have a material adverse effect on our financial condition and results of operations.Even the assertion of a violation under any of these provisions could have a material adverse effect on our financial condition and results of operations. Failure of any of our clinical studies or third-party assessments to demonstrate desired outcomes in proposed endpoints may reduce physician usage or result in pricing pressures which could have a negative impact on business performance. We regularly conduct clinical studies designed to test a variety of endpoints associated with product performance and use across a number of applications.If, as a result of poor design, implementation or otherwise, a clinical study conducted by us or others fails to demonstrate statistically significant results supporting performance or use benefits or cost effectiveness of our products, physicians may elect not to use our products as a treatment for conditions that may benefit from them.Furthermore, in the event of an adverse clinical study outcome, our products may not achieve “standard-of-care” designations, where they exist, for the conditions in question, which could deter the adoption of our products.If we are unable to develop a body of statistically significant evidence from our clinical study program, whether due to adverse results or the inability to complete properly designed studies, domestic and international public and private payers could refuse to cover our products, limit the manner in which they cover our products, or reduce the price they are willing to pay or reimburse for our products.In the case of a pre-approval study or a study required by a regulatory body as a condition of approval, a regulatory body can revoke, modify or deny approval of the product in question. Our business is partly dependent on major contracts with group purchasing organizations (“GPOs”) and integrated delivery networks (“IDNs”).Our relationships with these organizations pose several risks. Our products can be contracted under national tenders or with larger hospital GPOs.The healthcare industry has been consolidating, and as a result, transactions with customers are larger and more complex.The purchasing power of these larger customers has increased, and may continue to increase, generating downward pressure on product pricing. The majority of our AHS and TSS U.S. hospital sales and rentals are made pursuant to contracts with GPOs.At any given time, we are typically at various stages of responding to bids and negotiating and renewing expiring GPO agreements.Failure to be included in certain of these agreements could have a material adverse effect on our business, including sales and rental revenues.The contracting practices of GPOs change frequently to meet the needs of their member hospitals.An emerging trend is for GPOs to offer committed programs or standardization programs, where one supplier may be chosen to serve designated members that elect to participate in the program.Participation by us in such programs may require increased discounting, and failure to participate or be selected for participation in such programs may result in a reduction of sales to the member hospitals.In addition, the industry is showing an increased focus on contracting directly with health systems or IDNs (which typically represents influential members and owners of GPOs).IDNs and health systems often make key purchasing decisions and have influence over a GPO’s contract decisions.This presents an opportunity to have more contracts directly with customers, but customers may request additional discounts or enhancements.GPOs, IDNs and large health care providers have communicated that their member hospitals have limited access to capital, and they have increased their focus on pricing and on limiting price increases.Some of our sales contracts contain restrictions on our ability to raise prices, therefore limiting our ability, in the short-term, to respond to significant increases in raw material prices or other factors. 35 Table of Contents Because we depend upon a limited group of suppliers and, in some cases, exclusive suppliers for products essential to our business, we may incur significant product development costs and experience material delivery delays if we lose any significant supplier, which could materially impact our rental and sales of AHS, LifeCell and TSS products. For all three of our business units, we obtain some of our finished products and components from a limited group of suppliers, and we purchase certain supplies from single sources for reasons of quality assurance, cost-effectiveness, availability, or constraints resulting from regulatory requirements.While we work closely with suppliers to assure continuity of supply and maintain high quality and reliability, these efforts may not be successful.Manufacturing disruptions experienced by our suppliers may jeopardize our supply of finished products and components.A change in suppliers could require significant effort or investment in circumstances where the items supplied are integral to product performance or incorporate unique technology.Any casualty, natural disaster or other significant disruption of any of our sole-source suppliers’ operations, or any unexpected loss of any existing exclusive supply contract could have a material adverse effect on our business.For more information regarding our sole-source supply arrangements, see Item 1:“Business—Information Related to Business Units—Active Healing Solutions—Operations and Manufacturing; LifeCell—Operations and Manufacturing; and Therapeutic Support Systems—Operations and Manufacturing.” Any shortfall in our ability to procure unprocessed tissue or manufacture Strattice and AlloDerm in sufficient quantities to meet market demand would negatively impact our growth. Demand for our tissue matrix products is significant and increasing in the United States, and we have expanded our manufacturing capabilities to meet this demand.In 2009, we finalized the validation of a new manufacturing suite in our existing facility that is now fully operational.We believe that demand for Strattice is likely to increase further during our planned expansion into additional countries in Europe, the Middle East and Africa (“EMEA”).Also, demand growth for AlloDerm continues to be strong in the U.S. in light of a demonstrated physician preference for AlloDerm in breast reconstruction applications.Sales of Strattice and AlloDerm may be constrained in the future by our ability to manufacture sufficient quantities to meet demand, as they were in 2009.During 2010, our inventory levels of Strattice and AlloDerm have returned to levels sufficient to meet market demand.However, any inability to manufacture sufficient quantities of our products to meet demand in the future could have a material adverse effect on our LifeCell business.For more information respecting our procurement of tissue for our AlloDerm and Strattice products, see Item 1: “Business—Information Related to Business Units—LifeCell—Operations and Manufacturing.” If a natural or man-made disaster strikes our manufacturing facilities, we will be unable to manufacture our products for a substantial amount of time and our sales and profitability will decline. Our facilities and the manufacturing equipment we use to produce our products would be costly to replace and could require substantial lead-time to repair or replace.The manufacture of all of our LifeCell regenerative medicine products is conducted exclusively at our sole manufacturing facility in Branchburg, New Jersey, where we completed validation of a new manufacturing suite that became operational in 2009.The manufacture of our AHS disposable supplies is conducted at our manufacturing facility in Athlone, Ireland and the manufacturing facility of Avail Medical Products, Inc., one of our third-party suppliers, in Mexico.Any temporary or permanent facility shut-down caused by casualty (property damage caused by fire or other perils), regulatory action, or other unexpected interruptions could cause a significant disruption in our ability to supply our LifeCell products or AHS products, which would impair our LifeCell or AHS revenue growth, respectively.We take precautions to safeguard the facilities, including security, health and safety protocols and off-site backup and storage of electronic data.Additionally, we maintain property insurance that includes coverage for business interruption.However, a natural disaster such as a fire or flood could affect our ability to maintain ongoing operations and cause us to incur additional expenses.Insurance coverage may not be adequate to fully cover losses in any particular case.Accordingly, damage to a facility or other property due to fire, flood or other natural disaster or casualty event could materially and adversely affect our revenues and results of operations. We may not be able to maintain our competitive advantages if we are not able to attract and retain key personnel. Our success depends to a significant extent on our ability to attract and retain key members of our executive, technical, sales, marketing and engineering staff.While we have taken steps to retain such key personnel, there can be no assurance that we will be able to retain the services of individuals whose knowledge and skills are important to our businesses.Our success also depends on our ability to prospectively attract, expand, integrate, train and retain qualified management, technical, sales, marketing and engineering personnel.Because the competition for qualified personnel is intense, costs related to compensation and retention could increase significantly in the future. 36 Table of Contents Our international business operations are subject to risks, including risks arising from currency exchange rate fluctuations, which could adversely affect our operating results. Our operations outside the United States, which represented approximately $510 million, or 25%, of our total revenue for the year ended December 31, 2010 and $517 million, or 26%, of our total revenue for the year ended De`cember 31, 2009, are subject to certain legal, regulatory, social, political, and economic risks inherent in international business operations, including, but not limited to: · less stringent protection of intellectual property in some countries outside the United States; · trade protection measures and import and export licensing requirements; · changes in foreign regulatory requirements and tax laws; · alleged or actual violations of the Foreign Corrupt Practices Act of 1977, and similar local commercial anti-bribery and anti-corruption laws in the foreign jurisdictions in which we do business; · changes in foreign medical reimbursement programs and policies, and other healthcare reforms; · political and economic instability; · complex tax and cash management issues; · potential tax costs associated with repatriating cash from our non-U.S. subsidiaries; and · longer-term receivables than are typical in the United States, and greater difficulty of collecting receivables in certain foreign jurisdictions. Because a significant portion of our business is conducted outside the United States, we face exposure to adverse movements in foreign currency exchange rates related to the value of the U.S. dollar. While we enter into foreign currency exchange contracts designed to reduce the short-term impact of foreign currency fluctuations, we cannot eliminate the risk, which may adversely affect our expected results. If we fail to comply with the extensive array of laws and regulations that apply to our business, we could suffer civil or criminal penalties or be required to make significant changes to our operations that could reduce our revenue and profitability. We are required to comply with extensive and complex laws and regulations at the federal, state and local government levels relating to among other things: · billing practices; · product pricing and price reporting; · quality of medical equipment and services and qualifications of personnel; · confidentiality, maintenance and security of patient medical records; · marketing and advertising, and related fees and expenses paid; and · business arrangements with other providers and suppliers of healthcare services. For example, the Health Insurance Portability and Accountability Act defines two new federal crimes: (i) healthcare fraud and (ii) false statements relating to healthcare matters, the violation of which may result in fines, imprisonment, or exclusion from government healthcare programs.Further, under separate statutes, any improper submission of claims for payment, causing any claims to be submitted that are “not provided as claimed,” or improper price reporting for products, may lead to civil monetary penalties, criminal fines and imprisonment, and/or exclusion from participation in Medicare, Medicaid and other federally funded state health programs.We are subject to numerous other laws and regulations, the application of which could have a material adverse impact on our operating results. We are subject to regulation by the FDA and its foreign counterparts that could materially reduce the demand for and limit our ability to distribute our products and could cause us to incur significant compliance costs. The production and marketing of substantially all of our products and our ongoing research and development activities are subject to regulation by the FDA and its foreign counterparts.Complying with FDA requirements and other applicable regulations imposes significant costs on our operations.If we fail to comply with applicable regulations or if postmarket safety issues arise, we could be subject to enforcement sanctions, our promotional practices may be restricted, and our marketed products could be subject to recall or otherwise impacted.Each of these potential actions could result in a material adverse effect on our operating results. In addition, new FDA guidance and new and amended regulations that regulate the way we do business may occasionally result in increased compliance costs.Recently, the FDA issued proposed rules which may result in substantial changes to the 510(k) clearance process for medical devices.If the proposed rules are made final in their current form, we expect that obtaining 510(k) clearances for KCI medical devices in the future may become more difficult and time consuming.Any substantial increase in requirements which are imposed on KCI as a result of new rules could potentially delay our development and commercialization of new medical device products.In 2007, standardization agencies in Europe and Canada adopted the revised standard, IEC 60601, requiring labeling and electro-magnetic compatibility modifications to several product lines in order for them to remain state-of-the-art.Compliance with the IEC 60601 third edition series of standards is expected to be mandatory in Europe and Canada effective in 2012 and in the United States effective in 2013.These revised standards will entail increased costs relating to compliance with the new mandatory requirements that could adversely affect our operating results. 37 Table of Contents Adverse changes in general domestic and global economic conditions and instability and disruption of credit markets could adversely affect our operating results, financial condition or liquidity. We are subject to risks arising from adverse changes in general domestic and global economic conditions, including recession or economic slowdown and disruption of credit markets.Recently, the credit and capital markets experienced extreme volatility and disruption, leading to recessionary conditions and depressed levels of consumer and commercial spending. We continue to see signs of weakness in the U.S. and global economies.We believe the economic downturn may generally decrease hospital census and the demand for elective surgeries.Also, the global financial crisis, continuing high levels of unemployment and general economic uncertainties have made it more difficult and more expensive for hospitals and health systems to obtain credit which may contribute to pressures on their operating margins.We believe that rising unemployment reduces the number of individuals covered by private insurance, which has resulted in a noticeable increase in our charity-care placements and may increase the cost of uncompensated care for hospitals.Higher unemployment may also result in a shift in reimbursement patterns as unemployed individuals switch from private plans to public plans such as Medicaid or Medicare.If the economic downturn persists and unemployment remains high or increases, any significant shift in coverage for the unemployed may have an unfavorable impact on our reimbursement mix and may result in a decrease in our overall average unit prices. Further disruption in the credit markets could impede our access to capital, which could be further adversely affected if we are unable to maintain our current credit ratings.Should we have limited access to additional financing sources, we may need to defer capital expenditures or seek other sources of liquidity, which may not be available to us on acceptable terms if at all.Similarly, if our suppliers face challenges in obtaining credit or other financial difficulties, they may be unable to provide the materials required to manufacture our products. All of these factors related to the global economic situation, which are beyond our control, could negatively impact our business, results of operations, financial condition and liquidity. We are exposed to product liability claims which may materially and adversely affect our revenues and results of operations. Our businesses expose us to product liability risks inherent in the testing, manufacturing, marketing and use of medical products.We maintain product liability insurance; however, we cannot be certain that (i) the level of insurance will provide adequate coverage against potential liabilities, (ii) the type of claim will be covered by the terms of the insurance coverage, (iii) adequate product liability insurance will continue to be available in the future, or (iv) the insurance can be maintained on acceptable terms.The legal expenses associated with defending against product liability claims and the obligation to pay a product liability claim in excess of available insurance coverage would increase operating expenses and could materially and adversely affect our results of operations and financial position. Some LifeCell products (AlloDerm, GRAFTJACKET, AlloCraft DBM and Repliform) contain donated human cadaveric tissue.The implantation of tissue products derived from donated cadaveric tissue creates the potential for transmission of communicable disease.LifeCell Corporation is accredited by the American Association of Tissue Banks and voluntarily complies with its guidelines.LifeCell Corporation and its tissue suppliers are registered with and regulated by the FDA and state regulatory bodies.These regulations have strict requirements for testing donors to prevent communicable disease transmission.However, there can be no assurance that our tissue suppliers will comply with such regulations intended to prevent communicable disease transmission, or even if such compliance is achieved, that our products have not been or will not be associated with disease transmission, or a patient otherwise infected with disease would not erroneously assert a claim that the use of our products resulted in disease transmission.LifeCell Corporation is currently named as a defendant in a number of lawsuits that are related to the distribution of its products, including multiple lawsuits relating to certain human-tissue based products because the organization that recovered the tissue, Biomedical Tissue Services, Ltd. (“BTS”) may not have followed FDA requirements for donor consent and/or screening to determine if risk factors for communicable diseases existed. Although LifeCell Corporation intends to defend against these actions, there can be no assurance that LifeCell Corporation will prevail.Any actual or alleged transmission of communicable disease could result in patient claims, litigation, distraction of management’s attention and potentially increased expenses.Also, in September 2010, LifeCell Corporation and KCI were served with two lawsuits from individuals alleging personal injury and seeking monetary damages for failed hernia repair procedures using LifeCell Corporation’s AlloDerm products.These cases are in the early stages of litigation and have not yet been set for trial.The law firms representing plaintiffs in these cases are actively soliciting and publicly advertising in an effort to recruit additional plaintiffs for hernia repair cases.The publicity around the BTS cases and the active solicitation of plaintiffs in the AlloDerm cases could potentially harm our reputation with our customers and disrupt our ability to market our products, which may materially and adversely impact the growth rates of our LifeCell business. 38 Table of Contents The National Organ Transplant Act (“NOTA”) could be interpreted in a way that could reduce our revenues and income in the future. Procurement of certain human organs and tissue for transplantation is subject to the restrictions of NOTA, which prohibits the sale of any human organ or tissue, but permits the reasonable payment of costs associated with the removal, transportation, implantation, processing, preservation, quality control and storage of human tissue, including skin.We reimburse tissue banks for expenses incurred that are associated with the recovery and transportation of donated cadaveric human skin that the tissue bank processes and distributes.In addition to amounts paid to tissue banks to reimburse them for their expenses associated with the procurement and transportation of human skin, we include in our pricing structure certain costs associated with tissue processing, tissue preservation, quality control and storage of the tissue, and marketing and medical education expenses. NOTA payment allowances may be interpreted to limit the amount of costs and expenses that we may recover in our pricing for our products, thereby negatively impacting our future revenues and profitability.If we are found to have violated NOTA’s prohibition on the sale of human tissue, we also are potentially subject to criminal enforcement sanctions which may materially and adversely affect our results of operations. Risks Related to Our Capital Structure Our indebtedness will limit our financial flexibility. Our indebtedness as of December 31, 2010 was approximately $1.2 billion.In January 2011, we entered into a new credit agreement which was used to refinance existing debt under the prior senior credit facility and will also be used for general corporate purposes.The new credit agreement provides for (i) a $550.0 million term A facility that matures in January 2016, and (ii)a $650.0 million revolving credit facility that matures in January 2016, which represents a $350.0 million increase from our previous revolving credit facility.The Company also has the right at any time to increase its borrowings under the new credit agreement by an aggregate additional amount up to $500.0 million. For further information on our new senior credit facility, see Note 17 of the Notes to the Consolidated Financial Statements. The term loan portion of our credit facilities has a required scheduled amortization, with the percentage to be amortized increasing over the term of the loan.As a result of our outstanding debt, demands on our cash resources for debt service could have the effect of: reducing funds available to us for our operations and general corporate purposes or for capital expenditures as a result of the dedication of a substantial portion of our consolidated cash flow from operations to the payment of principal and interest on our indebtedness; and increasing our vulnerability to a general economic downturn or a significant reduction in the prices paid for the our products caused by the coverage or reimbursement decisions of third-party payers such as Medicare and private insurance.The debt service obligations may place us at a competitive disadvantage compared to our competitors with less debt, affecting our ability to obtain additional financing in the future for refinancing indebtedness, acquisitions, working capital, capital expenditures or other purposes, and subjecting us to the risks of higher interest rates. Restrictive covenants in our credit facilities may restrict our ability to pursue our business strategies. Our credit facilities contain limitations on our ability, among other things, to: · incur additional indebtedness or contingent obligations; · pay dividends or make distributions to our shareholders; · repurchase or redeem our stock; · repurchase our Convertible Senior Notes; · make investments; · grant liens; · enter into transactions with our shareholders and affiliates; · sell assets; and · acquire the assets of, or merge or consolidate with, other companies. 39 Table of Contents Our credit facilities contain financial covenants requiring us to meet certain leverage and interest coverage ratios. We may not be able to maintain these ratios.As of December 31, 2010, we were in compliance with all covenants under the then current senior credit agreement. Our credit facilities may impair our ability to finance future operations or capital needs, or to enter into acquisitions or joint ventures or engage in other favorable business activities. If we are unable to generate sufficient cash flow or otherwise obtain funds necessary to make required payments under our new credit facilities or if we are unable to maintain the financial ratios or otherwise fail to comply with the terms under our new credit facilities, we will be in default under the agreements, which could, in turn, cause a default under any other debt obligations that we may incur from time to time. If we default under our credit facilities, the lenders could require immediate repayment of the entire principal. If those lenders require immediate repayment, we may not be able to repay them which could result in the foreclosure of substantially all of our assets. Our 3.25% convertible senior notes due 2015 (the “Convertible Notes”) and corresponding warrant transactionsmay result in a dilution in our earnings per share, and the conversion of these Convertible Notes and the exercise of the related warrant transactions may, under certain circumstances, dilute the ownership interest of existing shareholders. During 2008, we closed our offering of $690 million aggregate principal amount of the Convertible Notes.Holders of our Convertible Notes may, under certain circumstances, convert the Convertible Notes into cash, and if applicable, shares of our common stock at the applicable conversion rate, at any time on or prior to maturity.If the price of our common stock exceeds the conversion price, initially $51.34 per share, the Convertible Notes will cause a dilution in our reported earnings per share.A conversion of some or all of the Convertible Notes will also dilute the ownership interests of existing shareholders.In addition, the anticipated conversion of the notes into shares of our common stock could depress the price of our common stock. Concurrently with the issuance of the Convertible Notes, we entered into warrant transactions with affiliates of the initial purchasers of the notes.Upon exercise, the holder is entitled to purchase one share of KCI common stock for the strike price of approximately $60.41 per share, which was approximately 50% higher than the closing price of KCI’s common stock on April 15, 2008.These warrant transactions could separately have a dilutive effect on our earnings per share to the extent that the market price per share of our common stock exceeds the strike price of the warrants.Upon the exercise of the warrants, if we elect to settle in net shares this will also dilute the ownership interests of existing shareholders. ITEM 1B. UNRESOLVED STAFF COMMENTS None. 40 Table of Contents ITEM 2. PROPERTIES Our principal offices are leased to us and are located in San Antonio, Texas.In addition, we lease office space in San Antonio, Texas that is used for our customer service center, our research and development and medical facility, our information technology personnel and training, and for general corporate purposes.We conduct domestic manufacturing, shipping, receiving, repair, engineering and storage activities at facilities in San Antonio, Texas, which we own.Throughout the U.S., we also lease approximately 111 domestic service centers. We conduct our LifeCell manufacturing operations, including tissue processing, warehousing and distribution at a single location in Branchburg, New Jersey.We lease the facility, which includes office, laboratory, manufacturing and warehouse space.In addition, we lease additional warehouse and laboratory space in Readington, New Jersey. We lease office space for general corporate purposes.Internationally, we lease 57 service centers.International manufacturing, research and development and engineering operations are based in the United Kingdom, Ireland and Belgium.Our manufacturing plant in Athlone, Ireland currently manufactures our V.A.C.Via, Prevena, ABThera and other V.A.C. Therapy units and now also manufactures certain V.A.C. Therapy disposable products for our global markets.In addition, the Ireland plant manages third-party manufacturers, global purchasing, supplier agreements and distribution of our V.A.C. Therapy products. We are currently involved in litigation with the owners of our corporate headquarters in San Antonio, Texas relating to the failure of the owners to properly maintain certain essential services in the building.We are currently evaluating various options for our headquarter facilities.With the exclusion of the matters of issue in the headquarter litigation, we believe that all buildings, machinery and equipment are in good condition, suitable for their purposes and are maintained on a basis consistent with sound operations and that our current facilities will be adequate to meet our needs for 2011. The following is a summary of our primary facilities: Owned Location Description Segment or Leased KCI Tower – San Antonio, TX Corporate Headquarters Shared Services Leased KCI Plaza – San Antonio, TX Corporate Offices Shared Services Leased KCI Manufacturing – San Antonio, TX Manufacturing Plant and Repair Services AHS and TSS 100% Owned KCI North IV - San Antonio, TX Customer Service Center AHS and TSS Leased KCI North V - San Antonio, TX R&D and Medical Facility AHS and TSS Leased KCI North VI - San Antonio, TX Billings & Collections AHS and TSS Leased KCI North VII - San Antonio, TX Information Technology Personnel Shared Services Leased LifeCell – Branchburg, NJ LifeCell Corporate Offices, Operations and Manufacturing LifeCell Leased Parktoren – Amstelveen, The Netherlands Corporate Offices Shared Services Leased KCII Shared Services – Budapest, Hungary Financial and Other Shared Services Shared Services Leased KCII R&D -Dorset, United Kingdom R&D and Administrative Offices AHS Leased KCII Manufacturing – Athlone, Ireland Manufacturing Plant AHS Leased KCII Manufacturing – Peer, Belgium Manufacturing Plant AHS Leased 41 Table of Contents ITEM 3. LEGAL PROCEEDINGS Intellectual Property Litigation As the owner and exclusive licensee of patents, from time to time, KCI is a party to proceedings challenging these patents, including challenges in U.S. federal courts, foreign courts and before the U.S. Patent and Trademark Office (“USPTO”).Additionally, from time to time, KCI is a party to litigation we initiate against others we contend infringe these patents, which often results in counterclaims regarding the validity of such patents.It is not possible to reliably predict the outcome of the proceedings described below.However, if we are unable to effectively enforce our intellectual property rights, third parties may become more aggressive in the marketing of competitive products around the world. U.S. Intellectual Property Litigation For the last several years, KCI and its affiliates have been involved in multiple patent infringement suits where claims under the Wake Forest Patents licensed to KCI have been asserted against providers of competing NPWT products.In October 2010, the Federal District Court for the Western District of Texas entered an order in the Smith & Nephew case described below, invalidating the Wake Forest patent claims asserted in the case.In light of the ruling, KCI believes that continued payment of the royalties scheduled under the Wake Forest license is inappropriate.On February 28, 2011, KCI filed suit in the Federal District Court for the Western District of Texas seeking a declaratory judgment that KCI no longer owes royalties based on the patents in suit because the relevant patent claims are invalid or not infringed.This legal action also follows protracted but unsuccessful negotiations with Wake Forest to reach a reduced royalty rate or its equivalent due to the various invalidity rulings around the world.Going forward, during the pendency of the Wake Forest royalty litigation, KCI does not plan to pay or accrue royalties under the license agreement with Wake Forest.Historical royalties under the license agreement have been accrued and are reflected in our consolidated financial statements for the year ended December 31, 2010.In addition, we have accrued royalties under the license agreement through February 27, 2011.For the years ended December 31, 2010, 2009 and 2008, royalty payments to Wake Forest under the licensing agreement were approximately $86 million, $89 million and $93 million, respectively.Although an answer has not been filed in this case, it is likely that Wake Forest will claim damages against KCI for breach of contract or patent infringement.We believe that our defenses to any damages claims are meritorious and we intend to vigorously defend against any such claims.It is not possible to estimate damages that may result if we are unsuccessful in the litigation.In addition, as a result of the Wake Forest royalty litigation, KCI does not plan to join Wake Forest in the continued enforcement of the Wake Forest Patents against alleged infringers.KCI likely will be required to withdraw from each of the cases described below that involve the Wake Forest Patents, including any appeal of the Smith & Nephew litigation. In May 2007, KCI, its affiliates and Wake Forest filed two related patent infringement suits: one case against Smith & Nephew and a second case against Medela, for the manufacture, use and sale of NPWT products which we alleged infringe claims of patents licensed exclusively to KCI by Wake Forest.In October 2010, the Federal District Court for the Western District of Texas entered an order in the Smith & Nephew case invalidating the patent claims involved in the lawsuit.As a result, KCI has initiated the Wake Forest royalty litigation described above, and KCI is not planning to participate in any appeal of the Smith & Nephew litigation.The case against Medela’s gauze-based devices remains pending, but was recently stayed by the Federal District Court.The Medela case, and KCI’s involvement in it, could be impacted by the decision in the Smith & Nephew matter and by the Wake Forest royalty litigation described above. In January 2008, KCI, its affiliates and Wake Forest filed a patent infringement lawsuit against Innovative Therapies, Inc. (“ITI”) in the U.S. District Court for the Middle District of North Carolina.The federal complaint alleges that a NPWT device introduced by ITI in 2007 infringes three Wake Forest patents which are exclusively licensed to KCI.This case, and KCI’s involvement in it, could be impacted by the decision in the Smith & Nephew matter and by the Wake Forest royalty litigation described above. Also in January and June of 2008, KCI and its affiliates filed separate suits in state District Court in Bexar County, Texas, against ITI and several of its principals, all of whom are former employees of KCI.These cases have now been consolidated into a single case.The claims in this case include breach of confidentiality agreements, conversion of KCI technology, theft of trade secrets and conspiracy.We are seeking damages and injunctive relief in the state court case.At this time, neither the patent infringement case nor the state court case against ITI and its principals is set for trial. 42 Table of Contents In December 2008, KCI, its affiliates and Wake Forest filed a patent infringement lawsuit against Boehringer Wound Systems, LLC, Boehringer Technologies, LP, and Convatec, Inc. in the U.S. District Court for the Middle District of North Carolina.The federal complaint alleges that an NPWT device manufactured by Boehringer and commercialized by Convatec infringes Wake Forest patents which are exclusively licensed to KCI.In February 2009, the defendants filed their answer, which includes affirmative defenses and counterclaims alleging non-infringement and invalidity of the Wake Forest patents.This case is not currently set for trial.This case, and KCI’s involvement in it, could be impacted by the decision in the Smith & Nephew matter and by the Wake Forest royalty litigation described above. International Intellectual Property Litigation In June 2007, Medela filed a patent nullity suit in the German Federal Patent Court against Wake Forest’s German patent corresponding to European Patent No. EP0620720 (“the ‘720 Patent”).In March 2008 and February 2009, Mölnlycke Health Care AB and Smith & Nephew, respectively, joined the nullity suit against the ‘720 Patent.In March 2009, the German Federal Patent Court ruled the German patent corresponding to the ‘720 Patent invalid.KCI and Wake Forest have appealed that decision.This case, and KCI’s involvement in it, could be impacted by the Wake Forest royalty litigation described above. In March 2009, KCI and its affiliates filed a patent infringement lawsuit asserting Australian counterparts to the Wake Forest Patents against Smith & Nephew in the Federal Court of Australia, requesting preliminary injunctive relief to prohibit the commercialization of a Smith & Nephew negative pressure wound therapy dressing kit.The Federal Court issued a temporary injunction in the case, which was subsequently overturned by the Full Court of the Federal Court of Australia.A full trial on validity and infringement of the Wake Forest patent involved in the case was held in 2010.A ruling in this case could be made at any time.This case, and KCI’s involvement in it, may be impacted by the Wake Forest royalty litigation described above. In March 2009, KCI's German subsidiary filed a request for a preliminary injunction with the German District Court of Düsseldorf to prevent commercialization of a Smith & Nephew negative pressure wound therapy system that KCI believes infringes the German counterpart of KCI’s European Patent No. EP0777504 (“the ‘504 Patent”).Following a hearing in July 2009 on this matter, the Court denied KCI’s request for preliminary injunction.Also, in April 2009, KCI's German subsidiary filed a patent infringement lawsuit against Smith & Nephew, GmbH Germany in the German District Court of Mannheim.The lawsuit alleges that the negative pressure wound therapy systems commercialized by Smith & Nephew infringe the ‘504 Patent and another German patent owned by KCI corresponding to European Patent No. EP0853950 (“the ‘950 Patent”).A trial was held in October 2009 on the ‘504 Patent claims, after which the Court dismissed KCI’s infringement allegations.KCI is appealing this decision.A trial on KCI’s ‘950 Patent claims was held in June 2010, and in September 2010, the Court issued its ruling finding that components used with Smith & Nephew’s negative pressure wound therapy systems infringe the ‘950 Patent.Smith & Nephew is appealing this decision. In July 2009, KCI and its affiliates filed a request for a preliminary injunction with the Paris District Court in France to prevent commercialization of Smith & Nephew’s NPWT system that KCI believes infringes the French counterpart of the ‘504 Patent.A hearing on KCI’s request for preliminary injunction was held in October 2009 in France.In November 2009, the Paris District Court denied KCI’s request for a preliminary injunction.A trial in France on this matter is expected in March 2011. Also in July 2009, KCI and its affiliates filed patent infringement lawsuits against Smith & Nephew in the United Kingdom and its affiliates in France alleging infringement of the ‘504 Patent and the ‘950 Patent in those countries.KCI withdrew its request for a preliminary injunction in the United Kingdom based on the ‘504 Patent and the ‘950 Patent and proceeded to trial in May 2010.In June 2010, the Court in the United Kingdom ruled the claims at issue from the ‘504 Patent and ‘950 Patent to be valid and infringed by Smith & Nephew’s Renasys NPWT systems.In July 2010, the Court ordered that Smith & Nephew be enjoined from further infringement of the ‘504 Patent and ‘950 Patent.The Court stayed the injunction pending appeal, which was heard on October 18-19, 2010. On November 28, 2010 the Court of Appeal upheld the validity of key claims of both patents, and the finding of infringement on the ‘950 Patent.Smith & Nephew has since notified the Court that it will modify its products to avoid infringement and that its modified NPWT products will stay on the market in the United Kingdom. 43 Table of Contents LifeCell Litigation In September 2005, LifeCell Corporation recalled certain human-tissue based products because the organization that recovered the tissue, Biomedical Tissue Services, Ltd. (“BTS”) may not have followed FDA requirements for donor consent and/or screening to determine if risk factors for communicable diseases existed. LifeCell Corporation promptly notified the FDA and all relevant hospitals and medical professionals. LifeCell Corporation did not receive any donor tissue from BTS after September 2005. LifeCell Corporation was named, along with BTS and many other defendants, in lawsuits relating to the BTS donor irregularities. These lawsuits generally fell within three categories, (1) recipients of BTS tissue who claim actual injury; (2) suits filed by recipients of BTS tissue seeking medical monitoring and/or damages for emotional distress; and (3) suits filed by family members of tissue donors who did not authorize BTS to donate tissue. LifeCell Corporation resolved all of those lawsuits, which have now been dismissed.The resolution of those lawsuits did not have a material impact on our financial position or results of operations.More recently, LifeCell Corporation was served with approximately ten new suits filed by other family members of tissue donors who also allege no authorization was provided.These cases are in the early stages of discovery and have not been set for trial.Although it is not possible to reliably predict the outcome of the litigation, LifeCell Corporation believes that its defenses to these claims are meritorious and will defend them vigorously. We do not expect these new cases to have a material impact on our results of operations or our financial position. In September 2010, LifeCell Corporation and KCI were served with two lawsuits from individuals alleging personal injury and seeking monetary damages for failed hernia repair procedures using LifeCell Corporation’s AlloDerm products.These cases are in the early stages of litigation and have not yet been set for trial. Although it is not possible to reliably predict the outcome of the litigation, we believe that the defenses to these claims are meritorious and will defend them vigorously. We do not expect these cases to have a material impact on our results of operations or our financial position. We are party to several additional lawsuits arising in the ordinary course of our business.Additionally, the manufacturing and marketing of medical products necessarily entails an inherent risk of product liability claims. 44 Table of Contents PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED SHAREHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES (a)Our common stock has traded on the New York Stock Exchange under the symbol "KCI" since February24, 2004, the date of our initial public offering. The following table sets forth, for the periods indicated, the high and low sales prices for our common stock as reported by the New York Stock Exchange: High Low First Quarter $ 53.01 $ 37.69 Second Quarter $ 50.27 $ 36.51 Third Quarter $ 37.78 $ 31.84 Fourth Quarter $ 42.41 $ 34.47 High Low First Quarter $ 27.43 $ 18.20 Second Quarter $ 29.37 $ 20.42 Third Quarter $ 37.46 $ 25.05 Fourth Quarter $ 39.25 $ 32.83 On February 25, 2011, the last reported sale price of our common stock on the New York Stock Exchange was $47.34 per share.As of February 25, 2011, there were approximately 558 shareholders of record of our common stock. We do not currently pay cash dividends on our common stock. Any future payment of cash dividends on our common stock will be at the discretion of our Board of Directors and will depend upon our results of operations, earnings, capital requirements, contractual restrictions and other factors deemed relevant by our board.Our Board of Directors currently intends to retain any future earnings to support our operations and to finance the growth and development of our business and does not intend to declare or pay cash dividends on our common stock for the foreseeable future.In addition, our senior credit agreement places restrictions on our ability to declare or pay dividends on, or repurchase or redeem, any of our outstanding equity securities.For more information regarding the restrictions under our Senior Credit Agreement, see "Management’s Discussion & Analysis of Financial Condition and Results of Operations—Liquidity and Capital Resources—Senior Credit Facility." (b)None. (c)Purchases of Equity Securities by KCI (dollars in thousands, except per share amounts): Period Total Number of Shares Purchased(1) Average Price Paid per Share Total Number of SharesPurchased as Part ofPublicly Announced Program(2) Approximate Dollar Value of Shares That May Yet be Purchased Under the Program(2) October 1 – 31, 2010 $ 37.88 N/A N/A November 1 – 30, 2010 $ 39.60 N/A N/A December 1 – 31, 2010 $ 41.22 N/A N/A Total $ 39.72 N/A N/A (1) Shares purchased and retired in connection with the withholding of shares to satisfy minimum tax withholding obligations upon vesting of previously issued shares of restricted common stock. (2) The share repurchase program authorized by the Board of Directors in October 2008 expired September 30, 2009, and no subsequent share repurchase program has been authorized. 45 Table of Contents STOCK PERFORMANCE GRAPH The following graph shows the change in our cumulative total shareholder return since December 31, 2005 based upon the market price of our common stock, compared with: (a)the cumulative total return on the Standard& Poor’s 500 Large Cap Index and (b)the Standard& Poor’s Healthcare Equipment Index.The graph assumes a total initial investment of $100 as of December 31, 2005, and shows a "Total Return" that assumes reinvestment of dividends, if any, and is based on market capitalization at the beginning of each period.The performance on the following graph is not necessarily indicative of future stock price performance. 12/05 6/06 12/06 6/07 12/07 6/08 12/08 6/09 12/09 6/10 12/10 Kinetic Concepts S&P 500 S&P Health Care Equipment 46 Table of Contents ITEM 6. SELECTED FINANCIAL DATA The following tables summarize our consolidated financial data for the periods presented.You should read the following financial information together with the information under "Management's Discussion and Analysis of Financial Condition and Results of Operations" and our consolidated financial statements and the notes to those consolidated financial statements appearing elsewhere in this report.The selected consolidated balance sheet data for fiscal years 2010 and 2009 and the selected consolidated statement of earnings data for fiscal years 2010, 2009 and 2008 are derived from our audited consolidated financial statements included elsewhere in this report.The selected consolidated statement of earnings data for fiscal years 2007 and 2006 and the selected consolidated balance sheet data for fiscal years 2008, 2007 and 2006 are derived from our audited consolidated financial statements not included in this report.Reclassifications have been made to our results from prior years to conform to our current presentation (in thousands, except per share data). Year Ended December 31, 2008 (1) Consolidated Statement of Earnings Data: Revenue: Rental $ Sales Total revenue Rental expenses (2) Cost of sales Gross profit (2) Selling, general and administrative expenses (2) Research and development expenses Acquired intangible asset amortization - - In-process research and development - Operating earnings Interest income and other Interest expense (3) Foreign currency gain (loss) Earnings before income taxes Income taxes Net earnings $ Net earnings per share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted (4) 47 Table of Contents As of December 31, 2008 (1) Consolidated Balance Sheet Data: Cash and cash equivalents $ Working capital Total assets Total debt (5) Total shareholders' equity (1)Amounts include the impact of our acquisition of LifeCell Corporation in May 2008. (2)Shared-service support costs associated with our international subsidiaries of $27.1 million, $22.0 million, $28.0 million and $25.8 million for fiscal years 2009, 2008, 2007 and 2006, respectively, have been reclassified from rental expenses to selling, general and administrative expenses to conform to the 2010 presentation. For additional information on the shared-service support costs reclassification, see Note 1(a) of the Notes to Consolidated Financial Statements. (3)Amount for fiscal year 2007 includes $7.6million in expense for the redemption premium paid in connection with the redemption of our previously-existing 7 ⅜% senior subordinated notes combined with the write off of unamortized debt issuance costs associated with the previously-existing senior credit facility. (4)Potentially dilutive stock options and restricted stock totaling 4,219 shares, 5,836 shares, 4,977 shares, 1,779 shares and 3,241 shares for fiscal years 2010, 2009, 2008, 2007, and 2006, respectively, were excluded from the computation of diluted weighted average shares outstanding due to their antidilutive effect. (5)Total debt equals current and long-term debt and capital lease obligations. 48 Table of Contents ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with the consolidated financial statements and accompanying notes included in this report.The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs.Our actual results could differ materially from those discussed in the forward-looking statements.Factors that could cause or contribute to these differences include, but are not limited to, those discussed in our “Risk Factors” (Part I, Item 1A). GENERAL Kinetic Concepts, Inc. (“KCI”) is a leading global medical technology company devoted to the discovery, development, manufacture and marketing of innovative, high-technology therapies and products that have been designed to leverage the body’s ability to heal, thus improving clinical outcomes while helping to reduce the overall cost of patient care.We have an infrastructure designed to meet the specific needs of medical professionals and patients across all healthcare settings, including acute care hospitals, extended care organizations and patients’ homes, both in the United States and abroad.Our primary business units serve the advanced wound care, regenerative medicine and therapeutic support systems markets. · Our Active Healing Solutions ™ business unit (“AHS”) is focused on the development and commercialization of advanced wound care therapies based on our Negative Pressure Technology Platform (“NPTP”) which employs negative pressure in a variety of applications to promote wound healing through unique mechanisms of action and to speed recovery times while reducing the overall cost of treating patients with complex wounds.NPTP comprises three primary product categories:Negative Pressure Wound Therapy (“NPWT”), Negative Pressure Surgical Management (“NPSM”) and Negative Pressure Regenerative Medicine (“NPRM”).NPWT, through our proprietary V.A.C.® Therapy portfolio, currently represents the primary source of revenue for the AHS business.We continue to develop and commercialize new products and therapies to broaden and diversify our NPTP revenue streams.During July 2010, our newest NPWT product, the V.A.C.ViaTM Therapy System, was placed on our first patient in the U.S.In addition, during 2010, the Company launched our PrevenaTM Incision Management System (“Prevena”) globally.Prevena is our newest NPSM product designed specifically for the management of surgically-closed incisions.In the acute care setting, we bill our customers directly for the rental and sale of our products.In the homecare setting, we provide products and services to patients in the home and generally bill third-party payers directly. · Our LifeCell™ business unit is focused on the development and commercialization of regenerative and reconstructive acellular tissue matrices for use in reconstructive, orthopedic, and urogynecologic surgical procedures to repair soft tissue defects, as well as for reconstructive and cosmetic procedures. Existing products include our human-based AlloDerm® Regenerative Tissue Matrix (“AlloDerm”) and porcine-based StratticeTM Reconstructive Tissue Matrix (“Strattice”) in various configurations designed to meet the needs of patients and caregivers. The majority of our LifeCell revenue is generated from the clinical applications of challenging hernia repair and post-mastectomy breast reconstruction, which is generated primarily in the United States in the acute care setting on a direct billing basis. We continue efforts to penetrate markets with our other LifeCell products while developing and commercializing additional tissue matrix products and applications to expand into new markets and geographies. · Our Therapeutic Support Systems business unit (“TSS”) is focused on commercializing specialized therapeutic support systems, including hospital beds, mattress replacement systems, overlays and patient mobility devices.Our TSS business unit rents and sells products in three primary surface categories: critical care, wound care and bariatric care.Our critical care products, typically used in the ICU, are designed to address pulmonary complications associated with immobility; our wound care surfaces are used to reduce or treat skin breakdown; and our bariatric care surfaces assist caregivers in the safe and dignified handling of obese and morbidly obese patients, while addressing complications related to immobility.We also have products designed to reduce the incidence and severity of patient falls in the hospital setting. We are principally engaged in the rental and sale of our products throughout the United States and in 22 countries internationally.We currently have approximately 6,900 employees worldwide and are headquartered in San Antonio, Texas.We have research and development facilities in the United States and the United Kingdom, and we maintain manufacturing and engineering operations in the United States, the United Kingdom, Ireland and Belgium. 49 Table of Contents A significant majority of our revenue is generated by our AHS business unit, which accounted for approximately 69.7% of total revenue for 2010, compared to 70.6% for 2009.The sale of our LifeCell products accounted for 16.9% and 14.3% of our total revenue for 2010 and 2009, respectively.Our TSS business accounted for approximately 13.4% and 15.1% of our total revenue for 2010 and 2009, respectively.Operations for our North America geographic region accounted for 78.5% revenue for 2010, while our EMEA/APAC operations represented 21.5% of total revenue. Historically, we have experienced a seasonal slowing of AHS unit demand beginning in the fourth quarter and continuing into the first quarter, which we believe has been caused by year-end clinical treatment patterns, such as the postponement of elective surgeries and increased discharges of individuals from the acute care setting around the winter holidays.LifeCell has also historically experienced a similar seasonal slowing of sales in the third quarter of each year.Although we do not know if our historical experience will prove to be indicative of future periods, similar slow-downs may occur in subsequent periods. RECENT DEVELOPMENTS In the U.S., we have received FDA clearance and have launched Prevena commercially.This follows the previous launch of Prevena in Europe and Canada in the first quarter of 2010.This product is the first powered negative pressure product designed specifically for management of surgically-closed incisions.In addition, our next-generation NPWT product, V.A.C.Via, received FDA clearance in the first quarter of 2010 and is being placed on patients. In September 2010, LifeCell entered into an exclusive sales and marketing agreement with Novadaq® Technologies, Inc. (“Novadaq”) for the distribution of Novadaq's SPY® Intraoperative Perfusion Assessment System in certain specified North American surgical markets.The SPY Intraoperative Perfusion Assessment System enables surgeons to see blood perfusion in tissue during surgical procedures, providing surgeons with real-time information needed to modify operative plans and optimize outcomes before the patient leaves the operating table.The newest version of the system, the SPY Elite Intraoperative Perfusion Assessment System, has been well received by surgeons and was launched at our sales meeting in January 2011.LifeCell will provide market development and commercialization activities, including professional education, clinical support, reimbursement and sales distribution.Novadaq will continue to be responsible for manufacturing and research and development. In October 2010, we launched a new TSS therapy, the SkinIQ™ Microclimate Manager (“Skin IQ”). Skin IQ is a waterproof, vapor-permeable cover system with bacterial barrier that uses KCI’s proprietary Negative Airflow Technology to actively reduce excess moisture and the temperature of the skin’s surface. This reduction in moisture and temperature is intended to help reduce the risk of maceration and the coefficient of friction, further reducing the shear forces that twist and tear the underlying blood vessels. Used in combination with a pressure redistribution mattress, such as our AtmosAir 9000 MRS, Skin IQ provides an excellent alternative to conventional Low-Air-Loss therapy.Skin IQ is also designed to be compatible with many of the pressure redistribution mattresses on the market today. In December 2010, we acquired substantially all of the assets and intellectual property of TechniMotion™ Medical, a U.S.-based company that designs and develops innovative and ergonomic patient handling systems for acute and post-acute patient care.Among other innovations, TechniMotion products include patient lifts that enable out-of-bed transfers, seated transfers, and basic sit-to-stand maneuvers in a more comfortable and natural position, and a reclining bedside chair that allows bed transfers to be performed over the patient’s mattress.The products, which promote safe patient handling, will be marketed through our TSS division. In January 2011, we entered into a new credit agreement which was used to refinance existing debt and will also be used for general corporate purposes.The new credit agreement provides for (i) a $550.0 million term A facility that matures in January 2016, and (ii)a $650.0 million revolving credit facility that matures in January 2016, which represents a $350.0 million increase from our previous revolving credit facility.The Company also has the right at any time to increase its borrowings under the new credit agreement by an aggregate additional amount up to $500.0 million. For further information on our new senior credit facility, see Note 17 of the Notes to the Consolidated Financial Statements. In January 2011, we entered into an agreement to license Wright Medical Technology, Inc.’s GRAFTJACKET® brand name, which our AHS business unit will use in marketing the LifeCell acellular human dermal-based regenerative tissue matrix for wound applications such as diabetic foot ulcers and venous stasis ulcers. Patients can be treated with GRAFTJACKET Matrix as part of the overall treatment regimen in a variety of care settings, including outpatient wound care clinics, physicians’ offices, or hospitals. GRAFTJACKET Matrix may be used in conjunction with V.A.C. Therapy, providing a convenient option in caring for chronic wounds. The addition of GRAFTJACKET Matrix allows us to offer both negative pressure wound therapy and regenerative tissue matrix for the treatment of hard-to-heal wounds, providing clinicians two leading modalities for treating patients across the wound healing continuum. 50 Table of Contents For the last several years, KCI and its affiliates have been involved in multiple patent infringement suits where claims under the Wake Forest Patents licensed to KCI have been asserted against providers of competing NPWT products.In October 2010, the Federal District Court for the Western District of Texas entered an order in the Smith & Nephew case described below, invalidating the Wake Forest patent claims asserted in the case.In light of the ruling, KCI believes that continued payment of the royalties scheduled under the Wake Forest license is inappropriate.On February 28, 2011, KCI filed suit in the Federal District Court for the Western District of Texas seeking a declaratory judgment that KCI no longer owes royalties based on the patents in suit because the relevant patent claims are invalid or not infringed.This legal action also follows protracted but unsuccessful negotiations with Wake Forest to reach a reduced royalty rate or its equivalent due to the various invalidity rulings around the world.Going forward, during the pendency of the Wake Forest royalty litigation, KCI does not plan to pay or accrue royalties under the license agreement with Wake Forest.Historical royalties under the license agreement have been accrued and are reflected in our consolidated financial statements for the year ended December 31, 2010.In addition, we have accrued royalties under the license agreement through February 27, 2011.See Item 3: “Legal Proceedings" and Note 13 of the Notes to Consolidated Financial Statements. RESULTS OF OPERATIONS We have three reportable operating segments which correspond to our three business units:AHS, LifeCell and TSS.We have two primary geographic regions for which we provide supplemental information:North America, which is comprised principally of the United States and includes Canada, Puerto Rico and Latin America; and EMEA/APAC, which is comprised principally of Europe and includes the Middle East, Africa and the Asia Pacific region.Revenue for each of our geographic regions in which we operate is disclosed for each of our business units.The results of our LifeCell operating segment have been included in our consolidated financial statements since the LifeCell acquisition date of May 27, 2008.Certain prior period amounts have been reclassified to conform to the 2010 presentation. Year ended December 31, 2010 compared to Year ended December 31, 2009 Revenue by Operating Segment The following table sets forth, for the periods indicated, business unit revenue by geographic region, as well as the percentage change in each line item, comparing 2010 to 2009 (dollars in thousands): Year ended December 31, % Change AHS revenue: North America $ $ % EMEA/APAC ) Total – AHS - LifeCell revenue: North America EMEA/APAC Total –LifeCell TSS revenue: North America ) EMEA/APAC ) Total – TSS ) Total revenue $ $ % For additional discussion on segment and operation information, see Note 15 of the Notes to the Consolidated Financial Statements. 51 Table of Contents Revenue by Geography The following table sets forth, for the periods indicated, rental and sales revenue by geography, as well as the percentage change in each line item, comparing 2010 to 2009 (dollars in thousands): Year ended December 31, % Change North America revenue: Rental $ $ )% Sales Total – North America EMEA/APAC revenue: Rental ) Sales Total – EMEA/APAC ) Total rental revenue ) Total sales revenue Total revenue $ $ % The change in total revenue compared to the prior-year periods was due to increased LifeCell sales, partially offset by decreased TSS revenue.Foreign currency exchange rate movements had a minimal impact on total revenue for 2010 as compared to the prior year. Revenue Relationship The following table sets forth, for the periods indicated, the percentage relationship of each item to total revenue in the period, as well as the changes in each line item, comparing 2010 to 2009: Year ended December 31, Change Total revenue: AHS revenue % % (90 bps) LifeCell revenue 260 bps TSS revenue (170 bps) Total revenue % % North America revenue 90 bps EMEA/APAC revenue (90 bps) Total revenue % % Rental revenue % % (260 bps) Sales revenue 260 bps Total revenue % % 52 Table of Contents AHS Revenue The following table sets forth, for the periods indicated, AHS rental and sales revenue by geography, as well as the percentage change in each line item, comparing 2010 to 2009 (dollars in thousands): Year ended December 31, % Change North America revenue: Rental $ $ % Sales Total – North America EMEA/APAC revenue: Rental ) Sales Total – EMEA/APAC revenue ) Total rental revenue ) Total sales revenue Total AHS revenue $ $ - % North American AHS revenue for 2010 was comparable to the prior year.Foreign currency exchange movements had a minimal impact on worldwide AHS revenue for 2010 as compared to the prior year. Foreign currency exchange rate movements negatively impacted EMEA/APAC AHS revenue by 1.4% in 2010 compared to the prior year.EMEA/APAC AHS revenue, excluding the impact of foreign currency exchange rate movements, decreased from the prior year due primarily to lower pricing in price sensitive and highly-competitive markets driven largely by governmental austerity measures in response to a challenging economic environment.The impact of lower AHS pricing in EMEA was partially offset by volume growth for new products and new geographies, particularly in Japan. LifeCell Revenue The following table sets forth, for the periods indicated, LifeCell revenue by geography, as well as the percentage change in each line item, comparing 2010 to 2009 (dollars in thousands): Year ended December 31, % Change North America $ $ % EMEA/APAC Total LifeCell revenue $ $ % LifeCell revenue generated from the use of AlloDerm, Strattice, and other acellular tissue matrix products in reconstructive surgical procedures, including challenging hernia repair and breast reconstruction, accounted for 93.6% and 92.1% of total LifeCell revenue for 2010 and 2009, respectively.Direct sales of Strattice, our porcine-based reconstructive tissue matrix product, accounted for 40.5% and 31.2% of total LifeCell revenue for 2010 and 2009, respectively.The growth in LifeCell revenue over the prior year was due primarily to increased demand for our tissue matrix products due to continued market penetration and geographic expansion.The EMEA region contributed approximately 170 basis points of the LifeCell overall revenue growth rate for 2010 as we continued to penetrate the European markets.LifeCell has introduced Strattice into eleven European countries. 53 Table of Contents TSS Revenue The following table sets forth, for the periods indicated, TSS rental and sales revenue by geography, as well as the percentage change in each line item, comparing 2010 to 2009 (dollars in thousands): Year ended December 31, % Change North America revenue: Rental $ $ )% Sales Total – North America revenue ) EMEA/APAC revenue: Rental ) Sales ) Total – EMEA/APAC revenue ) Total rental revenue ) Total sales revenue Total TSS revenue $ $ )% Worldwide TSS revenue decreased from the prior year due primarily to lower rental volumes globally, resulting from continued economic weakness and its impact on acute care facilities and unfavorable changes in product mix.Foreign currency exchange rate movements had a minimal impact on worldwide TSS revenue as compared to the prior year. North America TSS revenue decreased from the prior year due primarily to fewer hospital therapy days and reduced hospital spending on higher cost therapies, partially offset by increased levels of wound care capital sales.Foreign currency exchange rate movements favorably impacted North America TSS revenue by 1.5% for 2010 compared to the prior year.EMEA/APAC TSS revenue decreased from 2009 due primarily to foreign currency exchange rate movements and the impact of prior-year contract losses, as well as utilization changes in select countries and accounts.Foreign currency exchange rate movements negatively impacted EMEA/APAC TSS revenue by 3.6% for 2010 compared to 2009. Rental Expenses The following table presents rental expenses and the percentage relationship to AHS and TSS revenue comparing 2010 to 2009 (dollars in thousands): Year ended December 31, Change Rental expenses $ $ )% As a percent of total AHS and TSS revenue % % bps) Rental, or field, expenses are comprised of both fixed and variable costs including facilities, field service, sales force compensation and royalties associated with our rental products.Rental expenses as a percent of total AHS and TSS revenue during 2010 decreased from prior year due primarily to increased field service productivity and lower product royalty expense. 54 Table of Contents Cost of Sales The following table presents cost of sales and the sales margin (calculated as sales revenue less cost of sales divided by sales revenue for the period indicated) comparing 2010 to 2009 (dollars in thousands): Year ended December 31, Change Cost of sales $ $ % Sales margin % % bps Cost of sales includes manufacturing costs, product costs and royalties associated with our “for sale” products.The increase in sales margins over the prior-year was due primarily to lower product royalty costs on AHS revenue and growth in our LifeCell business unit. Gross Profit Margin The following table presents the gross profit margin (calculated as gross profit divided by total revenue for the periods indicated) comparing 2010 to 2009: Year ended December 31, Change Gross profit margin % % 100 bps The gross profit margin increase was due primarily to lower product royalty expenses, increased productivity of our service operations and favorable product mix, specifically higher gross margins associated with the LifeCell business unit. Selling, General and Administrative Expenses The following table presents selling, general and administrative expenses and the percentage relationship to total revenue comparing 2010 to 2009 (dollars in thousands): Year ended December 31, Change Selling, general and administrative expenses $ $ % As a percent of total revenue % % bps Selling, general and administrative (“SG&A”) expenses include administrative labor, incentive and sales compensation costs, insurance costs, professional fees, depreciation, bad debt expense and information systems costs, but excludes rental sales force compensation costs.SG&A expense increases in 2010 included continued investment associated with our entry in Japan, increased selling costs associated with the domestic growth and international expansion of our LifeCell business.Additionally, SG&A expenses for 2010 included $12.7 million in expenses related to our TSS portfolio rationalization and employee separation costs related primarily to our Global Business Transformation project.SG&A expense in 2009 included approximately $9.4 million related to employee separation costs associated with the Company’s workforce restructuring and other pre-tax charges. Research and Development Expenses The following table presents research and development expenses and the percentage relationship to total revenue comparing 2010 to 2009 (dollars in thousands): Year ended December 31, Change Research and development expenses $ $ )% As a percent of total revenue % % bps) 55 Table of Contents Research and development expenses relate to our investments in clinical studies and the development of new and enhanced products and therapies.Our research and development efforts include the development of new and synergistic technologies across the continuum of wound care, including tissue regeneration, preservation and repair, new applications of negative pressure technology, as well as upgrading and expanding our surface technologies in our TSS business.Our research and development program is also leveraging our core understanding of biological tissues in order to develop biosurgery products in our LifeCell business.R&D expenses during 2010 decreased from the prior year due primarily to the timing of certain programs.During the first quarter of 2010, the Company launched its Prevena in Europe and Canada.In the U.S., we received FDA clearance in June 2010 and have now launched Prevena commercially.Prevena is the first and only powered negative pressure product designed specifically for management of surgically-closed incisions.In addition, the Company has received 510(k) clearance from the FDA for its next generation V.A.C. Therapy device, V.A.C.Via, a revolutionary single-patient use device utilizing new and patented technology.During July 2010, the V.A.C.Via was placed on our first patient in the U.S. Acquired Intangible Asset Amortization In connection with the LifeCell acquisition, we recorded $486.7 million of identifiable definite-lived intangible assets during the second quarter of 2008.During 2010 and 2009, we recorded approximately $37.4 million and $40.6 million, respectively, of amortization expense associated with these acquired intangible assets. Operating Margin The following table presents the operating margin, defined as operating earnings as a percentage of total revenue, comparing 2010 to 2009: Year ended December 31, Change Operating margin % % (10 bps) The decrease in operating margin during 2010 is due primarily to employee separation costs recorded in 2010, partially offset by an improved gross profit margin.The decrease in operating margin during 2010 is due primarily to expenses of $12.7 million recorded in the second quarter of 2010 related to the TSS portfolio rationalization and employee separation costs, partially offset by an improved gross profit margin.Operating margin for 2009 was impacted by approximately $9.4 million related to employee separation costs associated with the Company’s workforce restructuring and other pre-tax charges. Interest Expense Interest expense decreased to $87.1 million in 2010 compared to $104.9 million in the prior year due to scheduled and voluntary debt payments made during 2010 totaling $222.7 million and lower effective interest rates.Interest expense for 2010 includes write-offs of $2.3 million, as compared to $3.0 million for 2009, for unamortized deferred debt issuance costs associated with optional prepayments on our senior credit facility.On January1, 2009, we adopted changes issued by the Financial Accounting Standards Boardrelated to the accounting for convertible debt instruments that may be settled in cash upon conversion.As a result of the adoption of these changes, we recorded additional non-cash interest expense related to amortization of the discount on our convertible senior notes of $21.3 million in 2010 and $19.7 million in the prior year. Foreign Currency Gain (Loss) In 2010 and 2009, we recognized foreign currency exchange losses of $4.5 million and $4.0 million, respectively, due to continued volatility in currency exchange rates which were partially offset by our foreign currency hedging program. Income Taxes The effective income tax rate for 2010 was 28.0% compared to 31.6% for the prior year.The decrease in the effective income tax rate for 2010 resulted from a higher percentage of taxable income being generated in lower tax foreign jurisdictions and the favorable resolution of certain tax contingencies during 2010. Net Earnings For 2010, we reported net earnings of $256.1 million, an increase of 12.0%, compared to $228.7 million in the prior year. 56 Table of Contents Net Earnings per Diluted Share Net earnings per diluted share for 2010 were $3.57, as compared to net earnings per diluted share of $3.24 in the prior year. Year ended December 31, 2009 compared to Year ended December 31, 2008 Revenue by Operating Segment The following table sets forth, for the periods indicated, business unit revenue by geographic region, as well as the percentage change in each line item, comparing 2009 to 2008 (dollars in thousands): Year ended December 31, % Change AHS revenue: North America $ $ % EMEA/APAC ) Total – AHS LifeCell revenue: North America EMEA/APAC - - Total –LifeCell TSS revenue: North America ) EMEA/APAC ) Total – TSS ) Total revenue $ $ % For additional discussion on segment and operation information, see Note 15 of the Notes to the Consolidated Financial Statements. Revenue by Geography The following table sets forth, for the periods indicated, rental and sales revenue by geography, as well as the percentage change in each line item, comparing 2009 to 2008 (dollars in thousands): Year ended December 31, % Change North America revenue: Rental $ $ )% Sales Total – North America EMEA/APAC revenue: Rental ) Sales Total – EMEA/APAC ) Total rental revenue ) Total sales revenue Total revenue $ $ % 57 Table of Contents The growth in total revenue over the prior year was due primarily to revenues associated with our acquisition of LifeCell in May 2008 and increased rental and sales volumes for AHS systems and related disposables.Foreign currency exchange rate movements negatively impacted total revenue and EMEA/APAC revenue by 1.6% and 5.7%, respectively, for 2009 compared to the prior year. Revenue Relationship The following table sets forth, for the periods indicated, the percentage relationship of each item to total revenue in the period, as well as the changes in each line item, comparing 2009 to 2008: Year ended December 31, Change AHS revenue % % (360 bps) LifeCell revenue 590 bps TSS revenue (230 bps) Total revenue % % North America revenue 160 bps EMEA/APAC revenue (160 bps) Total revenue % % Rental revenue % % (480 bps) Sales revenue 480 bps Total revenue % % AHS Revenue The following table sets forth, for the periods indicated, AHS rental and sales revenue by geography, as well as the percentage change in each line item, comparing 2009 to 2008 (dollars in thousands): Year ended December 31, % Change North America revenue: Rental $ $ % Sales Total – North America EMEA/APAC revenue: Rental ) Sales Total – EMEA/APAC revenue ) Total rental revenue ) Total sales revenue Total AHS revenue $ $ % The growth in North America AHS revenue over the prior-year period was due primarily to continued market penetration and increased therapy unit sales activity.Average North America rental unit volume during 2009 increased 4.3% over 2008, due to continued market penetration, partly offset by reduced treatment periods and a lower average realized price due to payer mix and lower Medicare pricing. 58 Table of Contents Foreign currency exchange rate movements unfavorably impacted EMEA/APAC AHS revenue by 5.9% for 2009 compared to 2008.EMEA/APAC AHS revenue, excluding the impact of foreign currency exchange rate movements, increased due primarily to rental unit volumes which increased 14.4% for 2009 and an overall increase in AHS disposable sales associated with the increase in AHS rental unit volumes.Higher EMEA/APAC unit volume was partially offset by lower realized pricing compared to the prior-year period due primarily to lower contracted pricing resulting from an increase in long-term rental contracts, GPO pricing pressures, continued economic weakness and increased competition. LifeCell Revenue LifeCell’s revenue since May 2008, the acquisition date, has been included in our consolidated financial statements.The following table sets forth, for the periods indicated, LifeCell revenue by geography included in our consolidated statements of earnings during 2009 and 2008 and the unaudited pro forma revenue as though the acquisition of LifeCell had occurred as of the beginning of 2008 (dollars in thousands): Year ended December 31, Pro Forma (unaudited) North America $ $ $ EMEA/APAC - - Total LifeCell revenue $ $ $ LifeCell revenue generated from the use of AlloDerm, Strattice, and other acellular tissue matrix products in reconstructive surgical procedures, including challenging hernia repair and breast reconstruction, accounted for 92.1% of total LifeCell revenue for 2009.Direct sales of Strattice, our porcine-based tissue matrix product, accounted for 31.2% of total LifeCell revenue for 2009. The growth in LifeCell revenue over the prior year was due primarily to increased demand for our tissue matrix products due to continued market penetration. We believe the LifeCell revenue growth rate in the second half of 2009 was negatively impacted by approximately 3% to 4% due to AlloDerm and Strattice supply constraints compared to the prior year. TSS Revenue The following table sets forth, for the periods indicated, TSS rental and sales revenue by geography, as well as the percentage change in each line item, comparing 2009 to 2008 (dollars in thousands): Year ended December 31, % Change North America revenue: Rental $ $ )% Sales ) Total – North America revenue ) EMEA/APAC revenue: Rental ) Sales Total – EMEA/APAC revenue ) Total rental revenue ) Total sales revenue ) Total TSS revenue $ $ )% 59 Table of Contents Worldwide TSS revenue decreased from the prior-year period due primarily to lower rental and sales volumes in the United States resulting from the economic downturn and capital constraints on acute care facilities combined with unfavorable foreign currency exchange rate movements.Foreign currency exchange rate movements unfavorably impacted worldwide TSS revenue by 2.4% for 2009 compared to the prior year.North America TSS revenue decreased from the prior year due primarily to lower hospital census and customer capital constraints.EMEA/APAC TSS revenue decreased from the prior year due primarily to foreign currency exchange rate movements, which unfavorably impacted total EMEA/APAC TSS revenue by 5.3% for 2009 as compared to the prior year.The EMEA/APAC TSS exchange rate movements were partially offset by increased rental volume of our bariatric and wound care products and higher wound care sales volumes. Rental Expenses The following table presents rental expenses and the percentage relationship to AHS and TSS revenue comparing 2009 to 2008 (dollars in thousands): Year ended December 31, Change Rental expenses $ $ )% As a percent of total AHS and TSS revenue % % bps) Rental, or field, expenses are comprised of both fixed and variable costs including facilities, sales force compensation and royalties associated with our rental products.Rental expenses as a percent of total AHS and TSS revenue during 2009 decreased from the prior year due primarily to service center rationalization efforts.These rationalization efforts have resulted in the consolidation of over 20 service centers as of December 31, 2009 compared to prior-year levels. Cost of Sales The following table presents cost of sales and the sales margin (calculated as sales revenue less cost of sales divided by sales revenue for the period indicated) comparing 2009 to 2008 (dollars in thousands): Year ended December 31, Change Cost of sales $ $ % Sales margin % % bps Cost of sales includes manufacturing costs, product costs and royalties associated with our “for sale” products.During 2009, sales margins for AHS, TSS and LifeCell improved over the prior year.Cost of sales included $15.0 million for 2008 related to LifeCell purchase accounting adjustments associated with our inventory step-up to fair value, which unfavorably impacted the LifeCell sales margin by 9.6% for 2008.On a comparable basis, excluding the purchase accounting adjustments, the decrease in the LifeCell sales margin was due primarily to unfavorable production yields associated with the transition to full-scale Strattice production in 2009. Gross Profit Margin The following table presents the gross profit margin (calculated as gross profit divided by total revenue for the periods indicated) comparing 2009 to 2008: Year ended December 31, Change Gross profit margin % % 410 bps The gross profit margin increase was due primarily to increased field service operations productivity, higher gross margins associated with our first full year of reported LifeCell results and lower product royalty rates. 60 Table of Contents Selling, General and Administrative Expenses The following table presents selling, general and administrative expenses and the percentage relationship to total revenue comparing 2009 to 2008 (dollars in thousands): Year ended December 31, Change Selling, general and administrative expenses $ $ % As a percent of total revenue % % bps Selling, general and administrative expenses include administrative labor, incentive and sales compensation costs, insurance costs, professional fees, depreciation, bad debt expense and information systems costs, but excludes rental compensation costs.The increase in selling, general and administrative expenses during 2009 was primarily due to increased legal fees associated with litigation matters, higher share-based compensation expense, costs associated with our upcoming market entry in Japan, global business transformation activities and our service center rationalization efforts.Other selling, general and administrative expenses included selling costs associated with our LifeCell business segment since the May 2008 acquisition.Selling, general and administrative expenses related to our LifeCell business during 2009 and 2008 totaled $81.4 million and $42.0 million, respectively. Research and Development Expenses The following table presents research and development expenses and the percentage relationship to total revenue comparing 2009 to 2008 (dollars in thousands): Year ended December 31, Change Research and development expenses $ $ % As a percent of total revenue % % 60 bps Research and development expenses relate to our investments in clinical studies and the development of new and enhanced products and therapies.Our research and development efforts include the development of new and synergistic technologies across the continuum of wound care, including tissue regeneration, preservation and repair, new applications of negative pressure technology, as well as upgrading and expanding our surface technologies in our TSS business.Our research and development program is also leveraging our core understanding of biological tissues in order to develop biosurgery products in our LifeCell business.The increase in research and development expense during 2009 is primarily related to increased activity in the development of our next generation of AHS and LifeCell products.Research and development expenses related to our LifeCell business during 2009 and 2008 totaled $24.2 million and $14.1 million, respectively. Acquired Intangible Asset Amortization In connection with the LifeCell acquisition, we recorded $486.7 million of identifiable definite-lived intangible assets during the second quarter of 2008.During 2009 and 2008, we recorded approximately $40.6 million and $25.0 million, respectively, of amortization expense associated with these acquired intangible assets. In-Process Research and Development In connection with our LifeCell purchase price allocation, we recorded a charge of $61.6 million for the write-off of in-process research and development (“IPR&D”) during 2008.We allocated value to IPR&D based on an independent evaluation and appraisal of LifeCell’s research and development projects.Such evaluation consisted of a specific review of the efforts, including the overall objectives of the project, progress toward the objectives and the uniqueness of the developments of these objectives.Further, each IPR&D project was reviewed to determine if technological feasibility had been achieved.The acquired IPR&D was confined to new products and technologies under development.No routine efforts to incrementally refine or enhance existing products or production activities were included in the acquired IPR&D write-off. 61 Table of Contents Operating Margin The following table presents the operating margin, defined as operating earnings as a percentage of total revenue, comparing 2009 to 2008: Year ended December 31, Change Operating margin % % 360 bps The increase in operating margin is due primarily to higher gross profit combined with operating efficiencies and process improvements and LifeCell’s contributed operating profit.The operating margin for 2008 was negatively impacted by the $61.6 million write-off of IPR&D and $15.0 million related to the step-up of LifeCell inventory to fair value associated with our LifeCell acquisition. Interest Expense Interest expense was $104.9 million in 2009 compared to $80.8 million in the prior year.The increase in interest expense for 2009 is due to our debt financing that was only outstanding for a portion of the prior year.At December 31, 2009, we had $750.0 million outstanding under our term loan facility.Additionally, we had $690.0 million aggregate principal amount of convertible senior notes outstanding.On January1, 2009, we adopted changes issued by the Financial Accounting Standards Board (“FASB”) related to the accounting for convertible debt instruments that may be settled in cash upon conversion.As a result of the adoption of these changes, we recorded $19.7 million of additional non-cash interest expense related to amortization of the discount on our convertible senior notes in 2009.The adoption of the accounting changes also resulted in additional non-cash interest expense for 2008 of approximately $12.8 million.Additionally, interest expense for 2009 includes write-offs of $3.0 million for unamortized deferred debt issuance costs associated with optional prepayments on our senior credit facility totaling $107.6 million.Interest expense for 2008 also includes write-offs of $860,000 for unamortized deferred debt issuance costs on our previous debt facility upon the refinancing of our credit facility and long-term debt. Foreign Currency Gain (Loss) We recognized a foreign currency exchange loss of $4.0 million for 2009 compared to a gain of $1.3 million in the prior year.The losses incurred during 2009 due to significant fluctuations in exchange rates were partially offset by the expansion of our foreign currency hedging program, reduced exposures and the conversion of a larger portion of foreign currency cash balances to U.S. dollars. Income Taxes The effective income tax rate for 2009 was 31.6% compared to 39.5% in 2008. The decrease in the effective income tax rate was due primarily to the non-deductibility of the $61.6 million write-off of in-process research and development (“IPR&D”) associated with the LifeCell acquisition recorded in 2008. Net Earnings For 2009, we reported net earnings of $228.7 million, an increase of 37.4%, compared to $166.4 million in the prior year.Net earnings for 2008 were negatively impacted by the write-off of in-process research and development of $61.6 million associated with our LifeCell acquisition. Net Earnings per Diluted Share Net earnings per diluted share for 2009 were $3.24, as compared to net earnings per diluted share of $2.32 in the prior year.Net earnings per diluted share for 2008 were negatively impacted by $0.86 per share as a result of the write-off of IPR&D associated with our LifeCell acquisition. 62 Table of Contents LIQUIDITY AND CAPITAL RESOURCES General We require capital principally for capital expenditures, systems infrastructure, debt service, interest payments and working capital.Additionally, from time to time, we may use capital for acquisitions, share repurchases and other investing and financing activities. Our capital expenditures consist primarily of manufactured rental assets, manufacturing equipment, computer hardware and software and expenditures related to leasehold improvements.Working capital is required principally to finance accounts receivable and inventory.Our working capital requirements vary from period-to-period depending on manufacturing volumes, the timing of shipments and the payment cycles of our customers and payers. Sources of Capital Based upon the current level of operations, we believe our existing cash resources, as well as cash flows from operating activities and availability under our revolving credit facility, will be adequate to meet our anticipated cash requirements for at least the next twelve months.During 2010, 2009 and 2008, our primary source of capital was cash from operations.The following table summarizes the net cash provided and used by operating activities, investing activities and financing activities for the years ended December 31, 2010, 2009 and 2008 (dollars in thousands): Year ended December 31, Net cash provided by operating activities $ $ $ Net cash used by investing activities ) ) ) Net cash provided (used) by financing activities ) ) Effect of exchange rates changes on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents $ $ $ ) (1) Includes the LifeCell acquisition, net of cash acquired, of $1.7 billion utilizing funds received from our 2008 senior credit facility and convertible senior notes. (2) The amount for 2010 and 2009 includes net debt prepayments and regularly-scheduled debt payments totaling $222.7 million and $229.0 million, respectively, on our senior credit facility. (3) Includes proceeds of $1.7 billion on our senior credit facility and convertible senior notes and $114.0 million on our revolving facility, partially offset by the repayment of our previous revolving credit facility of $68.0 million, regularly scheduled debt payments totaling $50.0 million on our current senior credit facility, payments totaling $85.0 million on our revolving facility and a net cash payment of $48.7 million for our convertible note hedge and warrant transactions. As of December 31, 2010, our principal sources of liquidity consisted of $316.6million of cash and cash equivalents and $288.4 million available under our revolving credit facility, net of $11.6 million in undrawn letters of credit.During 2010, we made scheduled and voluntary senior credit facility net repayments totaling $222.7 million from cash-on-hand. As of December 31, 2009, our principal sources of liquidity consisted of $263.2million of cash and cash equivalents and $288.6 million available under our revolving credit facility, net of $11.4 million in undrawn letters of credit.During 2009, we made scheduled and voluntary senior credit facility net repayments totaling $229.0 million from cash-on-hand. Working Capital As of December 31, 2010, we had current assets of $967.5million, including $414.1 million in net accounts receivable and $172.6 million in net inventory, and current liabilities of $455.2 million resulting in a working capital surplus of $512.3 million.As of December 31, 2009, we had current assets of $858.3million, including $425.0 million in net accounts receivable and $121.0 million in net inventory, and current liabilities of $441.0 million resulting in a working capital surplus of $417.3 million. 63 Table of Contents As of December 31, 2010 and 2009, we had $414.1 million and $425.0 million, respectively, of receivables outstanding, net of realization reserves of $97.0 million and $105.5 million, respectively.Net accounts receivable decreased $10.9 million during 2010 due primarily to strong cash collections and the strengthening of the U.S. dollar in relation to foreign currencies.North America receivables, net of realization reserves, were outstanding for an average of 63 days at December 31, 2010, compared to 69 days at December 31, 2009.EMEA/APAC net receivables were outstanding for an average of 90 days at December 31, 2010, up from 81 days at December 31, 2009 due primarily to weaker collection performance, partially offset by a decrease in the net accounts receivable balance due to the strengthening of the U.S. dollar compared to other currencies. At December 31, 2010 and 2009, we had net inventories of $172.6 million and $121.0 million, respectively, an increase of $51.6 million.This increase was due primarily to planned increases in our tissue inventory to meet the increasing demand for our AlloDerm and Strattice tissue matrix products and increases in our AHS raw materials necessary to support the production and launch of our new AHS products. Capital Expenditures During 2010, 2009 and 2008, we made capital expenditures of $85.9 million, $103.3million and $131.3million, respectively, due primarily to expanding the rental fleet, information technology purchases and leasehold improvements for the expansion of our LifeCell manufacturing facility.Capital expenditures were higher in 2008 as a result of the global deployment of our InfoV.A.C. and ActiV.A.C. Therapy Systems. Senior Credit Facility In May 2008, we entered into a senior credit facility, consisting of a $1.0 billion term loan facility and a $300.0 million revolving credit facility due May 2013.The following table sets forth the amounts owed under the term loan and revolving credit facility, the effective interest rates on such outstanding amounts, and the amount available for additional borrowing thereunder, as of December 31, 2010 (dollars in thousands): Effective Amount Available Maturity Interest Amount for Additional Senior Credit Facility Date Rate Outstanding Borrowing Revolving credit facility May 2013 - $ - $ Term loan facility May 2013 % - Total $ $ (1) At December 31, 2010, the amount available under the revolving portion of our credit facility reflected a reduction of $11.6 million for letters of credit issued on our behalf, none of which have been drawn upon by the beneficiaries thereunder. In January 2011, upon refinancing of existing debt, the amount available for additional borrowing increased to $638.4 million. (2) The effective interest rate includes the effect of interest rate hedging arrangements. Excluding the interest rate hedging arrangements, our nominal interest rate as of December 31, 2010 was 4.500%, which was temporarily set at the base rate pending refinancing.In January 2011, upon refinancing of existing debt, our effective and nominal interest rates decreased to 2.823% and 2.050%, respectively. (3) In January 2011, upon refinancing of existing debt, the amount outstanding increased to $550.0 million. As of December 31, 2010 and 2009, we were in compliance with all covenants under the senior credit agreement. For further information on our senior credit facility, see Note 5 of the Notes to the Consolidated Financial Statements. In January 2011, we entered into a new credit agreement which was used to refinance existing debt under the prior senior credit facility and will also be used for general corporate purposes.The new credit agreement provides for (i) a $550.0 million term A facility that matures in January 2016, and (ii)a $650.0 million revolving credit facility that matures in January 2016, which represents a $350.0 million increase from our previous revolving credit facility.The Company also has the right at any time to increase its borrowings under the new credit agreement by an aggregate additional amount up to $500.0 million. For further information on our new senior credit facility, see Note 17 of the Notes to the Consolidated Financial Statements. 64 Table of Contents Convertible Senior Notes In 2008, we issued $690 million aggregate principal amount of 3.25% convertible senior notes due 2015 (the “Convertible Notes”).The notes are governed by the terms of an indenture dated as of April 21, 2008 (the “Indenture”).As of December 31, 2010 and 2009, we were in compliance with all covenants under the Indenture for the Convertible Notes. For further information on our Convertible Notes and related Note Hedge and Warrants, see Note 5 of the Notes to the Consolidated Financial Statements. Interest Rate Protection At December 31, 2010 and 2009, we had eighteen and seventeen interest rate swap agreements in effect, respectively, pursuant to which we have fixed the rate on an aggregate $444.5 million and $662.0 million, respectively, notional amount of our outstanding variable rate debt at a weighted average interest rate of 1.226% and 2.074%, respectively, exclusive of the Eurocurrency Rate Loan Spread as disclosed in the senior credit agreement.As of December 31, 2010 and 2009, the aggregate fair value of our swap agreements was negative and recorded as a liability of $1.7 million and $8.4 million, respectively.If our interest rate protection agreements were not in place, interest expense would have been approximately $9.5 million, $11.1 million and $492,000 lower for 2010, 2009 and 2008, respectively. In October 2010, we entered into three additional interest rate swap agreements, which become effective in March 2011, to convert a total of $100.0 million of our variable-rate debt to a fixed-rate basis at a weighted average interest rate of 0.549%, exclusive of the Eurocurrency Rate Loan Spread as disclosed in the senior credit agreement. In January 2011, we entered into nine additional interest rate swap agreements.Four of the new agreements, which become effective in March 2011, will convert a total of $100.0 million of our variable-rate debt to a fixed-rate basis at a weighted average interest rate of 0.993%, exclusive of the Eurocurrency Rate Loan Spread as disclosed in the senior credit agreement. Two of the interest rate swap agreements, which become effective in June 2011, will convert a total of $50.0 million of our variable-rate debt to a fixed-rate basis at a weighted average interest rate of 0.734%, exclusive of the Eurocurrency Rate Loan Spread as disclosed in the senior credit agreement.The remaining three interest rate swap agreements, which become effective in September 2011, will convert a total of $75.0 million of our variable-rate debt to a fixed-rate basis at a weighted average interest rate of 0.931%, exclusive of the Eurocurrency Rate Loan Spread as disclosed in the senior credit agreement. For further information on our interest rate protection agreements, see Note 6 of the Notes to the Consolidated Financial Statements. Contractual Obligations We are committed to making cash payments in the future on long-term debt, capital leases, operating leases, licensing agreements and purchase commitments.We have not guaranteed the debt of any other party.The following table summarizes our contractual cash obligations as of December 31, 2010 for each of the years indicated (dollars in thousands): 2012 - 2013 2014 - 2015 Thereafter Total (1) Long-term debt obligations (2) $ - $ Interest on long-term debt obligations (3) - Capital lease obligations 1 - Operating lease obligations Licensing agreements Purchase obligations - - - Total $ (1) This excludes our liability of $35.6 million for unrecognized tax benefits. We cannot make a reasonably reliable estimate of the amount and period of related future payments for such liability. (2) In January 2011, upon refinancing of existing debt, contractual cash obligations related to long-term debt obligations were $27.5 million, $68.75 million, $800.0 million and $343.75 million for 2011, 2012-2013, 2014-2015 and thereafter, respectively, for a total of $1.240 billion. (3) Amounts and timing may be different from our estimated interest payments due to potential voluntary prepayments, borrowings and interest rate fluctuations. In January 2011, upon refinancing of existing debt, contractual cash obligations related to interest on long-term debt obligations were $39.2 million, $65.4 million, $45.8 million and $0.1 million for 2011, 2012-2013, 2014-2015 and thereafter, respectively, for a total of $150.5 million. 65 Table of Contents OTHER MATTERS We continue to see signs of weakness in the U.S. and global economies.We believe the economic downturn may generally decrease hospital census and the demand for elective surgeries.Also, the global financial crisis, continuing high levels of unemployment and general economic uncertainties have made it more difficult and more expensive for hospitals and health systems to obtain credit which may contribute to pressures on their operating margins.We believe that rising unemployment reduces the number of individuals covered by private insurance, which has resulted in a noticeable increase in our charity-care placements and may increase the cost of uncompensated care for hospitals.Higher unemployment may also result in a shift in reimbursement patterns as unemployed individuals switch from private plans to public plans such as Medicaid or Medicare.If the economic downturn persists and unemployment remains high or increases, any significant shift in coverage for the unemployed may have an unfavorable impact on our reimbursement mix and may result in a decrease in our overall average unit prices. From time to time, the Center for Medicare and Medicaid Services (“CMS”) publishes reimbursement policies and rates that may unfavorably affect the reimbursement and market for our products.In the future, our AHS revenue from U.S. Medicare placements of NPWT products is expected to be subject to Medicare’s durable medical equipment competitive bidding program, which was effective January 1, 2011.While NPWT was not included in the initial round of this program, we anticipate NPWT will be subject to the second round of this program, which is expected to be effective in January 2013.We have communicated to CMS our strong belief that the selection of NPWT suppliers to Medicare patients under the competitive bidding program should be based on each supplier’s ability to provide prompt quality service and timely therapy to patients in areas subject to the program, which KCI has done effectively for over a decade.Additionally, we believe selection of NPWT suppliers under the competitive bidding program should be based on each supplier’s ability to deliver NPWT systems cleared by the FDA for safe use in the home.The importance of training and support for caregivers and patients has been validated by the recent FDA initiative focused on the migration of complex medical devices into the home.KCI has a significant body of evidence supporting the safety and efficacy of our products in the home setting, which differentiates us from other manufacturers and suppliers of NPWT products.Future inclusion of our NPWT products in the Medicare competitive bidding program could result in increased competition and reduced reimbursement for our Medicare placements.For the fiscal year ended 2010, U.S. Medicare placements of our NPWT products represented approximately 8.1% of our total revenue. In September 2010, we conducted a corrective field action with respect to our RotoProne product, which included clarified labeling and written notifications to existing customers regarding operational and safety features of the RotoProne.KCI reported this voluntary correction to the FDA. We do not expect that this corrective action will have a material impact on our results of operations. Recently, the FDA issued proposed rules which may result in substantial changes to the 510(k) clearance process for medical devices.Among the proposed changes, the clearance of certain medical devices may be subject to facility inspections to ensure compliance with Good Manufacturing Practices rules and regulations.If the proposed rules are made final in their current form, we expect that obtaining 510(k) clearances for KCI medical devices in the future may become more difficult and time consuming.Any substantial increased requirements which are imposed on KCI as a result of new rules could potentially delay our development and commercialization of new medical device products. Critical Accounting Estimates The Securities and Exchange Commission (“SEC”) defines critical accounting estimates as those that are, in management's opinion, very important to the portrayal of our financial condition and results of operations and require our management's most difficult, subjective or complex judgments.In preparing our financial statements in accordance with U.S. generally accepted accounting principles, we must often make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue, expenses and related disclosures at the date of the financial statements and during the reporting period.Some of those judgments can be subjective and complex.Consequently, actual results could differ from our estimates.The accounting policies that are most subject to important estimates or assumptions are described below.Also, see Note1 of the Notes to the Consolidated Financial Statements. 66 Table of Contents Revenue Recognition and Accounts Receivable Realization We recognize revenue in accordance with the Revenue Recognition topic of the Codification when each of the following four criteria are met: 1) a contract or sales arrangement exists; 2) products have been shipped and title has transferred or services have been rendered; 3) the price of the products or services is fixed or determinable; and 4) collectibility is reasonably assured. We recognize rental revenue based on the number of days a product is used by the patient/organization, (i) at the contracted rental rate for contracted customers and (ii) generally, retail price for non-contracted customers.Sales revenue is recognized when products are shipped and title has transferred.In addition, we establish realization reserves against revenue to provide for adjustments including capitation agreements, estimated credit memos, volume discounts, pricing adjustments, utilization adjustments, product returns, cancellations, estimated uncollectible amounts and payer adjustments based on historical experience.In addition, revenue is recognized net of administrative fees paid to group purchasing organizations (“GPO’s”). North America trade accounts receivable consist of amounts due directly from acute and extended care organizations, third-party payers (“TPP”), both governmental and non-governmental, and patient pay accounts.Included within the TPP accounts receivable balances are amounts that have been or will be billed to patients once the primary payer portion of the claim has been settled by the TPP.EMEA/APAC trade accounts receivable consist of amounts due primarily from acute care organizations. The domestic TPP reimbursement process requires extensive documentation, which has had the effect of slowing both the billing and cash collection cycles relative to the rest of the business, and therefore, could increase total accounts receivable.Because of the extensive documentation required and the requirement to settle a claim with the primary payer prior to billing the secondary and/or patient portion of the claim, the collection period for a claim in our homecare business may, in some cases, extend beyond one year prior to full settlement of the claim. We utilize a combination of factors in evaluating the collectibility of our accounts receivable.For unbilled receivables, we establish reserves to allow for expected denied or uncollectible items.In addition, items that remain unbilled for more than a specified period of time, or beyond an established billing window, are reserved against revenue.For billed receivables, we generally establish reserves using a combination of factors including historic adjustment rates for credit memos and cancelled transactions, historical collection experience, and the length of time receivables have been outstanding.The reserve rates vary by payer group.In addition, we record specific reserves for bad debt when we become aware of a customer's inability or refusal to satisfy its debt obligations, such as in the event of a bankruptcy filing.If circumstances change, such as higher than expected claims denials, post-payment claim recoupments, a material change in the interpretation of reimbursement criteria by a major customer or payer, or payment defaults or an unexpected material adverse change in a major customer's or payer's ability to meet its obligations, our estimates of the realizability of trade receivables could be reduced by a material amount.A hypothetical 1% change in the collectibility of our billed receivables at December 31, 2010 would impact pre-tax earnings by an estimated $2.7 million. Inventory AHS and TSS inventories Inventories are stated at the lower of cost (first-in, first-out) or market (net realizable value).Costs include material, labor and manufacturing overhead costs.Inventory expected to be converted into equipment for short-term rental is reclassified to property, plant and equipment.We review our inventory balances monthly for excess sale products or obsolete inventory levels.Inventory quantities of sale-only products in excess of anticipated demand are considered excess and are reserved at 100%.For rental products, we review both product usage and product life cycle to classify inventory as active, discontinued or obsolete.Obsolescence reserve balances are established on an increasing basis from 0% for active, high-demand products to 100% for obsolete products.The reserve is reviewed and, if necessary, adjustments are made on a monthly basis.We rely on historical information and production planning forecasts to support our reserve and utilize management's business judgment for "high risk" items, such as products that have a fixed shelf life.Once the value of inventory is reduced, we do not adjust the reserve balance until the inventory is sold or otherwise disposed. 67 Table of Contents LifeCell inventories Inventories are stated at the lower of cost or market, with cost being determined on a first-in, first-out basis.Inventories on hand include the cost of materials, freight, direct labor and manufacturing overhead.We record a provision for excess and obsolete inventory based primarily on inventory quantities on hand, the historical product sales and estimated forecast of future product demand and production requirements.In addition, we record a provision for tissue that will not meet tissue standards based on historic rejection rates. Long-Lived Assets Property, plant and equipment are stated at cost.Betterments, which extend the useful life of the equipment, are capitalized.Depreciation on property, plant and equipment is calculated on the straight-line method over the estimated useful lives (20 to 30years for buildings and between three and seven years for most of our other property and equipment) of the assets.If an event were to occur that indicates the carrying value of long-lived assets might not be recoverable, we would review property, plant and equipment for impairment using an undiscounted cash flow analysis and if an impairment had occurred on an undiscounted basis, we would compute the fair market value of the applicable assets on a discounted cash flow basis and adjust the carrying value accordingly. Goodwill Goodwill represents the excess purchase price over the fair value of net assets acquired.We account for goodwill in accordance with the “Intangibles-Goodwill and Other” Topic of the FASB Accounting Standards Codification which requires that goodwill and other intangible assets that have indefinite lives not be amortized but instead be tested at least annually, by reporting unit, for impairment, or more frequently when events or changes in circumstances indicate that the asset might be impaired.Examples of such events or circumstances include, but are not limited to, a significant adverse change in legal or business climate, an adverse regulatory action or unanticipated competition. We conducted our annual impairment test of goodwill as of October31, 2010 and 2009. Impairment is tested by comparing the carrying value of the reporting unit to the reporting unit’s fair value.The carrying value of each reporting unit is determined by taking the reported net assets of the consolidated entity, identifying reporting unit specific assets (including goodwill) and liabilities and allocating shared operational and administrative assets and liabilities to the appropriate reporting unit, which is the same as the segment to which they are assigned. The fair value of each reporting unit was primarily determined using discounted cash flow models.The aggregate fair values of our reporting units were reconciled to our market capitalization.The estimate of cash flow used to estimate fair value is based upon, among other things, certain assumptions about expected future operating performance and appropriate discount rates determined by our management.Our estimates of discounted cash flows may differ from actual cash flows due to, among other things, economic conditions, changes to our business model or changes in operating performance. Significant differences between these estimates and actual cash flows could materially affect our future financial results.These factors increase the risk of differences between projected and actual performance that could impact future estimates of fair value of all reporting units. As a result of this test, we determined that the estimated fair values substantially exceeded the carrying values for all of our reporting units.Therefore, no adjustment to the carrying value of goodwill for any reporting units was required.A sensitivity analysis of the material assumptions used in assessing recoverability of goodwill was also performed and did not impact the outcome of the goodwill impairment test.No events or circumstances have occurred subsequent to October31, 2010 that would indicate a further assessment was necessary. Income Taxes Deferred income taxes are accounted for in accordance with the “Income Taxes” Topic of the FASB Accounting Standards Codification which requires the asset and liability method, whereby deferred tax assets and liabilities are recognized based on the tax effects of temporary differences between the financial statements and the tax bases of assets and liabilities, as measured by current enacted tax rates.When appropriate, we evaluate the need for a valuation allowance to reduce our deferred tax assets. We also account for uncertain tax positions in accordance with the “Income Taxes” Topic of the FASB Accounting Standards Codification.Accordingly, a liability is recorded for unrecognized tax benefits resulting from uncertain tax positions taken or expected to be taken in a tax return.We recognize interest and penalties, if any, related to unrecognized tax benefits in income tax expense. 68 Table of Contents At December 31, 2010, deferred tax assets recorded by KCI increased from 2009.We have established a valuation allowance to reduce deferred tax assets associated with foreign net operating losses, certain foreign deferred tax assets and state research and development credits to an amount whose realization is more likely than not.We anticipate that the reversal of existing taxable temporary differences and future income will provide sufficient taxable income to realize the tax benefit of the remaining deferred tax assets; therefore we have not provided a valuation allowance. The effective income tax rate for 2010 was 28.0% compared to 31.6% in 2009. Share-based Compensation We recognize share-based compensation expense under the provisions of “Compensation-Stock Compensation” Topic of the FASB Accounting Standards Codification which requires the measurement and recognition of compensation expense over the estimated service period for all share-based payment awards, including stock options, restricted stock awards and restricted stock units based on estimated fair values on the date of grant. We have elected to use the Black-Scholes model to estimate the fair value of stock options.We believe that the use of the Black-Scholes model meets the fair value measurement objective of the FASB Codification and reflects all substantive characteristics of the instruments being valued.Estimates of fair value are not intended to predict actual future events or the value ultimately realized by employees who receive share-based compensation awards, and subsequent events will not affect the original estimates of fair value made by us. We estimate forfeitures when recognizing compensation costs.We will adjust our estimate of forfeitures as actual forfeitures differ from our estimates, resulting in the recognition of compensation cost only for those awards that actually vest. The weighted-average estimated fair value of stock options granted during 2010, 2009 and 2008 was $19.02, $11.48 and $19.52, respectively, using the Black-Scholes option pricing model with the following weighted average assumptions (annualized percentages): Expected stock volatility % % % Expected dividend yield - - - Risk-free interest rate % % % Expected life (years) The expected stock volatility is based on historical volatilities of KCI and other similar entities.The expected dividend yield is 0% as we have historically not paid cash dividends on our common stock.The risk-free interest rates for periods within the contractual life of the option are based on the U.S. Treasury yield curve in effect at the time of grant.We have chosen to estimate expected life using the simplified method as permitted rather than using our own historical expected life as there has not been sufficient history since we completed our initial public offering to allow us to better estimate this variable. Legal Proceedings and Other Loss Contingencies We are subject to various legal proceedings, many involving routine litigation incidental to our business.The outcome of any legal proceeding is not within our complete control, is often difficult to predict and is resolved over very long periods of time.Estimating probable losses associated with any legal proceedings or other loss contingencies is very complex and requires the analysis of many factors including assumptions about potential actions by third parties.Loss contingencies are disclosed when there is at least a reasonable possibility that a loss has been incurred and are recorded as liabilities in the consolidated financial statements when it is both (1)probable or known that a liability has been incurred and (2)the amount of the loss is reasonably estimable.If the reasonable estimate of the loss is a range and no amount within the range is a better estimate, the minimum amount of the range is recorded as a liability.If a loss contingency is not probable or cannot be reasonably estimated, a liability is not recorded in the consolidated financial statements. 69 Table of Contents ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are exposed to various market risks, including fluctuations in interest rates and variability in currency exchange rates.We have established policies, procedures and internal processes governing our management of market risk and the use of financial instruments to manage our exposure to such risk. Interest Rate Risk We have variable interest rate debt and other financial instruments, which are subject to interest rate risk that could have a negative impact on our business if not managed properly.We have a risk management policy which is designed to reduce the potential negative earnings effect arising from the impact of fluctuating interest rates.We manage our interest rate risk on our borrowings through interest rate swap agreements which effectively convert a portion of our variable-rate borrowings to a fixed-rate basis through December 2011, thus reducing the impact of changes in interest rates on future interest expenses.We do not use financial instruments for speculative or trading purposes. The tables below provide information as of December 31, 2010 and 2009 about our long-term debt and interest rate swaps, both of which are sensitive to changes in interest rates.For long-term debt, the tables present principal cash flows and related weighted average interest rates by expected maturity dates.For interest rate swaps, the tables present notional amounts and weighted average interest rates by expected (contractual) maturity dates.Weighted average interest rates of our interest rate swaps are based on the nominal amounts which are used to calculate the contractual payments to be exchanged under the contract (dollars in thousands): Expected Maturity Date as of December 31, 2010 Thereafter Total Fair Value Long-term debt Fixed rate $
